



Exhibit 10.15

--------------------------------------------------------------------------------



pwb1.jpg [pwb1.jpg]


$30,000,000 SENIOR CREDIT FACILITY


LOAN AND SECURITY AGREEMENT


Dated as of December 16, 2016
among
TRUPANION, INC. and TRUPANION MANAGERS USA, INC., as Borrowers


The Lenders from time to time parties hereto


and


PACIFIC WESTERN BANK,
as Administrative Agent





--------------------------------------------------------------------------------





 
TABLE OF CONTENTS
Page
1
DEFINITIONS AND CONSTRUCTION
1
1.1.
Definitions
1
1.2.
Accounting Terms
20
1.3.
Terms Generally
20
2
LOAN AND TERMS OF PAYMENT
21
2.1.
Credit Extensions
21
2.2.
LC and Ancillary Services Sublimit
22
2.3.
Letters of Credit
23
2.4.
Overadvances; Protective Overadvances
28
2.5.
Interest Rates, Payments, and Calculations
29
2.6.
Crediting Payments
29
2.7.
Fees
30
2.8.
Term
30
2.9.
Pro Rata Treatment and Payments
30
2.10.
Illegality; Requirements of Law
33
2.11.
Taxes
35
2.12.
Change of Lending Office
39
2.13.
Substitution of Lenders
39
2.14.
Defaulting Lenders
40
2.15.
Notes
42
3
CONDITIONS OF LOANS
42
3.1.
Conditions Precedent to Closing
42
3.2.
Conditions Precedent to all Credit Extensions
43
4
CREATION OF SECURITY INTEREST
43
4.1.
Grant of Security Interest
43
4.2.
Perfection of Security Interest
44
4.3.
Pledge of Collateral
44
5
REPRESENTATIONS AND WARRANTIES
45
5.1.
Due Organization and Qualification
45
5.2.
Due Authorization; No Conflict
45
5.3.
Collateral
45
5.4.
Intellectual Property Collateral
45
5.5.
Name; Location of Chief Executive Office
46
5.6.
Litigation
46
5.7.
No Material Adverse Change in Financial Statements
46
5.8.
Solvency, Payment of Debts
46
5.9.
Compliance with Laws and Regulations
46
5.10.
Subsidiaries
46
5.11.
Government Consents
47
5.12.
Inbound Licenses
47
5.13.
Shares
47





--------------------------------------------------------------------------------




5.14.
Full Disclosure
47
5.15.
Labor Matters
47
5.16.
Capitalization
47
5.17.
OFAC; Sanctions, Etc
47
5.18.
EEA Financial Institution
48
6
AFFIRMATIVE COVENANTS
48
6.1.
Good Standing and Government Compliance
48
6.2.
Financial Statements, Reports, Certificates
48
6.3.
Inventory and Equipment; Returns
50
6.4.
Taxes
50
6.5.
Insurance
50
6.6.
Accounts
51
6.7.
Financial Covenants
51
6.8.
Registration of Intellectual Property Rights
53
6.9.
Consent of Inbound Licensors
54
6.10.
Creation/Acquisition of Subsidiaries
54
6.11.
Notices
54
6.12.
Capital, Licensing and Compliance Requirements; Financial Covenants
55
6.13.
WICL Segregated Account
55
6.14.
Further Assurances
55
7
NEGATIVE COVENANTS
55
7.1.
Dispositions
56
7.2.
Change in Name, Location, Executive Office, or Executive Management; Change in
Business; Change in Fiscal Year; Change in Control
56
7.3.
Mergers or Acquisitions
56
7.4.
Indebtedness
56
7.5.
Encumbrances
57
7.6.
Distributions
57
7.7.
Investments
57
7.8.
Capitalized Expenditures
57
7.9.
Transactions with Affiliates
57
7.10.
Subordinated Debt
57
7.11.
Inventory and Equipment
57
7.12.
No Investment Company; Margin Regulation
58
7.13.
APIC Capital Withdrawals
58
7.14.
Canadian Subsidiaries
58
8
EVENTS OF DEFAULT
58
8.1.
Payment Default
58
8.2.
Covenant Default
58
8.3.
Material Adverse Change
59
8.4.
Attachment
59





--------------------------------------------------------------------------------




8.5.
Insolvency
59
8.6.
Other Agreements
59
8.7.
Judgments
59
8.8.
Misrepresentations
60
8.9.
ERISA Event
60
9
RIGHTS AND REMEDIES OF ADMINISTRATIVE AGENT AND THE LENDERS
60
9.1.
Rights and Remedies
60
9.2.
Power of Attorney
62
9.3.
Accounts Collection
62
9.4.
Administrative Agent Expenses
62
9.5.
Liability for Collateral
63
9.6.
No Obligation to Pursue Others
63
9.7.
Remedies Cumulative
63
9.8.
Demand; Protest
63
10
The Administrative Agent
63
10.1.
Appointment and Authority
63
10.2.
Delegation of Duties
64
10.3.
Exculpatory Provisions
64
10.4.
Reliance by Administrative Agent
65
10.5.
Notice of Default
66
10.6.
Non-Reliance on Administrative Agent and Other Lenders
66
10.7.
Indemnification
67
10.8.
Agent in Its Individual Capacity
67
10.9.
Successor Administrative Agent
67
10.10.
Collateral and Guaranty Matters
68
10.11.
Administrative Agent May File Proofs of Claim
69
10.12.
No Other Duties, Etc
69
10.13.
Survival
70
11
NOTICES
70
12
CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER
70
13
GENERAL PROVISIONS
71
13.1.
Successors and Assigns; Participations and Assignments
71
13.2.
Indemnification
76
13.3.
Time of Essence
76
13.4.
Severability of Provisions
76
13.5.
Amendments and Waivers
76
13.6.
Amendments in Writing, Integration
78
13.7.
Counterparts
78
13.8.
Survival
78
13.9.
Confidentiality
79
13.10.
Costs and Expenses
79
13.11.
Reimbursement by Lenders
79





--------------------------------------------------------------------------------




13.12.
Waiver of Consequential Damages, Etc
80
13.13.
Adjustments; Set-off
80
13.14.
Acknowledgements
81
13.15.
Payments Set Aside
81
13.16.
Releases of Guarantees and Liens
82
13.17.
Patriot Act
82
13.18.
Acknowledgment and Consent to Bail-In of EEA Financial Institutions
82
14
CO-BORROWER PROVISIONS
83
14.1.
Primary Obligation
83
14.2.
Enforcement of Rights
83
14.3.
Borrowers as Agents
83
14.4.
Subrogation and Similar Rights
83
14.5.
Waivers of Notice
84
14.6.
Subrogation Defenses
84
14.7.
Right to Settle, Release
84
14.8.
Subordination
85









--------------------------------------------------------------------------------






LOAN AND SECURITY AGREEMENT
THIS LOAN AND SECURITY AGREEMENT (the “Agreement”) is entered into as of
December 16, 2016, by and among TRUPANION, INC., a Delaware corporation
(“Trupanion”), TRUPANION MANAGERS USA, INC., an Arizona corporation (“Trupanion
Managers”; together with Trupanion, individually and collectively, “Borrower”),
the several banks and other financial institutions or entities from time to time
party to this Agreement (each a “Lender” and, collectively, the “Lenders”),
PACIFIC WESTERN BANK, a California state chartered bank (“PWB”), as a Lender and
as administrative agent and collateral agent for the Lenders (in such
capacities, the “Administrative Agent”).
RECITALS
A.Borrower wishes to obtain credit from time to time from Lenders, and Lenders
desire to extend credit to Borrower. This Agreement sets forth the terms on
which Lenders will advance credit to Borrower, and Borrower will repay the
amounts owing to Lenders.
AGREEMENT
The parties agree as follows:
1.DEFINITIONS AND CONSTRUCTION.
1.1.    Definitions. As used in this Agreement, all capitalized terms shall have
the definitions set forth below. Any term used in the Code and not defined
herein shall have the meaning given to the term in the Code.
“Account Debtor” means any Person who is obligated on an accounts receivable and
“Account Debtors” means all Persons who are obligated on the Accounts.
“Accounts” means all presently existing and hereafter arising accounts, contract
rights, payment intangibles and all other forms of obligations owing to Borrower
arising out of the sale or lease of goods (including, without limitation, the
licensing of software and other technology) or the rendering of services by
Borrower and any and all credit insurance, guaranties, and other security
therefor, as well as all merchandise returned to or reclaimed by Borrower and
Borrower’s Books relating to any of the foregoing.
“Administrative Agent” means PWB, as the administrative agent under this
Agreement and the other Loan Documents, together with any of its successors in
such capacity.
“Administrative Agent Expenses” means all reasonable costs or expenses
(including reasonable attorneys’ fees and expenses, whether generated in-house
or by outside counsel) incurred in connection with the preparation, negotiation,
administration, and enforcement of the Loan Documents; reasonable Collateral
audit fees; and Administrative Agent’s reasonable attorneys’ fees and expenses
(whether generated in-house or by outside counsel) incurred in amending,
enforcing or defending the Loan Documents (including fees and expenses of
appeal), incurred before, during and after an Insolvency Proceeding, whether or
not suit is brought.
“Advance” or “Advances” means a cash advance or cash advances under the
Revolving Line.




--------------------------------------------------------------------------------





“Affected Lender” is defined in Section 2.13.
“Affiliate” means, with respect to any Person, any Person that owns or controls
directly or indirectly such Person, any Person that controls or is controlled by
or is under common control with such Person, and each of such Person’s senior
executive officers, directors, and general partners.
“Aggregate Exposure” means, as to any Lender at any time, the unused
Commitments, the aggregate principal amount of its outstanding Advances, the LC
Exposure, and any amounts outstanding under the Ancillary Services.
“Aggregate Exposure Percentage” means with respect to any Lender at any time,
the ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at
such time to the Aggregate Exposure of all Lenders at such time.
“Ancillary Services” means any of the following products or services requested
by Borrower and approved by Administrative Agent under the Revolving Line,
including, without limitation, Automated Clearing House transactions, corporate
credit card services, FX Contracts, or other treasury management services.
“APIC” means American Pet Insurance Company, which is a Subsidiary of Borrower.
“APIC’s Net Cash” means the sum of all of APIC’s and Wyndham’s Cash and
investment assets, excluding such assets held in trust for, or in, Borrower’s
Subsidiaries which are in the business of providing insurance.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender, or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 13.1), and accepted by the Administrative Agent.
“Authorized Officer” means someone designated as such in the corporate
resolution provided by Borrower to Administrative Agent in which this Agreement
and the transactions contemplated hereunder are authorized by Borrower’s Board
of Directors. If Borrower provides subsequent corporate resolutions to
Administrative Agent after the Closing Date, the individual(s) designated as
“Authorized Officer(s)” in the most-recently provided resolution shall be the
only “Authorized Officers” for purposes of this Agreement.
“Availability Amount” is (a) the lesser of (i) the Revolving Line or (ii) the
amount available under the Borrowing Base, minus the sum of (i) the LC Exposure,
(ii) any amounts outstanding under the Ancillary Services, and (iii) the
outstanding principal balance of any Advances.
“Availability Period” means the period from and including the Closing Date to
but excluding the earlier of the Revolving Maturity Date and the date of
termination of the Revolving Commitments.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.




--------------------------------------------------------------------------------





“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bankruptcy Code” means Title 11 of the United States Code as amended from time
to time, and any successor Laws.
“Benefitted Lender” is defined in Section 13.13.
“Borrower’s Books” means all of Borrower’s books and records including: ledgers;
records concerning Borrower’s assets or liabilities, the Collateral, business
operations or financial condition; and all computer programs, or tape files, and
the equipment, containing such information.
“Borrowing Base” means an amount equal to one hundred percent (100%) of APIC’s
Net Cash, as determined by Administrative Agent with reference to the most
recent Borrowing Base Certificate delivered by Borrower pursuant to Section 6.2
of this Agreement.
“Borrowing Base Certificate” means a borrowing base certificate, in
substantially the form of Exhibit C attached hereto, executed by a Responsible
Officer of Borrower.
“Borrowing Date” means any Business Day specified by the Borrower in a Loan
Advance/Paydown Request Form as a date on which the Borrower requests the
Lenders to make Loans hereunder.
“Business Day” means any day that is not a Saturday, Sunday, or other day on
which banks in the State of New York are authorized or required to close.
“Capitalized Expenditures” means current period unfinanced cash expenditures
that are capitalized and amortized over a period of time in accordance with
GAAP, including but not limited to capitalized cash expenditures for capital
equipment, capitalized manufacturing and labor costs as they relate to
inventory, and software development.
“Cash” means all assets that, in accordance with GAAP consistently applied,
should be classified as unrestricted cash and cash equivalents, but excluding
all cash and cash equivalents that are held with financial institutions other
than the Lender pursuant to Section 6.6 of this Agreement.
“Change in Control” shall mean a transaction other than a bona fide equity
financing or series of financings on terms and from existing investors or other
investors reasonably acceptable to Administrative Agent in which any “person” or
“group” (within the meaning of Section 13(d) and 14(d)(2) of the Securities
Exchange Act of 1934) becomes the “beneficial owner” (as defined in Rule 13d-3
under the Securities Exchange Act of 1934), directly or indirectly, of a
sufficient number of shares of all classes of stock then outstanding of Borrower
ordinarily entitled to vote in the election of directors, empowering such
“person” or “group” to elect a majority of the Board of Directors of Borrower,
who did not have such power before such transaction.
“Claims Ratio” means the ratio of (a) the twelve (12)-month rolling average of
claims expenses of APIC and Wyndham (in each case excluding Loss Adjustment
Expenses) to (b) premium revenues of APIC and Wyndham during the same period,
expressed as a percentage.




--------------------------------------------------------------------------------





“Closing Date” means the date of this Agreement.
“Code” means the New York Uniform Commercial Code as amended or supplemented
from time to time.
“Collateral” means the property described on Exhibit A attached hereto and all
Negotiable Collateral and Intellectual Property Collateral to the extent not
described on Exhibit A, except to the extent any such property (i) is
nonassignable by its terms without the consent of the licensor thereof or
another party (but only to the extent such prohibition on transfer is
enforceable under applicable law, including, without limitation, §9-406 and
§9-408 of the Code), (ii) the granting of a security interest therein is
contrary to applicable law, provided that upon the cessation of any such
restriction or prohibition, such property shall automatically become part of the
Collateral, (iii) constitutes the capital stock of a controlled foreign
corporation (as defined in the IRC), in excess of sixty-five percent (65%) of
the voting power of all classes of capital stock of such controlled foreign
corporations entitled to vote, or (iv) property (including any attachments,
accessions or replacements) that is subject to a Lien that is permitted pursuant
to clause (c) of the definition of Permitted Liens, if the grant of a security
interest with respect to such property pursuant to this Agreement would be
prohibited by the agreement creating such Permitted Lien or would otherwise
constitute a default thereunder, provided, that such property will be deemed
“Collateral” hereunder upon the termination and release of such Permitted Lien.
“Collateral State” means the state or states where the Collateral is located,
which are Washington, and any other state of which Borrower has provided the
Administrative Agent with at least 20 days’ prior written notice, together with
current good standing certificates (to the extent issued in such state) and, a
landlord waiver in form and substance satisfactory to the Administrative Agent
for (a) Borrower’s chief executive office located at 6100 4th Avenue S., Suite
200, Seattle, Washington 98108, and (b) each other domestic location where
Borrower maintains Collateral having an aggregate book value in excess of Five
Hundred Thousand Dollars ($500,000).
“Commitment” means, as to any Lender, its Revolving Commitment.
“Compliance Certificate” means a compliance certificate, in substantially the
form of Exhibit D attached hereto, executed by a Responsible Officer of
Borrower.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Contingent Obligation” means, as applied to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to (i) any
indebtedness, lease, dividend, letter of credit or other obligation of another,
including, without limitation, any such obligation directly or indirectly
guaranteed, endorsed, co-made or discounted or sold with recourse by that
Person, or in respect of which that Person is otherwise directly or indirectly
liable; (ii) any obligations with respect to undrawn letters of credit,
corporate credit cards or merchant services issued for the account of that
Person; and (iii) all obligations arising under any interest rate, currency or
commodity swap agreement, interest rate cap agreement, interest rate collar
agreement, or other agreement or arrangement designated to protect a Person
against fluctuation in interest rates, currency exchange rates or commodity
prices; provided, however, that the term “Contingent Obligation” shall not
include endorsements for collection




--------------------------------------------------------------------------------





or deposit in the ordinary course of business. The amount of any Contingent
Obligation shall be deemed to be an amount equal to the stated or determined
amount of the primary obligation in respect of which such Contingent Obligation
is made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by such Person in good faith;
provided, however, that such amount shall not in any event exceed the maximum
amount of the obligations under the guarantee or other support arrangement.
“Contractual Obligation” means as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
“Copyrights” means any and all copyright rights, copyright applications,
copyright registrations and like protections in each work or authorship and
derivative work thereof, whether published or unpublished and whether or not the
same also constitutes a trade secret, now or hereafter existing, created,
acquired or held.
“Credit Extension” means each Advance, Letters of Credit, all Ancillary
Services, or any other extension of credit by Lenders, to or for the benefit of
Borrower hereunder.
“Debtor Relief Laws” means the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect.
“Default” means any event, fact, circumstance or condition that, with the giving
of applicable notice or passage of time or both, would constitute or result in
an Event of Default.
“Defaulting Lender” means, subject to Section 2.14(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent or any Lender any other
amount required to be paid by it hereunder within two (2) Business Days of the
date when due, (b) has notified the Borrower and the Administrative Agent in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s reasonable determination
that a condition precedent to funding (which condition precedent, together with
any applicable default, shall be specifically identified in such writing or
public statement) cannot be satisfied), (c) has failed, within three (3)
Business Days after written request by the Administrative Agent or the Borrower,
to confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Laws, (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its




--------------------------------------------------------------------------------





business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity, or (iii)
become the subject of a Bail-in Action; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 2.14(b)) upon delivery of written
notice of such determination to the Borrower and each Lender.
“Discharge of Obligations” means, subject to Section 13.15, the satisfaction of
the Obligations by the payment in full, in of the principal of and interest on
or other liabilities relating to each Loan, all fees and all other expenses or
amounts payable under any Loan Document (other than inchoate indemnification
obligations and any other obligations which pursuant to the terms of any Loan
Document specifically survive repayment of the Loans for which no claim has been
made), to the extent (a) no default or termination event shall have occurred and
be continuing thereunder, and (b) the aggregate Commitments of the Lenders are
terminated.  
“EBITDA” means with respect to any fiscal period, an amount equal to earnings
before the sum of (a) tax, plus (b) depreciation and amortization, plus
(c) interest and non-cash expenses, plus (d) any non-cash stock compensation
expenses, plus (e) loss from equity method investments, and minus gain from
equity method investments.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Sections 13.1(b)(iii), 13.1(b)(v), and 13.1(b)(vi)  (subject to
such consents, if any, as may be required under Sections 13.1(b)(iii)).
“Equipment” means all present and future machinery, equipment, tenant
improvements, furniture, fixtures, vehicles, tools, parts and attachments in
which Borrower has any interest.




--------------------------------------------------------------------------------





“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations thereunder.
“ERISA Affiliate” means each business or entity which is, or within the last six
(6) years was, a member of a “controlled group of corporations,” under “common
control” or an “affiliated service group” with any Loan Party within the meaning
of Section 414(b), (c) or (m) of the Code, required to be aggregated with any
Loan Party under Section 414(o) of the Code, or is, or within the last six years
was, under “common control” with any Loan Party, within the meaning of Section
4001(a)(14) of ERISA.
“ERISA Event” means any of (a) a reportable event as defined in Section 4043 of
ERISA with respect to a Pension Plan, excluding, however, such events as to
which the PBGC by regulation has waived the requirement of Section 4043(a) of
ERISA that it be notified within thirty (30) days of the occurrence of such
event; (b) the applicability of the requirements of Section 4043(b) of ERISA
with respect to a contributing sponsor, as defined in Section 4001(a)(13) of
ERISA, to any Pension Plan where an event described in paragraph (9), (10),
(11), (12) or (13) of Section 4043(c) of ERISA is reasonably expected to occur
with respect to such plan within the following 30 days; (c) a withdrawal by any
Loan Party or any ERISA Affiliate thereof from a Pension Plan or the termination
of any Pension Plan resulting in liability under Sections 4063 or 4064 of ERISA;
(d) the withdrawal of any Loan Party or, to the knowledge of any Loan Party, any
ERISA Affiliate thereof in a complete or partial withdrawal (within the meaning
of Section 4203 and 4205 of ERISA) from any Multiemployer Plan if there is any
potential liability therefore, or the receipt by any Loan Party or, to the
knowledge of an Loan Party, any ERISA Affiliate thereof of notice from any
Multiemployer Plan that it is in reorganization or insolvency pursuant to
Section 4245 of ERISA; (e) the filing of a notice of intent to terminate, the
treatment of a plan amendment as a termination under Section 4041 or 4041A of
ERISA, or the commencement of proceedings by the PBGC to terminate a Pension
Plan or Multiemployer Plan; (f) the imposition of liability on any Loan Party or
any ERISA Affiliate thereof pursuant to Sections 4062(e) or 4069 of ERISA or by
reason of the application of Section 4212(c) of ERISA; (g) the failure by any
Loan Party or any ERISA Affiliate thereof to make any required contribution to a
Pension Plan, or the failure to meet the minimum funding standard of Section 412
of the Code with respect to any Pension Plan (whether or not waived in
accordance with Section 412(c) of the Code) or the failure to make by its due
date a required installment under Section 430 of the Code with respect to any
Pension Plan or the failure to make any required contribution to a Multiemployer
Plan; (h) the determination that any Pension Plan is considered an at-risk plan
or a plan in endangered to critical status within the meaning of Sections 430,
431 and 432 of the Code or Sections 303, 304 and 305 of ERISA; (i) an event or
condition which might reasonably be expected to constitute grounds under Section
4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan or Multiemployer Plan; (j) the imposition of any
liability under Title I or Title IV of ERISA, other than PBGC premiums due but
not delinquent under Section 4007 of ERISA, upon any Loan Party or any ERISA
Affiliate thereof; (k) an application for a funding waiver under Section 303 of
ERISA or an extension of any amortization period pursuant to Section 412 of the
Code with respect to any Pension Plan; (l) the occurrence of a non exempt
prohibited transaction under Sections 406 or 407 of ERISA for which any Loan
Party or any Subsidiary thereof may be directly or indirectly liable; (m) the
occurrence of an act or omission which could give rise to the imposition on any
Loan Party or any ERISA Affiliate thereof of fines, penalties, taxes or related
charges under Chapter 43 of the Code or under Sections 409, 502(c), (i) or (1)
or 4071 of ERISA; (n) the assertion of a material claim (other than routine
claims for




--------------------------------------------------------------------------------





benefits) against any Pension Plan or the assets thereof, or against any Loan
Party or any Subsidiary thereof in connection with any such Pension Plan; (o)
receipt from the IRS of notice of the failure of any Pension Plan to qualify
under Section 401(a) of the Code, or the failure of any trust forming part of
any Pension Plan to fail to qualify for exemption from taxation under Section
501(a) of the Code; or (p) the imposition of any lien (or the fulfillment of the
conditions for the imposition of any lien) on any of the rights, properties or
assets of any Loan Party or any ERISA Affiliate thereof, in either case pursuant
to Title I or IV, including Section 302(f) or 303(k) of ERISA or to Section
401(a)(29) or 430(k) of the Code.
“Existing Loan Facility” means that that certain Amended and Restated Loan and
Security Agreement dated as of August 24, 2012, by and between Borrower and PWB,
as the same has been amended from time to time.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Event of Default” has the meaning assigned in Article 8.
“Excluded Lender”: (a) any Person specifically identified by name in writing to
the Administrative Agent by Trupanion on or prior to the Closing Date, and (b)
any direct competitor of any Loan Party or a vulture/distressed debt fund that
is designated in writing to the Administrative Agent by Trupanion (x) on or
prior to the Closing Date or (y) subject to the Administrative Agent’s consent
(not to be unreasonably withheld or delayed), periodically prior to the
Revolving Maturity Date.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income or revenue (however
denominated), franchise Taxes, and branch profits Taxes, in any such case (i) to
the extent imposed as a result of such Recipient being organized under the laws
of, or having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof), or (ii) to the extent constituting Other Connection Taxes;
(b) in the case of a Lender, U.S. federal withholding Taxes imposed on amounts
payable to or for the account of such Lender with respect to an applicable
interest in a Loan or Commitment pursuant to a law in effect on the date on
which (i) such Lender acquires such interest in the Loan or Commitment (other
than pursuant to an assignment request by the Borrower under Section 2.13) or
(ii) such Lender changes its lending office, except in each case to the extent
that, pursuant to Section 2.11, amounts with respect to such Taxes were payable
either to such Lender’s assignor immediately before such Lender became a party
hereto or to such Lender immediately before it changed its lending office;
(c) Taxes attributable to such Recipient’s failure to comply with
Section 2.11(f); and (d) any U.S. federal withholding Taxes imposed under FATCA.
“Facilities” means the Revolving Facility.
“FATCA” means Sections 1471 through 1474 of the IRC, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the IRC.




--------------------------------------------------------------------------------





“Federal Funds Effective Rate” means for any day, the weighted average of the
rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for the day of such transactions received by PWB from three federal
funds brokers of recognized standing selected by it.
“Fee Letter” is that certain letter agreement dated as of the Closing Date
between the Borrower and WAB.
“Foreign Exchange Reserve Percentage” means a percentage of reserves for FX
Contracts as determined by Administrative Agent, in its sole but reasonable
discretion from time to time.
“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.
“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“Funding Office” means the office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.
“FX Contracts” means contracts between Borrower and Administrative Agent for
foreign exchange transactions.
“GAAP” means generally accepted accounting principles, consistently applied, as
in effect from time to time in the United States.
“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).
“Group Members” means the collective reference to Borrower and its Subsidiaries.
“Indebtedness” means (a) all indebtedness for borrowed money or the deferred
purchase price of property or services, including without limitation
reimbursement and other obligations with respect to surety bonds and letters of
credit, (b) all obligations evidenced by notes, bonds, debentures or similar
instruments, (c) all capital lease obligations, and (d) all Contingent
Obligations, including but not limited to any sublimit contained in this
Agreement.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any Obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.




--------------------------------------------------------------------------------





“Indemnitee” is defined in Section 13.2.
“Insolvency Proceeding” means any proceeding commenced by or against any Person
or entity under any provision of the United States Bankruptcy Code, as amended,
or under any other bankruptcy or insolvency law, including assignments for the
benefit of creditors, formal or informal moratoria, compositions, extension
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.
“Intellectual Property Collateral” means all of Borrower’s right, title, and
interest in and to the following:
(a)    Copyrights, Trademarks and Patents;
(b)    Any and all trade secrets, and any and all intellectual property rights
in computer software and computer software products now or hereafter existing,
created, acquired or held;
(c)    Any and all design rights which may be available to Borrower now or
hereafter existing, created, acquired or held;
(d)    Any and all claims for damages by way of past, present and future
infringement of any of the rights included above, with the right, but not the
obligation, to sue for and collect such damages for said use or infringement of
the intellectual property rights identified above;
(e)    All licenses or other rights to use any of the Copyrights, Patents or
Trademarks, and all license fees and royalties arising from such use to the
extent permitted by such license or rights;
(f)    All amendments, renewals and extensions of any of the Copyrights,
Trademarks or Patents; and
(g)    All proceeds and products of the foregoing, including without limitation
all payments under insurance or any indemnity or warranty payable in respect of
any of the foregoing.
“Inventory” means all present and future inventory in which Borrower has any
interest.
“Investment” means any beneficial ownership of (including stock, partnership or
limited liability company interest or other securities) any Person, or any loan,
advance or capital contribution to any Person.
“IP Agreement” means, individually and collectively, (a) the Intellectual
Property Security Agreement by and between Trupanion and Administrative Agent
dated as of the Closing Date, as the same may be amended, modified, supplemented
or restated from time to time and (b) the Intellectual Property Security
Agreement by and between Trupanion Managers and Administrative Agent dated as of
the Closing Date, as the same may be amended, modified, supplemented or restated
from time to time.
“IRC” means the Internal Revenue Code of 1986, as amended, and the regulations
thereunder.




--------------------------------------------------------------------------------





“Issuing Bank” means PWB in its capacity as the issuer of Letters of Credit
hereunder. Issuing Bank may, in its discretion, arrange for one or more Letters
of Credit to be issued by its Affiliates, in which case the term “Issuing Bank”
shall include any such Affiliate with respect to Letters of Credit issued by
such Affiliate. At any time there is more than one Issuing Bank, all singular
references to the Issuing Bank shall mean any Issuing Bank, either Issuing Bank,
each Issuing Bank, the Issuing Bank that has issued the applicable Letter of
Credit, or both (or all) Issuing Banks, as the context may require.
“Laws” means all ordinances, statutes, rules, regulations, orders, injunctions,
writs, or decrees of any Governmental Authority.
“LC and Ancillary Services Sublimit” means a sublimit for Ancillary Services and
Letters of Credit under the Revolving Line not to exceed Three Million Dollars
($3,000,000).
“LC Collateral Account” is defined in Section 2.3(j).
“LC Disbursement” means any payment made by an Issuing Bank pursuant to a Letter
of Credit.
“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all standby Letters of Credit outstanding at such time, plus (b) the aggregate
amount of all LC Disbursements relating to standby Letters of Credit that have
not yet been reimbursed by or on behalf of the Borrower at such time. The LC
Exposure of any Lender at any time shall be its Revolving Percentage of the
aggregate LC Exposure at such time.
“Lenders” is defined in the preamble hereof, the Persons listed on Schedule 1.1,
or any other Person that shall have become a Lender hereunder pursuant to the
Assignment and Assumption, other than any such Person that ceases to be a Lender
hereunder pursuant to an Assignment and Assumption.
“Letter of Credit” means a commercial or standby letter of credit or similar
undertaking issued by Administrative Agent at Borrower’s request.
“Lien” means any mortgage, lien, deed of trust, charge, pledge, security
interest or other encumbrance.
“Loan” means the Revolving Loan and any other loan or extension of credit, now
or hereafter made or maintained by any Lender pursuant to this Agreement or any
of the Loan Documents.
“Loan Documents” means, collectively, this Agreement, the IP Agreement, the
Wyndham Pledge Agreement, any Note or Notes executed by Borrower, and any other
document, instrument or agreement entered into in connection with this
Agreement, all as amended or extended from time to time.
“Loan Party” means each Group Member that is now or hereafter a party to a Loan
Document.
“Loss Adjustment Expense” means actual out of pocket costs and expenses incurred
by Borrower associated with adjudicating a medical claim during any period of
measurement.




--------------------------------------------------------------------------------





“Material Adverse Effect” means a material adverse effect on (i) the operations,
business or financial condition of Borrower and its Subsidiaries taken as a
whole, (ii) the ability of Borrower to repay the Obligations or otherwise
perform its material obligations under the Loan Documents, or (iii) Borrower’s
interest in, or the value (taken as a whole), perfection or priority of
Administrative Agent’s and Lenders’ security interest in the Collateral.
“Minority Lender” is defined in Section 13.5(b).
“Multiemployer Plan” means a “multiemployer plan” (within the meaning of Section
3(37) of ERISA) to which any Loan Party or any ERISA Affiliate thereof makes, is
making, or is obligated or has ever been obligated to make, contributions.
“Negotiable Collateral” means all of Borrower’s present and future letters of
credit of which it is a beneficiary, drafts, instruments (including promissory
notes), securities, documents of title, and chattel paper, and Borrower’s Books
relating to any of the foregoing.
“New Subsidiary” means a Subsidiary formed after the date hereof during the term
of this Agreement.
“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all affected Lenders in
accordance with the terms of 13.5 and (b) has been approved by the Required
Lenders.
“Note” means a Revolving Loan Note.
“Obligations” means all debt, principal, interest, Administrative Agent Expenses
and other amounts owed to Lenders by Borrower pursuant to this Agreement or any
other agreement, whether absolute or contingent, due or to become due, now
existing or hereafter arising, including any interest that accrues after the
commencement of an Insolvency Proceeding and including any debt, liability, or
obligation owing from Borrower to others that Lenders may have obtained by
assignment or otherwise.
“OFAC” is defined in Section 5.17.
“Operating Documents” means for any Person as of any date, such Person’s
constitutional documents, formation documents and/or certificate of
incorporation (or equivalent thereof), as certified (if applicable) by such
Person’s jurisdiction of formation as of a recent date, and, (a) if such Person
is a corporation, its bylaws or memorandum and articles of association (or
equivalent thereof) in current form, (b) if such Person is a limited liability
company, its limited liability company agreement (or similar agreement), and
(c) if such Person is a partnership, its partnership agreement (or similar
agreement), each of the foregoing with all current amendments or modifications
thereto.
“Other Connection Taxes” means with respect to any Recipient, Taxes imposed as a
result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).




--------------------------------------------------------------------------------





“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.13).
“Overadvance” is defined in Section 2.2.
“Participant” is defined in Section 13.1(d).
“Participant Register” is defined in Section 13.1(d).
“Patents” means all patents, patent applications and like protections including
without limitation improvements, divisions, continuations, renewals, reissues,
extensions and continuations-in-part of the same.
“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT ACT)
Act of 2001, Title III of Pub. L. 107-56, signed into law October 26, 2001.
“Payment Advance Form” is defined in Section 2.1(b)(i).
“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.
“Pension Plan” means an employee pension plan (as defined in Section 3(2) of
ERISA) other than a Multiemployer Plan subject to the provisions of Title IV of
ERISA or Sections 412 and 430 of the Code or Sections 302 and 303 of ERISA and
in respect of which any Loan Party or any ERISA Affiliate thereof is (or if such
plan were terminated would under Section 4069 of ERISA be deemed to be) a
“contributing sponsor” as defined in Section 4001(a)(13) of ERISA.
“Periodic Payments” means all installments or similar recurring payments that
Borrower may now or hereafter become obligated to pay to Administrative Agent
pursuant to the terms and provisions of any instrument, or agreement now or
hereafter in existence between Borrower and Administrative Agent.
“Permitted Indebtedness” means:
(a)    Indebtedness of Borrower in favor of Lenders arising under this Agreement
or any other Loan Document;
(b)    Indebtedness existing on the Closing Date and disclosed in the Schedule;
(c)    Indebtedness not to exceed One Million Five Hundred Thousand Dollars
($1,500,000) in the aggregate in any fiscal year of Borrower secured by a lien
described in clause (c) of the defined term “Permitted Liens,” provided such
Indebtedness does not exceed at the time it is incurred the lesser of the cost
or fair market value of the property financed with such Indebtedness;
(d)    Subordinated Debt;




--------------------------------------------------------------------------------





(e)    Indebtedness to trade creditors incurred in the ordinary course of
business; and
(f)    Extensions, refinancings and renewals of any items of Permitted
Indebtedness, provided that the principal amount is not increased or the terms
modified to impose more burdensome terms upon Borrower or its Subsidiary, as the
case may be.
“Permitted Investment” means:
(a)    Investments existing on the Closing Date disclosed in the Schedule;
(b)    (1) Marketable direct obligations issued or unconditionally guaranteed by
the United States of America or any agency or any State thereof maturing within
one year from the date of acquisition thereof, (1) commercial paper maturing no
more than one year from the date of creation thereof and currently having rating
of at least A-2 or P-2 from either Standard & Poor’s Corporation or Moody’s
Investors Service, (1) Administrative Agent’s or any Lender’s certificates of
deposit maturing no more than one year from the date of investment therein, and
(1) Administrative Agent’s or any Lender’s money market accounts;
(1) Investments in regular deposit or checking accounts held with Administrative
Agent or any Lender or as otherwise permitted by, and subject to the terms and
conditions of, Section 6.6 of this Agreement; and (1) Investments consistent
with any investment policy adopted by Borrower’s Board of Directors;
(c)    Repurchases of stock from officers, consultants, employees or directors
of Borrower under the terms of applicable repurchase agreements (i) in an
aggregate amount not to exceed Five Hundred Thousand Dollars ($500,000) in any
fiscal year, provided that no Event of Default has occurred and is continuing
and would exist after giving effect to the repurchases, or (ii) in any amount
where the consideration for the repurchase is the cancellation of indebtedness
owed by such officers, consultants, employees or directors to Borrower
regardless of whether an Event of Default exists;
(d)    Investments accepted in connection with Permitted Transfers;
(e)    Non cash Investments of Subsidiaries in or to other Subsidiaries in
Subsidiaries and by Borrower in one or more Subsidiaries and cash Investments
(i) of Subsidiaries in or to other Subsidiaries and Investments by Borrower in
Subsidiaries not to exceed One Million Dollars ($1,000,000) in the aggregate in
any fiscal year and (ii) in a Borrower;
(f)    Investments not to exceed One Million Dollars ($1,000,000) outstanding in
the aggregate at any time consisting of (1) travel advances and employee
relocation loans and other employee loans and advances in the ordinary course of
business, and (1) loans to employees, independent contractors that have entered
into territory partner agreements with Borrower, officers or directors relating
to payroll or the purchase of equity securities of Borrower or its Subsidiaries
pursuant to employee stock purchase plan agreements approved by Borrower’s Board
of Directors;
(g)    Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers
arising in the ordinary course of Borrower’s business;




--------------------------------------------------------------------------------





(h)    Investments consisting of notes receivable of, or prepaid royalties and
other credit extensions, to customers and suppliers who are not Affiliates, in
the ordinary course of business, provided that this subparagraph (h) shall not
apply to Investments of Borrower in any Subsidiary;
(i)    Joint ventures or strategic alliances, provided that any cash Investments
by Borrower do not exceed One Million Dollars ($1,000,000) in the aggregate in
any fiscal year;
(j)    Investments which Borrower is required by one or more Governmental
Authorities to make; and
(k)    Investments permitted under Section 7.3.
“Permitted Liens” means the following:
(a)    Any Liens existing on the Closing Date and disclosed in the Schedule
(excluding Liens to be satisfied with the proceeds of the Credit Extensions) or
arising under this Agreement, the other Loan Documents, or any other agreement
in favor of Administrative Agent for itself and on behalf of the Lenders;
(b)    Liens for taxes, fees, assessments or other governmental charges or
levies, either not delinquent or being contested in good faith by appropriate
proceedings and for which Borrower maintains adequate reserves;
(c)    Liens not to exceed One Million Dollars ($1,000,000) in the aggregate at
any time (1) upon or in any Equipment (other than Equipment financed by a Credit
Extension) acquired or held by Borrower or any of its Subsidiaries to secure the
purchase price of such Equipment or indebtedness incurred solely for the purpose
of financing the acquisition or lease of such Equipment, or (1) existing on such
Equipment at the time of its acquisition, in each case provided that the Lien is
confined solely to the property so acquired and improvements thereon, and the
proceeds of such Equipment;
(d)    Liens incurred in connection with the extension, renewal or refinancing
of the indebtedness secured by Liens of the type described in clauses (a)
through (c) above, provided that any extension, renewal or replacement Lien
shall be limited to the property encumbered by the existing Lien and the
principal amount of the indebtedness being extended, renewed or refinanced does
not increase;
(e)    Liens of materialmen, mechanics, warehousemen, carriers, artisans or
other similar Liens arising in the ordinary course of Borrower’s business or by
operation of law, which are not past due or which are being contested in good
faith by appropriate proceedings and for which reserves have been established in
accordance with GAAP;
(f)    Deposits in the ordinary course of business under workers’ compensation,
unemployment insurance, social security and other similar laws, or to secure the
performance of bids, tenders or contracts (other than for the repayment of
borrowed money) or to secure indemnity, performance or other similar bonds for
the performance of bids, tenders or contracts (other than for the repayment of
borrowed money) or to secure statutory obligations (other than liens arising
under ERISA or environmental liens) or surety or appeal bonds, or to secure
indemnity, performance or other similar bonds;




--------------------------------------------------------------------------------





(g)    Liens in favor of other financial institutions arising in connection with
Borrower’s deposit accounts held at such institutions which are permitted by
Section 6.6 hereof to secure standard fees for deposit services charged by, but
not financing made available by such institutions, provided that Administrative
Agent has a perfected security interest in the amounts held in such deposit
accounts (other than the Trust Accounts);
(h)    Liens securing Subordinated Debt;
(i)    deposits to secure the performance of real property leases incurred in
the ordinary course of business and not representing an obligation for borrowed
money so long as each such deposit: (i) is made at the commencement of a lease
or its renewal when there is no underlying default under such lease, and (ii) is
in an amount not exceeding One Million Dollars ($1,000,000) in the aggregate for
all such leases; and
(j)    Liens arising from judgments, decrees or attachments in circumstances not
constituting an Event of Default under Sections 8.4 or 8.7.
“Permitted Transfer” means the conveyance, sale, lease, transfer or disposition
by Borrower or any Subsidiary of:
(a)    Inventory in the ordinary course of business;
(b)    licenses and similar arrangements for the use of the property of Borrower
or its Subsidiaries in the ordinary course of business;
(c)    worn-out, surplus or obsolete Equipment;
(d)    cash to accounts at financial institutions permitted by Section 6.6
hereof;
(e)    grants of security interests and other Liens that constitute Permitted
Liens; and
(f)    other assets of Borrower or its Subsidiaries that do not in the aggregate
exceed One Million Dollars ($1,000,000) during any fiscal year.
“Person” means any individual, sole proprietorship, partnership, limited
liability company, joint venture, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or governmental agency.
“Prime Rate” means the greater of (a) three and one half percent (3.5%) or (b)
the variable rate of interest, per annum, most recently announced by
Administrative Agent, as its “prime rate,” whether or not such announced rate is
the lowest rate available from Administrative Agent.
“Protective Overadvance” as defined in Section 2.4(b).
“Recipient” means the Administrative Agent or a Lender, as applicable.
“Register” is defined in Section 13.1(c).




--------------------------------------------------------------------------------





“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.
“Removal Effective Date” is defined in Section 10.9.
“Replacement Lender” is defined in Section 2.13.
“Required Lenders” means, at any time, (a) if only one (1) Lender holds the
outstanding Commitments, such Lender; and (b) if more than one (1) Lender holds
the outstanding Commitments, then at least two (2) Lenders who hold more than
sixty-seven percent (67%) of the sum of the Total Revolving Commitments, then in
effect or, if the Total Revolving Commitments have been terminated, the Total
Revolving Extensions of Credit then outstanding; provided that for the purposes
of this clause (b) the Commitments of, and the portion of the Loans and
participations in LC Exposure and Ancillary Services held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Lenders; provided, further that a Lender and its Affiliates shall be
deemed one Lender.
“Requirement of Law” means as to any Person, the Operating Documents of such
Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.
“Resignation Effective Date” is defined in Section 10.9(a).
“Responsible Officer” means each of the Chief Executive Officer, the Chief
Administrative Officer, the Chief Financial Officer, Vice President of Finance
and the Controller of Borrower, as well as any other officer or employee
identified as an Authorized Officer in the corporate resolution delivered by
Borrower to Administrative Agent in connection with this Agreement.
“Revenue” means revenue recognized in accordance with GAAP.
“Revolving Commitment” means as to any Lender, the obligation of such Lender, if
any, to make Advances, issue Letters of Credit, and provide Ancillary Services
in an aggregate principal amount not to exceed the amount set forth under the
heading “Revolving Commitment” opposite such Lender’s name on Schedule 1.1 or in
the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as the same may be changed from time to time pursuant to the terms
hereof (including in connection with assignments permitted hereunder).
“Revolving Commitment Period” means the period from and including the Closing
Date to the Revolving Maturity Date.
“Revolving Facility” means the credit facility made available to Borrower
pursuant to Section 2.1(b).
“Revolving Line” means a Credit Extension of up to Thirty Million Dollars
($30,000,000) (inclusive of any amounts outstanding under the LC and Ancillary
Services Sublimit).
“Revolving Loan” means a loan made pursuant to Section 2.1(b) by a Lender.




--------------------------------------------------------------------------------





“Revolving Loan Note” means a promissory note in the form of Exhibit F, as it
may be amended, supplemented or otherwise modified from time to time.
“Revolving Maturity Date” means December 16, 2018; provided, however, the
Revolving Maturity Date shall be automatically renewed for one additional twelve
(12)-month period, unless Administrative Agent provides Borrower with written
notice that it will not extend the Revolving Maturity Date no later than eleven
(11) months prior to current Revolving Maturity Date.
“Revolving Percentage” means as to any Lender at any time, the percentage which
such Lender’s Revolving Commitment then constitutes of the Total Revolving
Commitments or, at any time after the Revolving Commitments shall have expired
or terminated, the percentage which the aggregate principal amount of such
Lender’s Advances then outstanding constitutes of the aggregate principal amount
of all Advances then outstanding; provided that in the event that the Advances
are paid in full prior to the reduction to Zero Dollars ($0) of the Total
Revolving Commitments, the Revolving Percentages shall be determined in a manner
designed to ensure that the other outstanding Advances shall be held by the
Lenders on a comparable basis.
“Sanctions” is defined in Section 5.17.
“Schedule” means the schedule of exceptions and disclosures attached hereto and
approved by Administrative Agent, if any.
“Shares” means (i) sixty-five percent (65%) of the issued and outstanding
capital stock, membership units or other securities owned or held of record by
Borrower in Wyndham, and (ii) one hundred percent (100%) of the issued and
outstanding capital stock, membership units or other securities owned or held of
record by Borrower in APIC and Trupanion Brokers.
“SOS Reports” means the official reports from the Secretaries of State of each
Collateral State, the state where Borrower’s chief executive office is located,
the state of Borrower’s formation and other applicable federal, state or local
government offices identifying all current security interests filed in the
Collateral and Liens of record as of the date of such report.
“Subordinated Debt” means any debt incurred by Borrower that is subordinated in
writing to the debt owing by Borrower to Lenders on terms reasonably acceptable
to Administrative Agent (and identified as being such by Borrower and
Administrative Agent).
“Subsidiary” means any corporation, partnership or limited liability company or
joint venture in which (i) any general partnership or managing member interest
or (ii) more than fifty percent (50%) of the stock, limited liability company
interest or joint venture of which by the terms thereof ordinary voting power to
elect the Board of Directors, managers or trustees of the entity, at the time as
of which any determination is being made, is owned by Borrower, either directly
or through an Affiliate.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Total Revolving Commitments” means at any time, the aggregate amount of the
Revolving Commitments then in effect.




--------------------------------------------------------------------------------





“Trade Date” is defined in Section 13.1(b).
“Trademarks” means any trademark and servicemark rights, whether registered or
not, applications to register and registrations of the same and like
protections, and the entire goodwill of the business of Borrower connected with
and symbolized by such trademarks.
“Transfer” is defined in Section 7.1.
“Trupanion” is defined in the preamble hereof.
“Trupanion Brokers” is Trupanion Brokers Ontario, Inc., which is a Subsidiary.
“Trupanion Managers” is defined in the preamble hereof.
“Trust Accounts” means cash, cash equivalents, and other assets and investments
held in trust for the benefit of insurers and policyholders by either Trupanion
Managers, Trupanion Brokers or Wyndham.
“U.S. Tax Compliance Certificate” is defined in Section 2.11(f)(ii)(B).
“WAB” means Western Alliance Bank, an Arizona corporation.
“WICL Segregated Account” means WICL Segregated Account AX, a segregated cell
organized under the laws of Bermuda.
“Withholding Agent” means, as applicable, any applicable Loan Party and the
Administrative Agent, as the context may require.
“Write-Down and Conversion Powers” means with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
“Wyndham” means Wyndham Insurance Company (SAC) Ltd., a Bermuda exempted
company, which is a Subsidiary of Borrower, acting in respect of its segregated
account ‘AX’.
“Wyndham Pledge Agreement” is that certain Charge Over Shares by and among
Trupanion, Administrative Agent, and Wyndham, as the same may be amended,
modified, supplemented or restated from time to time.
1.2.    Accounting Terms. Any accounting term not specifically defined in
Section 1.1 shall be construed in accordance with GAAP and all calculations
shall be made in accordance with GAAP (except for non-compliance with FAS 123R
in monthly reporting). The term “financial statements” shall include the
accompanying notes and schedules.
1.3.    Terms Generally. The definitions of terms herein shall apply equally to
the singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include”, “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”. The word “law” shall




--------------------------------------------------------------------------------





be construed as referring to all statutes, rules, regulations, codes and other
laws (including official rulings and interpretations thereunder having the force
of law or with which affected Persons customarily comply) and all judgments,
orders and decrees of all Governmental Authorities. The word “will” shall be
construed to have the same meaning and effect as the word “shall”. Unless the
context requires otherwise (1) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, restatements, supplements or modifications set forth herein),
(1) any definition of or reference to any statute, rule or regulation shall be
construed as referring thereto as from time to time amended, supplemented or
otherwise modified (including by succession of comparable successor laws),
(1) any reference herein to any Person shall be construed to include such
Person’s successors and assigns (subject to any restrictions on assignments set
forth herein) and, in the case of any Governmental Authority, any other
Governmental Authority that shall have succeeded to any or all functions
thereof, (1) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (1) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement, (1) any reference in
any definition to the phrase “at any time” or “for any period” shall refer to
the same time or period for all calculations or determinations within such
definition, and (1) the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.
2.    LOAN AND TERMS OF PAYMENT.
2.1.    Credit Extensions.
(a)    Promise to Pay. Borrower promises to pay to Lenders, in lawful money of
the United States of America, the aggregate unpaid principal amount of all
Credit Extensions made by Lenders to Borrower, together with interest on the
unpaid principal amount of such Credit Extensions at rates in accordance with
the terms hereof.
(b)    Advances Under Revolving Line.
(i)Amount. Subject to and upon the terms and conditions of this Agreement, each
Lender severally (and not jointly) agrees to make Advances to Borrower from time
to time during the Revolving Commitment Period up to an amount not to exceed
such Lender’s Revolving Commitment and in an aggregate outstanding principal
amount not to exceed the Availability Amount, and amounts borrowed pursuant to
this Section 2.1(b) may be repaid and reborrowed at any time prior to the
Revolving Maturity Date, at which time all Advances under this Section 2.1(b)
shall be immediately due and payable. Borrower may prepay any Advances without
penalty or premium. All Advances shall be used by Borrower for working capital,
provided that the initial Advance shall be used to repay all outstanding
indebtedness of Borrower to PWB as of the Closing Date, including unpaid legal
fees and expenses. PWB has no commitment or obligation to lend any further funds
to Borrower under the Existing Loan Facility and all unfunded commitments under
the Existing Loan Facility are terminated.
(ii)    Form of Request. Whenever Borrower desires an Advance, Borrower will
notify Administrative Agent by facsimile transmission, telephone or email no
later than




--------------------------------------------------------------------------------





3:30 p.m. Eastern time (2:30 p.m. Eastern time for wire transfers) on the
Business Day prior to the Business Day that the Advance is to be made. Each such
notification shall be promptly confirmed by a Loan Advance/Paydown Request Form
in substantially the form of Exhibit B (A “Payment Advance Form”). Upon each
such notification from Borrower, the Administrative Agent shall promptly notify
each Lender thereof. Each Lender shall make each Revolving Loan to be made by
such Lender hereunder on the funding date requested by Borrower solely by wire
transfer of immediately available funds by 12:00 p.m., Eastern time, to the
Funding Office in an amount equal to such Lender’s Revolving Percentage. Such
borrowing will then be made available to Borrower by the Administrative Agent
crediting such account as is designated in writing to the Administrative Agent
by Borrower with the aggregate of the amounts made available to the
Administrative Agent by the Lenders and in like funds as received by the
Administrative Agent. Administrative Agent is authorized to make Advances under
this Agreement, based upon instructions received from an Authorized Officer, or
without instructions and on behalf of the Lenders if in Administrative Agent’s
discretion such Advances are necessary to meet Obligations which have become due
and remain unpaid. Administrative Agent shall be entitled to rely on any
telephonic or email notice given by a person whom Administrative Agent
reasonably believes to be an Authorized Officer or a designee thereof, and
Borrower shall indemnify and hold Administrative Agent harmless for any damages,
loss, costs and expenses suffered by Administrative Agent as a result of such
reliance. Administrative Agent will credit the amount of Advances made under
this Section 2.1(b) to Borrower’s deposit account.
2.2.    Ancillary Services.
(a)General. Subject to the availability under the Revolving Line, at any time
and from time to time from the date hereof through the Business Day immediately
prior to the Revolving Maturity Date, Borrower may request the provision of
Ancillary Services from PWB. The aggregate limit of the Ancillary Services shall
not exceed the LC and Ancillary Services Sublimit, provided that availability
under the Revolving Line shall be reduced by the aggregate limits of (i) 
corporate credit card services provided to Borrower, (ii) the total amount of
any Automated Clearing House processing reserves, (iii) the applicable Foreign
Exchange Reserve Percentage, and (iv) any other reserves taken by PWB in
connection with other treasury management services requested by Borrower and
approved by PWB. In addition, PWB may, in its sole discretion, charge as
Advances any amounts for which PWB becomes liable to third parties in connection
with the provision of the Ancillary Services. The terms and conditions
(including repayment and fees) of such Ancillary Services shall be subject to
the terms and conditions of the PWB’s standard forms of application and
agreement for the applicable Ancillary Services, which Borrower hereby agrees to
execute.


(b)Participations. PWB hereby grants to each Lender, and each Lender hereby
acquires from PWB, a participation in such Ancillary Services equal to such
Lender’s Revolving Percentage of the aggregate amount provided under the
Ancillary Services. In consideration and in furtherance of the foregoing, each
Lender hereby absolutely and unconditionally agrees to pay to the Administrative
Agent, for the account of PWB, such Lender’s Revolving Percentage of the
Ancillary Services provided by PWB. Each Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this paragraph in respect of
the Ancillary Services is absolute and unconditional and shall not be affected
by any circumstance whatsoever, including continuance of a Default or reduction
or termination of the Commitments, and that each such payment shall be made
without any offset, abatement, withholding or reduction whatsoever.




--------------------------------------------------------------------------------







(c)Reimbursement. If the Borrower fails to make any payment when due in
connection with its obligations under the Ancillary Services, the Administrative
Agent shall notify each Lender of the applicable Ancillary Services, the payment
then due from the Borrower in respect thereof, and such Lender’s Revolving
Percentage thereof. Promptly following receipt of such notice, each Lender shall
pay to the Administrative Agent its Revolving Percentage of the payment then due
from the Borrower, in the same manner as provided in Section 2.9 with respect to
Loans made by such Lender (and Section 2.9 shall apply, mutatis mutandis, to the
payment obligations of the Lenders), and the Administrative Agent shall promptly
pay to PWB the amounts so received by it from the Lenders. Promptly following
receipt by the Administrative Agent of any payment from the Borrower pursuant to
this paragraph, the Administrative Agent shall distribute such payment to PWB
or, to the extent that Lenders have made payments pursuant to this paragraph to
reimburse PWB, then to such Lenders and PWB, as their interests may appear. Any
payment made by a Lender pursuant to this paragraph to reimburse PWB for any
such Ancillary Services (other than the funding of an Advance under the
Revolving Loans as contemplated above) shall not constitute a Loan and shall not
relieve the Borrower of its obligation to reimburse such Ancillary Services.


(d)Collateralization of Obligations Extending Beyond Maturity. If Borrower has
not secured to Administrative Agent’s satisfaction its obligations with respect
to any Ancillary Services by the Revolving Maturity Date, then, effective as of
such date, the balance in any deposit accounts held by Administrative Agent and
the certificates of deposit or time deposit accounts issued by Administrative
Agent in Borrower’s name (and any interest paid thereon or proceeds thereof,
including any amounts payable upon the maturity or liquidation of such
certificates or accounts), shall automatically secure such obligations to the
extent of the then continuing or outstanding Ancillary Services. Borrower
authorizes Administrative Agent to hold such balances in pledge and to decline
to honor any drafts thereon or any requests by Borrower or any other Person to
pay or otherwise transfer any part of such balances for so long as the
applicable Ancillary Services are outstanding or continue.


2.3.    Letters of Credit.
(a)General. Subject to the terms and conditions set forth herein and the
availability under the Revolving Line, the Borrower may request as part of the
Revolving Line, and the Issuing Bank will, in its sole and absolute discretion,
determine whether to issue Letters of Credit denominated in dollars as the
applicant thereof for the support of the obligations of any Borrower or any
Subsidiary thereof, in a form acceptable to the Administrative Agent and the
Issuing Bank, at any time and from time to time during the Availability Period.
Any outstanding Letters of Credit issued by PWB prior to the Closing Date shall
from and after the Closing Date be considered Letters of Credit issued under
this Agreement. In the event of any inconsistency between the terms and
conditions of this Agreement and the terms and conditions of any form of letter
of credit application or other agreement submitted by the Borrower to, or
entered into by the Borrower with, the Issuing Bank relating to any Letter of
Credit, the terms and conditions of this Agreement shall control. Borrower
unconditionally and irrevocably agrees that, in connection with any Letter of
Credit issued for the support of any Subsidiary’s obligations as provided in the
first sentence of this paragraph, Borrower will be fully responsible for the
reimbursement of LC Disbursements in accordance with the terms hereof, the
payment of interest thereon and the payment of fees due under Section 2.7 to the
same extent as if it were the sole account party in respect of such Letter of
Credit (Borrower hereby irrevocably waiving




--------------------------------------------------------------------------------





any defenses that might otherwise be available to it as a guarantor or surety of
the obligations of such Subsidiary that is an account party in respect of any
such Letter of Credit). Notwithstanding anything herein to the contrary, the
Issuing Bank shall have no obligation hereunder to issue, and shall not issue,
any Letter of Credit (1) the proceeds of which would be made available to any
Person (A) to fund any activity or business of or with any Sanctioned Person, or
in any country or territory that, at the time of such funding, is the subject of
any Sanctions or (B) in any manner that would result in a violation of any
Sanctions by any party to this Agreement, (2) if any order, judgment or decree
of any Governmental Authority or arbitrator shall by its terms purport to enjoin
or restrain the Issuing Bank from issuing such Letter of Credit, or any
Requirement of Law relating to the Issuing Bank or any request or directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over the Issuing Bank shall prohibit, or request that the Issuing
Bank refrain from, the issuance of letters of credit generally or such Letter of
Credit in particular or shall impose upon the Issuing Bank with respect to such
Letter of Credit any restriction, reserve or capital requirement (for which the
Issuing Bank is not otherwise compensated hereunder) not in effect on the
Closing Date, or shall impose upon the Issuing Bank any unreimbursed loss, cost
or expense which was not applicable on the Closing Date and which the Issuing
Bank in good faith deems material to it, or (3) if the issuance of such Letter
of Credit would violate one or more policies of the Issuing Bank applicable to
letters of credit generally; provided that, notwithstanding anything herein to
the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines, requirements or directives thereunder or
issued in connection therewith or in the implementation thereof, and (y) all
requests, rules, guidelines, requirements or directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed
not to be in effect on the Closing Date for purposes of clause (2) above,
regardless of the date enacted, adopted, issued or implemented.
(b)Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or fax to the Issuing Bank and the Administrative Agent (reasonably in advance
of the requested date of issuance, amendment, renewal or extension, but in any
event no less than three (3) Business Days) a notice requesting the issuance of
a Letter of Credit, or identifying the Letter of Credit to be amended, renewed
or extended, and specifying the date of issuance, amendment, renewal or
extension (which shall be a Business Day), the date on which such Letter of
Credit is to expire (which shall comply with paragraph (b) of this Section), the
amount of such Letter of Credit, the name and address of the beneficiary
thereof, and such other information as shall be necessary to prepare, amend,
renew or extend such Letter of Credit. If requested by the Issuing Bank, the
applicable Borrower also shall submit a letter of credit application on the
Issuing Bank’s standard form in connection with any request for a Letter of
Credit. A Letter of Credit shall be issued, amended, renewed or extended only if
(and upon issuance, amendment, renewal or extension of each Letter of Credit the
Borrowers shall be deemed to represent and warrant that), after giving effect to
such issuance, amendment, renewal or extension (1) the LC Exposure shall not
exceed the LC and Ancillary Services Sublimit and (2) the aggregate amount of
the outstanding Advances shall not exceed the Availability Amount. Availability
under the Revolving Line shall be reduced by the aggregate limits of any
outstanding and undrawn amounts under all Letters of Credit issued hereunder.
(c)Expiration Date. Each Letter of Credit shall expire (or be subject to
termination or non-renewal by notice from the Issuing Bank to the beneficiary
thereof) at or prior to the close of business on the earlier of (1) the date one
(1) year after the date of the issuance of such




--------------------------------------------------------------------------------





Letter of Credit (or, in the case of any renewal or extension thereof,
including, without limitation, any automatic renewal provision, one (1) year
after such renewal or extension) and (2) the date that is five (5) Business Days
prior to the Revolving Maturity Date.
(d)Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Lenders, the Issuing Bank hereby grants
to each Lender, and each Lender hereby acquires from the Issuing Bank, a
participation in such Letter of Credit equal to such Lender’s Revolving
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the Issuing Bank, such Lender’s Revolving Percentage of each LC
Disbursement made by the Issuing Bank and not reimbursed by the Borrower on the
date due as provided in 2.2(d), or of any reimbursement payment required to be
refunded to the Borrower for any reason. Each Lender acknowledges and agrees
that its obligation to acquire participations pursuant to this paragraph in
respect of Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including any amendment, renewal or
extension of any Letter of Credit or the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever.
(e)Reimbursement. If the Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrower shall reimburse such LC Disbursement by
paying to the Administrative Agent an amount equal to such LC Disbursement not
later than 11:00 a.m., Eastern time, on (1) the Business Day that the Borrower
receives notice of such LC Disbursement, if such notice is received prior to
9:00 a.m., Eastern time, on the day of receipt, or (2) the Business Day
immediately following the day that the Borrower receives such notice, if such
notice is received after 9:00 a.m., Eastern time, on the day of receipt;
provided that the Borrower may, subject to the conditions to borrowing set forth
herein, request that such payment be financed with an Advance under the
Revolving Line in an equivalent amount and, to the extent so financed, the
Borrower’s obligation to make such payment shall be discharged and replaced by
the resulting Advance. If the Borrower fails to make such payment when due, the
Administrative Agent shall notify each Lender of the applicable LC Disbursement,
the payment then due from the Borrower in respect thereof, and such Lender’s
Revolving Percentage thereof. Promptly following receipt of such notice, each
Lender shall pay to the Administrative Agent its Revolving Percentage of the
payment then due from the Borrower, in the same manner as provided in Section
2.9 with respect to Loans made by such Lender (and Section 2.9 shall apply,
mutatis mutandis, to the payment obligations of the Lenders), and the
Administrative Agent shall promptly pay to the Issuing Bank the amounts so
received by it from the Lenders. Promptly following receipt by the
Administrative Agent of any payment from the Borrower pursuant to this
paragraph, the Administrative Agent shall distribute such payment to the Issuing
Bank or, to the extent that Lenders have made payments pursuant to this
paragraph to reimburse the Issuing Bank, then to such Lenders and the Issuing
Bank, as their interests may appear. Any payment made by a Lender pursuant to
this paragraph to reimburse the Issuing Bank for any LC Disbursement (other than
the funding of an Advance under the Revolving Loans as contemplated above) shall
not constitute a Loan and shall not relieve the Borrower of its obligation to
reimburse such LC Disbursement.
(f)Obligations Absolute. The Borrower’s obligation to reimburse LC Disbursements
as provided in Section 2.2(d) shall be absolute, unconditional and irrevocable,
and shall be performed strictly in accordance with the terms of this Agreement
under any and all circumstances whatsoever and irrespective of any (1) lack of
validity or enforceability of any Letter of Credit or this




--------------------------------------------------------------------------------





Agreement, or any term or provision therein or herein, (2) any draft or other
document presented under a Letter of Credit proving to be forged, fraudulent or
invalid in any respect or any statement therein being untrue or inaccurate in
any respect, (3) any payment by the Issuing Bank under a Letter of Credit
against presentation of a draft or other document that does not comply with the
terms of such Letter of Credit, or (4) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. None of
the Administrative Agent, the Lenders or the Issuing Bank, or any of their
Affiliates, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit, or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank; provided that the foregoing shall not be construed to excuse the
Issuing Bank from liability to the Borrower to the extent of any direct damages
(as opposed to special, indirect, consequential or punitive damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by Borrower that are caused by the Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof. The parties
hereto expressly agree that, in the absence of gross negligence or willful
misconduct on the part of the Issuing Bank (as finally determined by a court of
competent jurisdiction), the Issuing Bank shall be deemed to have exercised care
in each such determination. In furtherance of the foregoing and without limiting
the generality thereof, the parties agree that, with respect to documents
presented which appear on their face to be in substantial compliance with the
terms of a Letter of Credit, the Issuing Bank may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.
(g)Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by fax) of such
demand for payment and whether the Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse the
Issuing Bank and the Lenders with respect to any such LC Disbursement.
(h)Interim Interest. If the Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrower reimburse such LC Disbursement, at the rate
per annum then applicable to Revolving Loans and such interest shall be due and
payable on the date when such reimbursement is due; provided that, if the
Borrower fails to reimburse such LC Disbursement when due pursuant to Section
2.2(d), then interest shall accrue at the default rate pursuant to Section
2.5(b). Interest accrued pursuant to this paragraph shall be for the account of
the Issuing Bank, except that interest accrued on and after the date of payment
by any Lender pursuant to Section 2.2(d) to reimburse the Issuing Bank shall be
for the account of such Lender to the extent of such payment.
(i)Replacement of the Issuing Bank.




--------------------------------------------------------------------------------





(i)The Issuing Bank may be replaced at any time by written agreement among the
Borrower, the Administrative Agent, the replaced Issuing Bank and the successor
Issuing Bank. The Administrative Agent shall notify the Lenders of any such
replacement of the Issuing Bank. At the time any such replacement shall become
effective, the Borrower shall pay all unpaid fees accrued for the account of the
replaced Issuing Bank. From and after the effective date of any such
replacement, (A) the successor Issuing Bank shall have all the rights and
obligations of the Issuing Bank under this Agreement with respect to Letters of
Credit to be issued thereafter and (B) references herein to the term “Issuing
Bank” shall be deemed to refer to such successor or to any previous Issuing
Bank, or to such successor and all previous Issuing Banks, as the context shall
require. After the replacement of an Issuing Bank hereunder, the replaced
Issuing Bank shall remain a party hereto and shall continue to have all the
rights and obligations of an Issuing Bank under this Agreement with respect to
Letters of Credit then outstanding and issued by it prior to such replacement,
but shall not be required to issue additional Letters of Credit.
(ii)Subject to the appointment and acceptance of a successor Issuing Bank, the
Issuing Bank may resign as an Issuing Bank at any time upon thirty (30) days’
prior written notice to the Administrative Agent, the Borrower and the Lenders,
in which case, such Issuing Bank shall be replaced in accordance with subsection
(i) above.
(j)Cash Collateralization. If any Default shall occur and be continuing or if
any Letter of Credit is outstanding on the Revolving Maturity Date, on the
Business Day that the Borrower receives notice from the Administrative Agent or
the Required Lenders demanding the deposit of cash collateral pursuant to this
paragraph, the Borrower shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Lenders (the “LC Collateral Account”), an amount in cash equal to one hundred
five percent (105%) of the amount of the LC Exposure as of such date plus
accrued and unpaid interest thereon; provided that the obligation to deposit
such cash collateral shall become effective immediately, and such deposit shall
become immediately due and payable, without demand or other notice of any kind,
upon the occurrence of any Event of Default with respect to Borrower described
in clause Section 8.5. Each such deposit shall be held by the Administrative
Agent as collateral for the payment and performance of the Obligations. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over the LC Collateral Account and the Borrower
hereby grants the Administrative Agent a security interest in the LC Collateral
Account and all moneys or other assets on deposit therein or credited thereto.
Other than any interest earned on the investment of such deposits, which
investments shall be made at the option and sole discretion of the
Administrative Agent and at the Borrower’s risk and expense, such deposits shall
not bear interest. Interest or profits, if any, on such investments shall
accumulate in such account. Moneys in such account shall be applied by the
Administrative Agent to reimburse the Issuing Bank for LC Disbursements for
which it has not been reimbursed and, to the extent not so applied, shall be
held for the satisfaction of the reimbursement obligations of the Borrower for
the LC Exposure at such time or, if the maturity of the Loans has been
accelerated, be applied to satisfy other Obligations. If the Borrower is
required to provide an amount of cash collateral hereunder as a result of the
occurrence of a Default, such amount (to the extent not applied as aforesaid)
shall be returned to the Borrower within three (3) Business Days after all such
Defaults have been cured or waived as confirmed in writing by the Administrative
Agent.




--------------------------------------------------------------------------------





(k)LC Exposure Determination. For all purposes of this Agreement, the amount of
a Letter of Credit that, by its terms or the terms of any document related
thereto, provides for one or more automatic increases in the stated amount
thereof shall be deemed to be the maximum stated amount of such Letter of Credit
after giving effect to all such increases, whether or not such maximum stated
amount is in effect at the time of determination.


2.4.    Overadvances; Protective Overadvances.
(a)If the aggregate amount of the outstanding Advances (including the then
existing LC Exposure and any amounts outstanding under the Ancillary Services)
exceeds the lesser of the Revolving Line or the Borrowing Base at any time (an
“Overadvance”), Borrower shall immediately pay to Administrative Agent, in cash,
the amount of such excess, to be applied by the Administrative Agent to repay
the Overadvance.
(b)Upon the occurrence and during the continuance of an Event of Default, the
Administrative Agent, in its sole discretion, may make Advances to the Borrower
on behalf of the Lenders, so long as the aggregate amount of such Advances shall
not exceed the lesser of (y) five percent (5%) of the Borrowing Base (if then
applicable) and (z) five percent (5%) of the Revolving Commitments, if the
Administrative Agent, in its reasonable credit judgment, deems that such
Advances are necessary or desirable (i) to protect all or any portion of the
Collateral, (ii) to enhance the likelihood or maximize the amount of repayment
of the Loans and the other Obligations, or (iii) to pay any other amount
chargeable to the Borrower pursuant to this Agreement (such Advances,
“Protective Overadvances”); provided that (A) in no event shall the total
Advances exceed the amount of the Total Revolving Commitments then in effect and
(B) the Borrower shall repay each Protective Overadvance on the date which is
the earlier of (y) the third (3rd) day after the date of incurrence of such
Protective Overadvance or (z) the date the Required Lenders provide notice to
the Administrative Agent and the Borrower requiring the Borrower to repay such
Protective Overadvance. Each applicable Lender shall be obligated to advance to
the Borrower in its Revolving Percentage of each Protective Overadvance made in
accordance with this Section 2.4(b). If the Protective Overadvances are made in
accordance with the preceding sentence, then all Lenders shall be bound to make,
or permit to remain outstanding, such Protective Overadvances based upon their
Revolving Percentages in accordance with the terms of this Agreement. The
Required Lenders may at any time revoke the Administrative Agent’s authorization
to make future Protective Overadvances (provided that any existing Protective
Overadvances shall not be subject to such revocation and any such revocation
must be in writing and shall become effective prospectively upon the
Administrative Agent’s receipt thereof). All Protective Overadvances shall be
secured by the Collateral and shall bear interest as provided in this Agreement
for Revolving Loans generally.


2.5.    Interest Rates, Payments, and Calculations.
(a)Interest Rates. Except as set forth in Section 2.5(b), the Advances shall
bear interest, on the outstanding daily balance thereof, at a variable annual
rate equal to the greater of (A) one and one quarter of one percent (1.25%)
above the Prime Rate then in effect, or (B) four and one half of one percent
(4.50%).
(b)Late Fee; Default Rate. If any payment required pursuant to this Agreement is
not made within ten (10) days after the date such payment is due, Borrower shall
pay Administrative Agent for the accounts of the Lenders a late fee equal to the
lesser of (i) five percent




--------------------------------------------------------------------------------





(5%) of the amount of such unpaid amount or (ii) the maximum amount permitted to
be charged under applicable law. All Obligations shall bear interest, from and
after the occurrence and during the continuance of an Event of Default, at a
rate equal to five percent (5%) above the interest rate applicable immediately
prior to the occurrence of the Event of Default.
(c)Payments. Interest under the Revolving Line shall be due and payable on the
first (1st) calendar day of each month during the term hereof. Administrative
Agent shall, at its option, charge such interest, all Administrative Agent
Expenses, and all Periodic Payments against any of Borrower’s deposit accounts
or against the Revolving Line, in which case those amounts shall thereafter
accrue interest at the rate then applicable hereunder. Any interest not paid
when due shall be compounded by becoming a part of the Obligations, and such
interest shall thereafter accrue interest at the rate then applicable hereunder.
(d)Computation. In the event the Prime Rate is changed from time to time
hereafter, the applicable rate of interest hereunder shall be increased or
decreased, effective as of the day the Prime Rate is changed, by an amount equal
to such change in the Prime Rate. All interest chargeable under the Loan
Documents shall be computed on the basis of a three hundred sixty (360)-day year
for the actual number of days elapsed.


2.6.    Crediting Payments. Prior to the occurrence of an Event of Default,
Administrative Agent shall credit a wire transfer of funds, check or other item
of payment to such deposit account or Obligation as Borrower specifies. After
the occurrence and during the continuance of an Event of Default, Administrative
Agent shall have the right, in its sole discretion, to immediately apply any
wire transfer of funds, check, or other item of payment Administrative Agent may
receive to conditionally reduce Obligations, but such applications of funds
shall not be considered a payment on account unless such payment is of
immediately available federal funds or unless and until such check or other item
of payment is honored when presented for payment. Notwithstanding anything to
the contrary contained herein, any wire transfer or payment received by
Administrative Agent after 5:30 p.m. Eastern time shall be deemed to have been
received by Administrative Agent as of the opening of business on the
immediately following Business Day. Whenever any payment to Administrative Agent
under the Loan Documents would otherwise be due (except by reason of
acceleration) on a date that is not a Business Day, such payment shall instead
be due on the next Business Day, and additional fees or interest, as the case
may be, shall accrue and be payable for the period of such extension.
2.7.    Fees. Borrower shall pay to Administrative Agent, unless otherwise
provided below, and for the benefit of each of the Lenders the following
non-refundable fees:
(a)Facility Fee. Borrower shall pay to (i) the Administrative Agent on or before
the Closing Date a facility fee in the amount of Forty Thousand Dollars
($40,000) and (ii) WAB a facility fee in the amount and on the dates set forth
in the Fee Letter;
(b)Letter of Credit Fees. At the time of issuance, renewal or amendment of each
Letter of Credit, Borrower shall pay the Administrative Agent for the ratable
benefit of the Lenders its standard letter of credit fees then in effect.
(c)Unused Fee. A fee equal to one quarter of one percent (0.25%) of the
difference between the Revolving Line and the average amount advanced under the
Revolving Line during the term hereof, paid quarterly in arrears on an
annualized basis, which shall be nonrefundable; and




--------------------------------------------------------------------------------





(d)Administrative Agent Expenses. On the Closing Date, all Administrative Agent
Expenses incurred through the Closing Date in an amount not to exceed $100,000,
and, after the Closing Date, all Administrative Agent Expenses, as and when they
become due.


2.8.    Term. This Agreement shall become effective on the Closing Date and,
subject to Section 13.8, shall continue in full force and effect for so long as
any Obligations remain outstanding or any Lenders have any obligation to make
Credit Extensions under this Agreement. Notwithstanding the foregoing,
Administrative Agent shall have the right to terminate any obligation to make
Credit Extensions under this Agreement immediately and without notice upon the
occurrence and during the continuance of an Event of Default.
2.9.    Pro Rata Treatment and Payments.
(a)Each borrowing by Borrower from the Lenders hereunder, each payment by
Borrower on account of any commitment fee or any fee in connection with the
Ancillary Services, and any reduction of the Revolving Commitments shall be made
pro rata according to the respective Revolving Percentages of the relevant
Lenders.
(b)Each payment (including prepayments) by Borrower on account of principal of
and interest on the Revolving Line shall be made in accordance with each
Lender’s Revolving Percentage of the outstanding principal amounts of the
Advances of the Lenders.
(c)All payments (including prepayments) to be made by Borrower hereunder,
whether on account of principal, interest, fees or otherwise, shall be made
without condition or deduction for any counterclaim, defense, recoupment or
setoff and shall be made prior to 5:30 p.m. Eastern time on the due date thereof
to the Administrative Agent, for the account of the Lenders, at the applicable
Funding Office, in Dollars and in immediately available funds. The
Administrative Agent shall distribute such payments to the Lenders promptly upon
receipt in like funds as received. Any payment received by the Administrative
Agent after 5:30 p.m. Eastern time shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. If any payment hereunder becomes due and payable on a day other than a
Business Day, such payment shall be extended to the next succeeding Business
Day. In the case of any extension of any payment of principal, interest thereon
shall be payable at the then applicable rate during such extension.
(d)Unless the Administrative Agent shall have been notified in writing by any
Lender prior to the proposed date of any borrowing that such Lender will not
make the amount that would constitute its share of such borrowing available to
the Administrative Agent, the Administrative Agent may assume that such Lender
has made such amount available to the Administrative Agent on such date in
accordance with Section 2, and the Administrative Agent may, in reliance upon
such assumption, make available to Borrower a corresponding amount. If such
amount is not in fact made available to the Administrative Agent by the required
time on the Borrowing Date therefor, such Lender and Borrower severally agree to
pay to the Administrative Agent forthwith, on demand, such corresponding amount
with interest thereon, for each day from and including the date on which such
amount is made available to Borrower but excluding the date of payment to the
Administrative Agent, at (i) in the case of a payment to be made by such Lender,
a rate equal to the greater of (A) the Federal Funds Effective Rate and (B) a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, and (ii) in the case of a payment to be made by
Borrower, the rate per annum applicable to the Revolving Line. If Borrower and
such Lender shall pay such interest to the Administrative Agent for the same or
an overlapping period, the Administrative Agent




--------------------------------------------------------------------------------





shall promptly remit to Borrower the amount of such interest paid by Borrower
for such period. If such Lender pays its share of the applicable borrowing to
the Administrative Agent, then the amount so paid shall constitute such Lender’s
Advances included in such borrowing. Any payment by Borrower shall be without
prejudice to any claim Borrower may have against a Lender that shall have failed
to make such payment to the Administrative Agent.
(e)Unless the Administrative Agent shall have received notice from Borrower
prior to the proposed date on which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that Borrower will not make such
payment, the Administrative Agent may assume that Borrower has made such payment
on such date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders, the amount due. In such event, if Borrower has not in
fact made such payment, then each of the Lenders severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender, with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Effective Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation. Nothing herein shall be deemed to limit the
rights of Administrative Agent or any Lender against any Loan Party.
(f)If any Lender makes available to the Administrative Agent funds for any Loan
to be made by such Lender as provided in the foregoing provisions of this
Section, and such funds are not made available to Borrower by the Administrative
Agent because the conditions to the applicable extension of credit set forth in
Section 3.1 or Section 3.2 are not satisfied or waived in accordance with the
terms hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.
(g)The obligations of the Lenders hereunder to (i) make Advances and (ii) to
make payments pursuant to Section 10.7, as applicable, are several and not
joint. The failure of any Lender to make any such Loan, to fund any such
participation or to make any such payment under Section 10.7 on any date
required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Loan, to purchase its participation
or to make its payment under Section 10.7.
(h)Nothing herein shall be deemed to obligate any Lender to obtain the funds for
any Loan in any particular place or manner or to constitute a representation by
any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.
(i)If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied (i) first, to pay Administrative
Agent Expenses, (ii) second, to pay any fees or expense reimbursements then due
to the Lenders from the Borrower, (iii) third, toward payment of interest and
fees, Overadvances then due hereunder, ratably among the parties entitled
thereto in accordance with their Revolving Percentages, the amounts of interest
and fees, Overadvances then due to such parties, (iv) fourth, toward payment of
principal then due hereunder, ratably among the parties entitled thereto in
accordance with their Revolving Percentages, (v) fifth, to pay an amount to the
Administrative Agent equal to one hundred five percent (105%) of the aggregate
LC Exposure, to be held as cash collateral for such Obligations, (vi) sixth, to
pay an amount to the Administrative Agent equal to one hundred percent (100%) of
outstanding amounts under the Ancillary Services, and (vii) seventh, to the
payment of any other Obligation due to the Administrative Agent or any Lender
from the Borrower or any other Loan Party.




--------------------------------------------------------------------------------





(j)If any Lender shall obtain any payment (whether voluntary, involuntary,
through the exercise of any right of set-off, or otherwise) on account of the
principal of or interest on any Loan made by it or other obligations hereunder,
as applicable (other than pursuant to a provision hereof providing for non-pro
rata treatment), in excess of its Revolving Percentage of such payment on
account of the Loans or participations obtained by all of the Lenders, such
Lender shall (a) notify the Administrative Agent of the receipt of such payment,
and (b) within five (5) Business Days of such receipt, purchase (for cash at
face value) from the other Lenders (through the Administrative Agent), without
recourse, such participations in the Revolving Line made by them, or make such
other adjustments as shall be equitable, as shall be necessary to cause such
purchasing Lender to share the excess payment ratably with each of the other
Lenders in accordance with their respective Revolving Percentages; provided,
however, that if all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest. Borrower agrees that
any Lender so purchasing a participation from another Lender pursuant to this
Section may exercise all of its rights of payment (including the right of
set-off) with respect to such participation as fully as if such Lender were the
direct creditor of Borrower in the amount of such participation. No
documentation other than notices and the like referred to in this Section shall
be required to implement the terms of this Section. The Administrative Agent
shall keep records (which shall be conclusive and binding in the absence of
manifest error) of participations purchased pursuant to this Section and shall
in each case notify the Lenders following any such purchase. The provisions of
this Section shall not be construed to apply to (i) any payment made by or on
behalf of Borrower pursuant to and in accordance with the express terms of this
Agreement (including the application of funds arising from the existence of a
Defaulting Lender), (ii) any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans to any assignee
or participant, other than an assignment to Borrower or any Affiliate thereof
(as to which the provisions of this Section shall apply). Borrower consents on
behalf of itself and each other Loan Party to the foregoing and agrees, to the
extent it may effectively do so under applicable law, that any Lender acquiring
a participation pursuant to the foregoing arrangements may exercise against each
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of each Loan Party in the
amount of such participation.
(k)Any proceeds of Collateral received by the Administrative Agent (1) not
constituting a specific payment of principal, interest, fees or other sum
payable under the Loan Documents (which, subject to the restrictions set forth
in subsection (i) of this Section, shall be applied as specified by the
Borrower) or (2) after an Event of Default has occurred and is continuing and
the Administrative Agent so elects or the Required Lenders so direct, shall be
applied ratably (i) first, to pay Administrative Agent Expenses, (ii) second, to
pay any fees or expense reimbursements then due to the Lenders from the
Borrower, (iii) third, to pay interest then due and payable on the Loans
ratably, (iv) fourth, to prepay principal on the Loans and unreimbursed LC
Disbursements, (v) fifth, to pay an amount to the Administrative Agent equal to
one hundred five percent (105%) of the aggregate LC Exposure, to be held as cash
collateral for such Obligations, (vi) sixth, to pay an amount to the
Administrative Agent equal to one hundred percent (100%) of outstanding amounts
under the Ancillary Services, and (vii) seventh, to the payment of any other
Obligation due to the Administrative Agent or any Lender from the Borrower or
any other Loan Party. The Administrative Agent and the Lenders shall have the
continuing and exclusive right to apply and reverse and reapply any and all such
proceeds and payments to any portion of the Obligations.
Notwithstanding anything to the contrary in this Agreement, the Administrative
Agent may, in its discretion at any time or from time to time, without
Borrower’s request and even if the conditions set




--------------------------------------------------------------------------------





forth in Section 3.2 would not be satisfied, make one or more Advances in an
amount equal to the portion of the Obligations constituting overdue interest and
fees from time to time due and payable to itself, or any Lender, and apply the
proceeds of any such Advances to those Obligations; provided that after giving
effect to any such Advances, the aggregate outstanding Advances will not exceed
the Revolving Line then in effect.
 
2.10.    Illegality; Requirements of Law.
(a)Requirements of Law. If the adoption of or any change in any Requirement of
Law or in the administration, interpretation, implementation or application
thereof by any Governmental Authority, or the making or issuance of any request,
rule, guideline or directive (whether or not having the force of law) by any
Governmental Authority made subsequent to the date hereof:
(i)shall subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its Loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;
(ii)shall impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of or credit extended or participated in by,
any Lender; or
(iii)impose on any Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or Loans made by
such Lender;
and the result of any of the foregoing is to increase the cost to such Lender or
such other Recipient, or to reduce the amount of any sum receivable or received
by such Lender or other Recipient hereunder in respect thereof (whether of
principal, interest or any other amount), then, in any such case, upon the
request of such Lender or other Recipient, Borrower will promptly pay such
Lender or other Recipient, as the case may be, any additional amount or amounts
necessary to compensate such Lender or other Recipient, as the case may be, for
such additional costs incurred or reduction suffered. If any Lender becomes
entitled to claim any additional amounts pursuant to this paragraph, it shall
promptly notify Borrower (with a copy to the Administrative Agent) of the event
by reason of which it has become so entitled.
(b)    If any Lender determines that any change in any Requirement of Law
affecting such Lender or any lending office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements, has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the Revolving Commitments of such Lender or the Loans made by
such Lender, to a level below that which such Lender could have achieved but for
such change in such Requirement of Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy), then from time to time Borrower will pay to such Lender, such
additional amount or amounts as will compensate such Lender or such Lender’s
holding company for any such reduction suffered.
(c)    For purposes of this Agreement, (i) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines, or directives
thereunder or issued in connection therewith, and (ii) all requests, rules,
guidelines or directives promulgated by the Bank for




--------------------------------------------------------------------------------





International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case (i) and (ii)
be deemed to be a change in any Requirement of Law, regardless of the date
enacted, adopted or issued.
(d)    A certificate as to any additional amounts payable pursuant to
paragraphs (b) or (c) of this Section submitted by any Lender to Borrower (with
a copy to the Administrative Agent) shall be conclusive in the absence of
manifest error. Borrower shall pay such Lender the amount shown as due on any
such certificate within ten (10) days after receipt thereof. Failure or delay on
the part of any Lender to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s right to demand such compensation.
Notwithstanding anything to the contrary in this Section, Borrower shall not be
required to compensate a Lender pursuant to this Section for any amounts
incurred more than nine (9) months prior to the date that such Lender notifies
Borrower of the change in the Requirement of Law giving rise to such increased
costs or reductions, and of such Lender’s intention to claim compensation
therefor; provided that if the circumstances giving rise to such claim have a
retroactive effect, then such nine (9)-month period shall be extended to include
the period of such retroactive effect. The obligations of Borrower arising
pursuant to this Section shall survive the Discharge of Obligations and the
resignation of the Administrative Agent.


2.11.    Taxes. For purposes of this Section the term “applicable law” includes
FATCA.
(a)Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law and
Borrower shall, and shall cause each other Loan Party, to comply with the
requirements set forth in this Section. If any applicable law (as determined in
the good faith discretion of an applicable Withholding Agent) requires the
deduction or withholding of any Tax from any such payment by a Withholding
Agent, then the applicable Withholding Agent shall be entitled to make such
deduction or withholding and shall timely pay the full amount deducted or
withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified Tax, then the sum payable by the
applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.
(b)Payment of Other Taxes. Borrower shall, and shall cause each other Loan Party
to, timely pay to the relevant Governmental Authority in accordance with
applicable law, or at the option of the Administrative Agent timely reimburse it
for the payment of, any Other Taxes applicable to such Loan Party.
(c)Evidence of Payments. As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to this Section, Borrower
shall, or shall cause such other Loan Party to, deliver to the Administrative
Agent the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Administrative
Agent.
(d)Indemnification by Loan Parties. Borrower shall, and shall cause each other
Loan Party to, jointly and severally indemnify each Recipient, within ten (10)
days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted




--------------------------------------------------------------------------------





on or attributable to amounts payable under this Section) payable or paid by
such Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto
(including any recording and filing fees with respect thereto or resulting
therefrom and any liabilities with respect to, or resulting from, any delay in
paying such Indemnified Taxes), whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error. If any Loan Party fails to pay any Taxes when
due to the appropriate taxing authority or fails to remit to the Administrative
Agent the required receipts or other required documentary evidence, such Loan
Party shall indemnify the Administrative Agent and the Lenders for any
incremental taxes, interest or penalties that may become payable by the
Administrative Agent or any Lender as a result of any such failure.
(e)Indemnification by Lenders. Each Lender shall severally indemnify the
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 13.1 relating to the maintenance of a Participant
Register, and (iii) any Excluded Taxes attributable to such Lender, in each
case, that are payable or paid by the Administrative Agent in connection with
any Loan Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this Section.
(f)Status of Lenders.
(i)Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to
Borrower and the Administrative Agent, at the time or times reasonably requested
by Borrower or the Administrative Agent, such properly completed and executed
documentation reasonably requested by Borrower or the Administrative Agent as
will permit such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by Borrower or the Administrative Agent
as will enable Borrower or the Administrative Agent to determine whether or not
such Lender is subject to backup withholding or information reporting
requirements. Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Sections 2.11(f)(ii)(A), 2.11(f)(ii)(B),
and 2.11(f)(ii)(D)) below) shall not be required if the Lender is not legally
entitled to complete, execute or deliver such documentation or, in the Lender’s
reasonable judgment, such completion, execution or submission would subject such
Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender.




--------------------------------------------------------------------------------





(ii)Without limiting the generality of the foregoing, in the event that Borrower
is a U.S. Person,
(A)any Lender that is a U.S. Person shall deliver to Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of Borrower or the Administrative Agent), executed copies of
IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;
(B)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of Borrower or the Administrative Agent),
whichever of the following is applicable:
(1)in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed originals of IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable (or any successor form) establishing an exemption from,
or reduction of, U.S. federal withholding Tax pursuant to the “interest” article
of such tax treaty and (y) with respect to any other applicable payments under
any Loan Document, IRS Form W‑8BEN or IRS Form W-8BEN-E, as applicable (or any
successor form) establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;
(2)executed copies of IRS Form W-8ECI;
(3)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit E-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of Borrower within the meaning of Section 881(c)(3)(B) of
the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
copies of IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable (or any successor
form); or
(4)to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable (or any successor form), a U.S. Tax Compliance
Certificate substantially in the form of Exhibit E-2 or Exhibit E-3, IRS Form
W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that if the Foreign Lender is a partnership and one or more
direct or indirect partners of such Foreign Lender are claiming the portfolio
interest exemption, such Foreign Lender may provide a U.S. Tax Compliance
Certificate substantially in the form of Exhibit E-4 on behalf of each such
direct and indirect partner;
(C)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of Borrower or the Administrative Agent),
executed copies of any other form prescribed by applicable law as a basis for
claiming exemption from or a reduction in U.S. federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by applicable law to permit Borrower or the Administrative Agent to determine
the withholding or deduction required to be made; and
(D)if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to




--------------------------------------------------------------------------------





comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by Borrower or
the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by Borrower or the Administrative
Agent as may be necessary for Borrower and the Administrative Agent to comply
with their obligations under FATCA and to determine that such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.
(iii)Each Lender agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify Borrower and the
Administrative Agent in writing of its legal inability to do so. Each Foreign
Lender shall promptly notify Borrower at any time it determines that it is no
longer in a position to provide any previously delivered certificate to Borrower
(or any other form of certification adopted by the U.S. taxing authorities for
such purpose). Notwithstanding any other provision of this paragraph, a Foreign
Lender shall not be required to deliver any form pursuant to this paragraph that
such Foreign Lender is not legally able to deliver.
(g)Treatment of Certain Refunds. If any party determines, in its sole discretion
exercised in good faith, that it has received a refund of any Taxes as to which
it has been indemnified pursuant to this Section (including by the payment of
additional amounts pursuant to this Section), it shall pay to the indemnifying
party an amount equal to such refund (but only to the extent of indemnity
payments made under this Section with respect to the Taxes giving rise to such
refund), net of all out-of-pocket expenses (including Taxes) of such indemnified
party and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund). Such indemnifying party,
upon the request of such indemnified party, shall repay to such indemnified
party the amount paid over pursuant to this Section (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) in the
event that such indemnified party is required to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary in this
Section, in no event will the indemnified party be required to pay any amount to
an indemnifying party pursuant to this Section the payment of which would place
the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.
(h)Survival. Each party’s obligations under this Section shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender and the Discharge of Obligations.


2.12.    Change of Lending Office. Each Lender agrees that, upon the occurrence
of any event giving rise to the operation of Section 2.10(a), Section 2.10(b),
Section 2.11(a), or Section 2.11(d) with respect to such Lender, it will, if
requested by Borrower, use reasonable efforts (subject to overall policy
considerations of such Lender) to designate a different lending office for
funding or booking its Loans affected by such event or to assign its rights and
obligations hereunder




--------------------------------------------------------------------------------





to another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (1) would eliminate or reduce amounts
payable pursuant to Sections 2.10 or 2.11, as the case may be, in the future,
and (1) would not subject such Lender to any unreimbursed cost or expense and
would not otherwise be disadvantageous to such Lender; provided that nothing in
this Section shall affect or postpone any of the obligations of Borrower or the
rights of any Lender pursuant to Section 2.10(a), Section 2.10(b),
Section 2.11(a), or Section 2.11(d). Borrower hereby agrees to pay all
reasonable and documented costs and expenses incurred by any Lender in
connection with any such designation or assignment made at the request of
Borrower.
2.13.    Substitution of Lenders. Upon the receipt by Borrower of any of the
following (or in the case of clause (a) below, if Borrower is required to pay
any such amount), with respect to any Lender (any such Lender described in
clauses (a) through (c) below being referred to as an “Affected Lender”
hereunder):
(a)a request from a Lender for payment of Indemnified Taxes or additional
amounts under Section 2.11 or of increased costs pursuant to Section 2.10 (and,
in any such case, such Lender has declined or is unable to designate a different
lending office in accordance with Section 2.12 or is a Non-Consenting Lender);
(b)a notice from the Administrative Agent under Section 13.5(b) that one or more
Minority Lenders are unwilling to agree to an amendment or other modification
approved by the Required Lenders and the Administrative Agent; or
(c)a notice from the Administrative Agent that a Lender is a Defaulting Lender;
then Borrower may, at its sole expense and effort, upon notice to such Lender
and the Administrative Agent and such Affected Lender: (i) request that one or
more of the other Lenders acquire and assume all or part of such Affected
Lender’s Loans and Commitments and all other Obligations owing to such Affected
Lender; or (ii) designate a replacement lending institution (which shall be an
Eligible Assignee) to acquire and assume all or a ratable part of such Affected
Lender’s Loans and Revolving Commitments and all other Obligations owing to such
Affected Lender (the replacing Lender or lender in (i) or (ii) being a
“Replacement Lender”); provided, however, that Borrower shall be liable for the
payment upon demand of all costs and other amounts arising as a result of the
acquisition of any Affected Lender’s Loan and/or Commitment (or any portion
thereof) by a Lender or Replacement Lender, as the case may be; and provided
further, however, that if Borrower elects to exercise such right with respect to
any Affected Lender under clause (a) or (b) of this Section, then Borrower shall
be obligated to replace all Affected Lenders under such clauses. The Affected
Lender replaced pursuant to this Section shall be required to assign and
delegate, without recourse, all of its interests, rights and obligations under
this Agreement and the related Loan Documents to one or more Replacement Lenders
that so agree to acquire and assume all or a ratable part of such Affected
Lender’s Loans and Revolving Commitments and all other Obligations owing to such
Affected Lender upon payment to such Affected Lender of an amount (in the
aggregate for all Replacement Lenders) equal to one hundred percent (100%) of
the outstanding principal of the Affected Lender’s Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents from such Replacement Lenders (to the extent of such
outstanding principal and accrued interest and fees) or Borrower (in the case of
all other amounts). Any such designation of a Replacement Lender shall be
effected in accordance with, and subject to the terms and conditions of, the
assignment provisions contained in Section 13.1 (with the assignment fee to be
paid by Borrower in such instance), and, if such Replacement Lender is




--------------------------------------------------------------------------------





not already a Lender hereunder or an Affiliate of a Lender or an Approved Fund,
shall be subject to the prior written consent of the Administrative Agent (which
consent shall not be unreasonably withheld). Notwithstanding the foregoing, with
respect to any assignment pursuant to this Section, (a) in the case of any such
assignment resulting from a claim for compensation under Section 2.10 or
payments required to be made pursuant to Section 2.11, such assignment shall
result in a reduction in such compensation or payments thereafter; (b) such
assignment shall not conflict with applicable law and (c) in the case of any
assignment resulting from a Lender being a Minority Lender referred to in
clause (b) of this Section, the applicable assignee shall have consented to the
applicable amendment, waiver or consent. Notwithstanding the foregoing, an
Affected Lender shall not be required to make any such assignment or delegation
if, prior thereto, as a result of a waiver by such Affected Lender or otherwise,
the circumstances entitling Borrower to require such assignment and delegation
cease to apply.
2.14.    Defaulting Lenders.
(a)Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:
(i)Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 13.5 and in the definition of Required
Lenders.
(ii)Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 8 or otherwise, and including any amounts made available to the
Administrative Agent by such Defaulting Lender pursuant to Section 13.13), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by such Defaulting
Lender to the Administrative Agent hereunder; second, as Borrower may request
(so long as no Default or Event of Default exists), to the funding of any Loan
in respect of which such Defaulting Lender has failed to fund its portion
thereof as required by this Agreement, as determined by the Administrative
Agent; third, if so determined by the Administrative Agent and Borrower, to be
held in a deposit account and released pro rata in order to satisfy such
Defaulting Lender’s potential future funding obligations with respect to Loans
under this Agreement; fourth, so long as no Default or Event of Default has
occurred and is continuing, to the payment of any amounts owing to Borrower as a
result of any judgment of a court of competent jurisdiction obtained by Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and fifth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(A) such payment is a payment of the principal amount of any Loans in respect of
which such Defaulting Lender has not fully funded its appropriate share and
(B) such Loans were made at a time when the conditions set forth in Section 3.2
were satisfied or waived, such payment shall be applied solely to pay the Loans
of all Non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of such Defaulting Lender until such time as all Loans are
held by the Lenders pro rata in accordance with the Revolving Commitments under
the applicable Facility. Any payments, prepayments or other amounts paid or
payable to a Defaulting Lender that are applied (or held) to pay amounts owed by
a Defaulting Lender or to post cash collateral pursuant to this Section shall be
deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto.




--------------------------------------------------------------------------------





(iii)Certain Fees. No Defaulting Lender shall be entitled to receive any fee
pursuant to Section 2.7 for any period during which such Lender is a Defaulting
Lender (and Borrower shall not be required to pay any such fee that otherwise
would have been required to have been paid to such Defaulting Lender).
(b)Defaulting Lender Cure. If Borrower and the Administrative Agent agree in
writing that a Lender is no longer a Defaulting Lender, the Administrative Agent
will so notify the parties hereto, whereupon as of the effective date specified
in such notice and subject to any conditions set forth therein (which may
include arrangements with respect to any cash collateral), such Lender will, to
the extent applicable, purchase at par that portion of outstanding Loans of the
other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Loans to be held on a pro rata basis by
the Lenders in accordance with their respective Revolving Percentages, whereupon
such Lender will cease to be a Defaulting Lender; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of Borrower while such Lender was a Defaulting Lender; and provided
further that, except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from such Lender
having been a Defaulting Lender.
Termination of Defaulting Lender. Borrower may terminate the unused amount of
the Revolving Commitment of any Lender that is a Defaulting Lender upon not less
than ten (10) Business Days’ prior notice to the Administrative Agent (which
shall promptly notify the Lenders thereof), and in such event the provisions of
Section 2.14(a)(ii) will apply to all amounts thereafter paid by Borrower for
the account of such Defaulting Lender under this Agreement (whether on account
of principal, interest, fees, indemnity or other amounts); provided that (i) no
Event of Default shall have occurred and be continuing, and (ii) such
termination shall not be deemed to be a waiver or release of any claim Borrower,
the Administrative Agent, or any Lender may have against such Defaulting Lender.


2.15.    Notes. If so requested by any Lender by written notice to the Borrower
(with a copy to the Administrative Agent), the Borrower shall execute and
deliver to such Lender (and/or, if applicable and if so specified in such
notice, to any Person who is an assignee of such Lender pursuant to
Section 13.1) promptly after the Borrower’s receipt of such notice, a Note or
Notes to evidence such Lender’s Loans.


3.    CONDITIONS OF LOANS.
3.1.    Conditions Precedent to Closing. The agreement of Administrative Agent
and Lenders to enter into this Agreement on the Closing Date is subject to the
condition precedent that Administrative Agent shall have received, in form and
substance satisfactory to Administrative Agent, each the following items and
completed each of the following requirements:
(a)this Agreement;
(b)the Loan Documents;
(c)officer’s certificates of Borrower with respect to incumbency and resolutions
authorizing the execution and delivery of this Agreement;
(d)financing statements (Form UCC-1);
(e)the certificates for the Shares, together with assignments separate from
certificates, duly executed by the pledgor in blank;




--------------------------------------------------------------------------------





(f)payment of the fees and Administrative Agent Expenses then due specified in
Section 2.7, which may be debited from any of Borrower’s accounts with
Administrative Agent;
(g)current SOS Reports indicating that except for Permitted Liens, there are no
other security interests or Liens of record in the Collateral;
(h)current financial statements, including audited statements (or such other
level required by the Investment Agreement) for Borrower’s most recently ended
fiscal year, together with an unqualified opinion, company-prepared consolidated
and consolidating balance sheets, income statements and statements of cash flows
for the most recently ended month in accordance with Section 6.2, and such other
updated financial information as Administrative Agent may reasonably request;
(i)current Compliance Certificate in accordance with Section 6.2;
(j)a legal opinion of Borrower’s counsel dated as of the Closing Date;
(k)evidence satisfactory to Administrative Agent that the insurance policies
required by Section 6.5 hereof are in full force and effect, together with
appropriate evidence showing loss payable and additional insured clauses or
endorsements in favor of Administrative Agent,
(l)the Borrower Information Certificate of each Borrower;
(m)an audit of the Collateral, the results of which shall be satisfactory to
Administrative Agent;
(n)such other documents or certificates, and completion of such other matters,
as Administrative Agent may reasonably request.
3.2.    Conditions Precedent to all Credit Extensions. The obligation of
Administrative Agent and Lenders to make each Credit Extension, including the
initial Credit Extension, is contingent upon Borrower’s compliance with
Section 3.1 above, and is further subject to the following conditions:
(o)timely receipt by Administrative Agent of the Payment Advance Form as
provided in Section 2.1;
(p)in Administrative Agent’s sole but reasonable discretion, there has not been
a Material Adverse Effect;
(q)the representations and warranties contained in Section 5 shall be true and
correct in all material respects on and as of the date of such Payment Advance
Loan Form and on the effective date of each Credit Extension as though made at
and as of each such date, and no Event of Default shall have occurred and be
continuing, or would exist after giving effect to such Credit Extension
(provided, however, that those representations and warranties expressly
referring to another date shall be true, correct and complete in all material
respects as of such date). The making of each Credit Extension shall be deemed
to be a representation and warranty by Borrower on the date of such Credit
Extension as to the accuracy of the facts referred to in this Section 3.2.
3.3.    Post-Closing Conditions. Borrower shall provide Bank with the following:
(r)Within thirty (30) days after the Closing Date, Borrower shall have delivered
to Administrative Agent a control agreement for one or more accounts with WAB in
form and substance reasonably satisfactory to Administrative Agent.
(s)Within sixty (60) days after the Closing Date, Borrower shall use
commercially reasonable efforts to deliver to Administrative Agent a duly
executed landlord waiver for Borrower’s chief executive office located at 6100
4th Avenue S., Suite 200, Seattle, Washington 98108 in form and substance
reasonably satisfactory to Administrative Agent.




--------------------------------------------------------------------------------





(t)Within sixty (60) days after the Closing Date, Borrower shall have delivered
to Administrative Agent a duly executed Wyndham Pledge Agreement in form and
substance reasonably satisfactory to Administrative Agent.
(u)Within forty-five (45) days after the Closing Date, Borrower shall have
delivered to Administrative Agent a duly executed (i) Unconditional Guaranty by
Trupanion Brokers Ontario Inc., (ii) Security Agreement by Trupanion Brokers
Ontario Inc., (iii) Unconditional Guaranty by Trupanion Canadian Shareholders
Ltd., and (iv) Security Agreement by Trupanion Canadian Shareholders Ltd., in
each case, as reasonably appropriate, in form and substance satisfactory to
Administrative Agent.


4.    CREATION OF SECURITY INTEREST.
4.1.    Grant of Security Interest. Borrower grants and pledges to
Administrative Agent on behalf of and for the ratable benefit of the Lenders a
continuing security interest in the Collateral to secure prompt repayment of any
and all Obligations and to secure prompt performance by Borrower of each of its
covenants and duties under the Loan Documents. Except for Permitted Liens, such
security interest constitutes a valid, first priority security interest in the
presently existing Collateral, and will constitute a valid, first priority
security interest in later-acquired Collateral. Borrower also hereby agrees not
to sell, transfer, assign, mortgage, pledge, lease, grant a security interest
in, or encumber any of its Collateral. Notwithstanding any termination of this
Agreement or of any filings undertaken related to Administrative Agent’s and
Lenders’ rights under the Code, Administrative Agent’s Lien on the Collateral on
behalf of and for the ratable benefit of the Lenders shall remain in effect for
so long as any Obligations are outstanding.
4.2.    Perfection of Security Interest. Borrower authorizes Administrative
Agent to file at any time financing statements, continuation statements, and
amendments thereto that (1) either specifically describe the Collateral or
describe the Collateral as all assets of Borrower of the kind pledged hereunder,
and (1) contain any other information required by the Code for the sufficiency
of filing office acceptance of any financing statement, continuation statement,
or amendment, including whether Borrower is an organization, the type of
organization, and any organizational identification number issued to Borrower,
if applicable. Borrower shall have possession of the Collateral, except where
expressly otherwise provided in this Agreement or where Administrative Agent
chooses to perfect its and each Lender’s security interest by possession in
addition to the filing of a financing statement. Where Collateral is in
possession of a third party bailee, Borrower shall take such steps as
Administrative Agent reasonably requests for Administrative Agent to (1) subject
to Section 7.11 below, obtain an acknowledgment, in form and substance
satisfactory to Administrative Agent, of the bailee that the bailee holds such
Collateral for the benefit of Administrative Agent, and (1) obtain “control” of
any Collateral consisting of investment property, deposit accounts,
letter-of-credit rights or electronic chattel paper (as such items and the term
“control” are defined in Revised Article 9 of the Code) by causing the
securities intermediary or depositary institution or issuing bank to execute a
control agreement in form and substance satisfactory to Administrative Agent.
Borrower will not create any chattel paper without placing a legend on the
chattel paper acceptable to Administrative Agent indicating that Administrative
Agent for itself and for the benefit of the Lenders has a security interest in
the chattel paper. Borrower from time to time may deposit with Administrative
Agent specific cash collateral to secure specific Obligations; Borrower
authorizes Administrative Agent to hold such specific balances in pledge and to
decline to honor any drafts thereon or any request by Borrower or any other
Person to




--------------------------------------------------------------------------------





pay or otherwise transfer any part of such balances for so long as the specific
Obligations are outstanding. Borrower shall take such other actions as
Administrative Agent requests to perfect its security interests granted under
this Agreement.
4.3.    Pledge of Collateral. Borrower hereby pledges, assigns and grants to
Administrative Agent on behalf of and for the ratable benefit of the Lenders a
security interest in all the Shares, together with all proceeds and
substitutions thereof, all cash, stock and other moneys and property paid
thereon, all rights to subscribe for securities declared or granted in
connection therewith, and all other cash and noncash proceeds of the foregoing,
as security for the performance of the Obligations. On the Closing Date, the
original certificate or certificates for the Shares will be delivered to
Administrative Agent, accompanied by one or more instruments of assignment duly
governing the Shares, Borrower shall cause the books of each entity whose Shares
are part of the Collateral and any transfer agent to reflect the pledge of the
Shares. Upon the occurrence of an Event of Default hereunder, Administrative
Agent may effect the transfer of any securities included in the Collateral
(including but not limited to the Shares) into the name of Administrative Agent
and cause new certificates representing such securities to be issued in the name
of Administrative Agent or its transferee. Unless an Event of Default shall have
occurred and be continuing, Borrower shall be entitled to exercise any voting
rights with respect to the Shares and to give consents, waivers and
ratifications in respect thereof, provided that no vote shall be cast or
consent, waiver or ratification given or action taken which would be
inconsistent with any of the terms of this Agreement or which would constitute
or create any violation of any of such terms. All such rights to vote and give
consents, waivers and ratifications shall terminate upon the occurrence and
continuance of an Event of Default.
5.    REPRESENTATIONS AND WARRANTIES.
Borrower represents and warrants as follows:
5.1.    Due Organization and Qualification. Each Loan Party is duly existing
under the laws of the state in which it is organized and qualified and licensed
to do business in any state in which the conduct of its business or its
ownership of property requires that it be so qualified, except where the failure
to do so would not reasonably be expected to cause a Material Adverse Effect.
5.2.    Due Authorization; No Conflict. The execution, delivery, and performance
of the Loan Documents are within each Loan Party’s powers, have been duly
authorized, and are not in conflict with nor constitute a breach of any
provision contained in each Loan Party’s Articles or Certificate of
Incorporation or Bylaws, nor will they constitute an event of default under any
material agreement by which any Loan Party is bound. No Loan Party is in default
under any agreement by which it is bound, except to the extent such default
would not reasonably be expected to cause a Material Adverse Effect.
5.3.    Collateral. Borrower has rights in or the power to transfer the
Collateral, and its title to the Collateral is free and clear of Liens, adverse
claims, and restrictions on transfer or pledge except for Permitted Liens. Other
than movable items of personal property such as laptop computers, all Collateral
having an aggregate book value in excess of One Hundred Thousand Dollars
($100,000) is located solely in the Collateral States. All Inventory is in all
material respects of good and merchantable quality, free from all material
defects, except for Inventory for which adequate reserves have been made. None
of Borrower’s Cash (other than Trust Accounts and to the extent allowed in




--------------------------------------------------------------------------------





Section 6.6) is maintained or invested with a Person other than Administrative
Agent or Administrative Agent’s affiliates.
5.4.    Intellectual Property Collateral. As of the date hereof or, if later,
the most recent update to the Schedule in accordance with Section 6.8(b),
Borrower’s Intellectual Property Collateral is set forth on the Schedule.
Borrower is the sole owner of the Intellectual Property Collateral, except for
licenses granted by Borrower to its customers in the ordinary course of
business. To the best of Borrower’s knowledge, each of the Copyrights,
Trademarks and Patents is valid and enforceable except to the extent such claim
would not reasonably be expected to cause a Material Adverse Effect, and no part
of the Intellectual Property Collateral has been judged invalid or
unenforceable, in whole or in part, and no claim has been made to Borrower that
any part of the Intellectual Property Collateral violates the rights of any
third party except to the extent such claim would not reasonably be expected to
cause a Material Adverse Effect.
5.5.    Name; Location of Chief Executive Office. Except as disclosed in the
Schedule or as permitted pursuant to Section 6.1, Borrower has not done business
under any name other than that specified on the signature page hereof, and its
exact legal name is as set forth in the first paragraph of this Agreement. The
chief executive office of Borrower is located at the address indicated in
Section 11 hereof.
5.6.    Litigation. There are no actions or proceedings pending by or against
any Loan Party before any court or administrative agency in which an adverse
decision is likely and would reasonably be expected to have a Material Adverse
Effect.
5.7.    No Material Adverse Change in Financial Statements. All consolidated and
consolidating financial statements related to any Loan Party that are delivered
by Borrower to Administrative Agent fairly present in all material respects
Borrower’s consolidated and consolidating financial condition as of the date
thereof and Borrower’s consolidated and consolidating results of operations for
the period then ended. There has not been a material adverse change in the
consolidated or in the consolidating financial condition of Borrower since the
date of the most recent of such financial statements submitted to Administrative
Agent.
5.8.    Solvency, Payment of Debts. Borrower is able to pay its debts (including
trade debts) as they mature; the fair saleable value of Borrower’s assets
(including goodwill minus disposition costs) exceeds the fair value of its
liabilities; and Borrower is not left with unreasonably small capital after the
transactions contemplated by this Agreement.
5.9.    Compliance with Laws and Regulations. Borrower and each Subsidiary have
met the minimum funding requirements of ERISA with respect to any employee
benefit plans subject to ERISA. No event has occurred resulting from Borrower’s
failure to comply with ERISA that is reasonably likely to result in Borrower’s
incurring any liability that could have a Material Adverse Effect. Borrower is
not an “investment company” or a company “controlled” by an “investment company”
within the meaning of the Investment Company Act of 1940. Borrower is not
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose of purchasing or carrying margin stock (within
the meaning of Regulations T and U of the Board of Governors of the Federal
Reserve System). Borrower has not violated any statutes, laws, ordinances or
rules applicable to it, the violation of which would reasonably be expected to
have a Material Adverse




--------------------------------------------------------------------------------





Effect. Borrower and each Subsidiary have filed or caused to be filed all tax
returns required to be filed, and have paid, or have made adequate provision for
the payment of, all taxes reflected therein except those being contested in good
faith with adequate reserves under GAAP or where the failure to file such
returns or pay such taxes would not reasonably be expected to have a Material
Adverse Effect.
5.10.    Subsidiaries. Borrower does not own any stock, partnership interest or
other equity securities of any Person, except for Permitted Investments.
5.11.    Government Consents. Each Loan Party has obtained all consents,
approvals and authorizations of, made all declarations or filings with, and
given all notices to, all governmental authorities that are necessary for the
continued operation of each Loan Party’s business as currently conducted, except
where the failure to do so would not reasonably be expected to cause a Material
Adverse Effect.
5.12.    Inbound Licenses. Borrower is not a party to, nor is bound by, any
material license or other material agreement important for the conduct of
Borrower’s business that prohibits or otherwise restricts Borrower from granting
a security interest in Borrower’s interest in such material license or material
agreement or any other property important for the conduct of Borrower’s
business, other than this Agreement or the other Loan Documents.
5.13.    Shares. Borrower has full power and authority to create a first lien on
the Shares and no disability or Contractual Obligations exists that would
prohibit Borrower from pledging the Shares pursuant to this Agreement. There are
no subscriptions, warrants, rights of first refusal or other restrictions on
transfer relative to, or options exercisable with respect to the Shares. The
Shares have been and will remain duly authorized and validly issued, and are
fully paid and non-assessable. To Borrower’s knowledge, the Shares are not the
subject of any present or threatened suit, action, arbitration, administrative
or other proceeding, and Borrower knows of no reasonable grounds for the
institution of any such proceedings.
5.14.    Full Disclosure. No representation, warranty or other statement made by
Borrower in any certificate or written statement furnished to Administrative
Agent taken together with all such certificates and written statements furnished
to Administrative Agent contains any untrue statement of a material fact or
omits to state a material fact necessary in order to make the statements
contained in such certificates or statements not misleading in light of the
circumstances in which they were made, it being recognized by Administrative
Agent that the projections and forecasts provided by Borrower in good faith and
based upon reasonable assumptions are not to be viewed as facts and that actual
results during the period or periods covered by any such projections and
forecasts may differ from the projected or forecasted results.
5.15.    Labor Matters. Except as, in the aggregate, would not reasonably be
expected to have a Material Adverse Effect: (1) there are no strikes or other
labor disputes against any Group Member pending or, to the knowledge of the
Borrower, threatened; (1) hours worked by and payment made to employees of each
Group Member have not been in violation of the Fair Labor Standards Act or any
other applicable Requirement of Law dealing with such matters; and (1) all
payments due from any Group Member on account of employee health and welfare
insurance have been paid or accrued as a liability on the books of the relevant
Group Member.




--------------------------------------------------------------------------------





5.16.    Capitalization. The Schedule sets forth the beneficial owners of all
Capital Stock of the Subsidiaries of the Borrower, and the amount of Capital
Stock held by each such owner, as of the Closing Date.
5.17.    OFAC; Sanctions, Etc. None of the Borrower, any of its Subsidiaries or,
to the knowledge of the Borrower, any director, officer, employee, or controlled
Affiliate of the Borrower or any of its Subsidiaries is a Person that is, or is
owned or controlled by Persons that are: (i) the subject of any sanctions
administered or enforced by the U.S. Department of the Treasury’s Office of
Foreign Assets Control (“OFAC”), the U.S. Department of State, or other relevant
sanctions authority (collectively, “Sanctions”), or (ii) located, organized or
resident in a country or territory that is, or whose government is, the subject
of Sanctions, including, without limitation Crimea, Cuba, Iran, North Korea,
Sudan and Syria.
5.18.    EEA Financial Institution. No Loan Party is an EEA Financial
Institution.
6.    AFFIRMATIVE COVENANTS.
Borrower covenants that, until payment in full of all outstanding Obligations,
and for so long as Administrative Agent and the Lenders may have any commitment
to make a Credit Extension hereunder, Borrower shall do all of the following:
6.1.    Good Standing and Government Compliance. Each Loan Party shall maintain
its corporate existence and, where applicable, good standing in the respective
states of formation, shall maintain qualification and good standing in each
other jurisdiction in which the failure to so qualify would reasonably be
expected to have a Material Adverse Effect, and shall furnish to Administrative
Agent the organizational identification number issued to Borrower by the
authorities of the state in which Borrower is organized, if applicable. Each
Loan Party shall meet the minimum funding requirements of ERISA with respect to
any employee benefit plans subject to ERISA. Each Loan Party and its
Subsidiaries shall comply with all statutes, laws, ordinances and government
rules and regulations to which it is subject, including regulations in
connection with operating an insurance business, and shall maintain, and shall
cause each other Loan Party to maintain, in force all licenses, approvals and
agreements, the loss of which or failure to comply with which would reasonably
be expected to have a Material Adverse Effect.
6.2.    Financial Statements, Reports, Certificates.
(a)Borrower shall deliver to Administrative Agent: (i) as soon as available, but
in any event within thirty (30) days after the end of each calendar month, a
company-prepared consolidated and consolidating balance sheet and income
statement, including a net worth reconciliation report and an accounting for
maintenance of minimum, state-mandated capital requirements (when required), all
in a form reasonably acceptable to Administrative Agent and certified by a
Responsible Officer; (ii) as soon as available, but in any event within thirty
(30) days after the end of each calendar quarter a consolidated statement of
cash flows covering Borrower’s operations during such period, including copies
of account statements for any Cash not held by Administrative Agent, all in a
form reasonably acceptable to Administrative Agent and certified by a
Responsible Officer; (iii) as soon as available, but in any event within ninety
(90) days after the end of Borrower’s fiscal year, audited consolidated and
consolidating financial statements of Borrower prepared in accordance with GAAP,




--------------------------------------------------------------------------------





consistently applied, together with an opinion which is unqualified, qualified
only for going concern as a result of the maturity of Loans hereunder, or
otherwise consented to in writing by Administrative Agent on such financial
statements of an independent certified public accounting firm reasonably
acceptable to Administrative Agent; (iv) if applicable, copies of all
statements, reports and notices sent or made available generally by Borrower to
its security holders or to any holders of Subordinated Debt; (v)  promptly upon
receipt, each management letter prepared by Borrower’s independent certified
public accounting firm regarding Borrower’s management control systems;
(vi) such budgets, sales projections, operating plans or other financial
information generally prepared by Borrower in the ordinary course of business as
Administrative Agent may reasonably request from time to time, (vii) as soon as
available, but in any event no later than the earlier of (A) thirty (30) days
following the approval by Borrower’s Board of Directors or (B) February 15 of
each fiscal year of Borrower, a Board-approved, fully funded operating plan of
Borrower for the then-current fiscal year of Borrower, which shall include,
without limitation, monthly balance sheet, cash flow, and profit and loss
projections, produced by Borrower for such fiscal year. Any financial statements
or reports that are filed by Borrower on the EDGAR System of the Securities and
Exchange Commission shall be deemed delivered to the Administrative Agent upon
such filing.
(b)Within thirty (30) days after the last day of each month, Borrower shall
deliver to Administrative Agent a (i) Borrowing Base Certificate calculated as
of the last day of the applicable month and signed by a Responsible Officer in
substantially the form of Exhibit C hereto; (ii) a report of twelve (12)-month
average combined claims ratios and signed by a Responsible Officer; and (iii) a
Compliance Certificate (which shall certify compliance with the covenants herein
and all of the state governing body rules and regulations) certified as of the
last day of the applicable quarter and signed by a Responsible Officer in
substantially the form of Exhibit D hereto.
(c)Within forty-five (45) days after the last day of each calendar quarter,
Trupanion shall deliver to Administrative Agent (i) copies of all quarterly
statements as required by each state in which Borrower and its Subsidiaries
conduct business which are submitted by Trupanion to the National Association of
Insurance Commissioners and (ii) a report of twelve (12)-month average claims
ratios by state signed by a Responsible Officer.
(d)Within sixty (60) days after the last day of each calendar year, Trupanion
shall deliver to Administrative Agent copies of all annual statements submitted
to the National Association of Insurance Commissioners as required by each state
in which Borrower and its Subsidiaries conduct business.
(e)As soon as possible and in any event within three (3) calendar days after
becoming aware of the occurrence or existence of an Event of Default hereunder,
a written statement of a Responsible Officer setting forth details of the Event
of Default, and the action which Borrower has taken or proposes to take with
respect thereto.
(f)As soon as possible and in any event within three (3) calendar days after
becoming aware of Borrower having a twelve (12)-month average combined Claims
Ratio that falls in a variance that is ten percent (10%) or more higher than the
ratios in Borrower’s business plan which that was submitted to Administrative
Agent in writing, a written statement of a Responsible Officer presenting a plan
to rectify such variance, such plan to be reasonably acceptable to
Administrative Agent.
(g)Administrative Agent (through any of its officers, employees, or agents)
shall have the right, upon reasonable prior notice, from time to time during
Borrower’s usual business hours but no more than once a year (unless an Event of
Default has occurred and is continuing), to inspect Borrower’s Books and to make
copies thereof and to check, test, inspect, audit and appraise the




--------------------------------------------------------------------------------





Collateral at Borrower’s expense (not to exceed $20,000 per year unless an Event
of Default has occurred and is continuing) in order to verify Borrower’s
financial condition or the amount, condition of, or any other matter relating
to, the Collateral.
(h)Within five (5) days after the last day of each month, Trupanion shall
deliver to Administrative Agent a report of all Cash held by APIC.
(i)Within thirty (30) days after the last day of each calendar quarter,
Trupanion shall deliver to Administrative Agent a report setting forth the
status of all requests for rate increases, including those for which are pending
and those which Borrower expects to submit within the next thirty (30) days.
(j)Borrower shall at all times keep Borrower’s Books at its headquarters or at a
location disclosed to the Administrative Agent and at which Administrative Agent
has received a satisfactory landlord’s waiver for each such domestic location
where Borrower maintains Collateral having an aggregate book value in excess of
Five Hundred Thousand Dollars ($500,000).


Borrower may deliver to Administrative Agent on an electronic basis any
certificates, reports or information required pursuant to this Section 6.2, and
Administrative Agent shall be entitled to rely on the information contained in
the electronic files, provided that Administrative Agent in good faith believes
that the files were delivered by a Responsible Officer. Borrower shall include a
submission date on any certificates and reports to be delivered electronically.


6.3.    Inventory and Equipment; Returns. Borrower shall keep all Inventory and
Equipment in good and merchantable condition, free from all material defects
except for Inventory and Equipment (1) sold in the ordinary course of business,
and (1) for which adequate reserves have been made, in all cases in the United
States and such other locations as to which Borrower gives prior written notice.
Returns and allowances, if any, as between Borrower and its Account Debtors
shall be on the same basis and in accordance with the usual customary practices
of Borrower, as they exist on the Closing Date. Borrower shall promptly notify
Administrative Agent of all returns and recoveries and of all disputes and
claims involving inventory having a book value of more than Two Hundred Fifty
Thousand Dollars ($250,000).
6.4.    Taxes. Borrower shall make, and cause each Subsidiary to make, due and
timely payment or deposit of all material federal, state, and local taxes,
assessments, or contributions required of it by law, including, but not limited
to, those laws concerning income taxes, F.I.C.A., F.U.T.A. and state disability,
and will execute and deliver to Administrative Agent, on demand, proof
satisfactory to Administrative Agent in its reasonable discretion indicating
that Borrower or a Subsidiary has made such payments or deposits and any
appropriate certificates attesting to the payment or deposit thereof; provided
that Borrower or a Subsidiary need not make any payment if the amount or
validity of such payment is contested in good faith by appropriate proceedings
and is reserved against (to the extent required by GAAP) by Borrower or such
Subsidiary.
6.5.    Insurance. Borrower, at its expense, shall (1) keep the Collateral
insured against loss or damage, as reasonably appropriate and excluding
reinsurance and (1) maintain liability and other insurance, in each case as
ordinarily insured against by other owners in businesses similar to Borrower’s.
All such policies of insurance shall be in such form, with such companies, and
in such amounts as reasonably satisfactory to Administrative Agent. All policies
of property insurance shall contain a lender’s loss payable endorsement, in a
form satisfactory to Administrative Agent, showing




--------------------------------------------------------------------------------





Administrative Agent as lender’s loss payee. All liability insurance policies
shall show, or have endorsements showing, Administrative Agent as an additional
insured. Any such insurance policies shall specify that the insurer must give at
least twenty (20) days notice to Administrative Agent before canceling its
policy for any reason. Within thirty (30) days of the Closing Date, Borrower
shall cause to be furnished to Administrative Agent a copy of its policies
including any endorsements covering Administrative Agent or showing
Administrative Agent as an additional insured. Upon Administrative Agent’s
request, Borrower shall deliver to Administrative Agent certified copies of the
policies of insurance and evidence of all premium payments. Proceeds payable
under any property policy will, at Borrower’s option, be payable to Borrower to
replace the property subject to the claim, provided that any such replacement
property shall be deemed Collateral in which Administrative Agent has been
granted a first priority security interest, provided that if an Event of Default
has occurred and is continuing, all proceeds payable under any such policy
shall, at Administrative Agent’s option, be payable to Administrative Agent to
be applied on account of the Obligations.
6.6.    Accounts. Borrower and its Subsidiaries shall maintain at all times (a)
all of their depository and operating accounts with Administrative Agent or any
of the Lenders, provided that prior to maintaining any depository or operating
accounts with any of such Lenders, Borrower or any of the Subsidiaries, as
applicable, Administrative Agent, and any such Lender shall have entered into a
deposit account control agreement with respect to any such depository or
operating accounts, in form and substance satisfactory to Administrative Agent
in its reasonable discretion, and (b) all of their investment accounts with
Administrative Agent or Administrative Agent’s affiliates, provided that prior
to maintaining any investment accounts with Administrative Agent’s affiliates,
Borrower or any of the Subsidiaries, as applicable, Administrative Agent, and
any such affiliate shall have entered into a securities account control
agreement with respect to any such investment accounts, in form and substance
satisfactory to Administrative Agent. Notwithstanding the above, Borrower may
maintain cash and investments in one or more accounts not maintained with
Administrative Agent, any of the Lenders, or each of such Affiliates, as
applicable, if (i) required due to regulatory Laws or requested by an applicable
regulator, (ii) such Cash is held in the Trust Accounts for payment of
policyholder claims, and (iii) to the extent such Cash and investments are not
otherwise already included in the foregoing clauses (i) and (ii), so long as (x)
the aggregate amount of such cash and investments does not exceed Eight Million
Dollars ($8,000,000) at any time and (y) such cash and investments are
maintained at all times in accounts owned by APIC, Wyndham, or Trupanion Broker.
6.7.    Financial Covenants. Borrower and its Subsidiaries shall at all times
maintain or cause a Subsidiary to maintain, as applicable, the following
financial ratios and covenants:
(a)APIC’s Minimum Cash. Borrower shall cause APIC to maintain statutory capital
and surplus at all times of not less than the greater of (i) the amount required
by APIC or (ii) one hundred ten percent (110%) of the highest capital and
surplus amount required by law by the states in which APIC is licensed.
(b)Borrower’s Minimum Cash. Borrower shall maintain a balance of Cash,
investments, CDARS products, and other instruments maintained by any of the
Lenders in an aggregate amount of not less than Two Million Dollars ($2,000,000)
on a pro rata basis according to the respective Revolving Percentage of each
Lender inclusive of (Borrower’s Minimum Cash at WAB pursuant to Section 6.7(f).




--------------------------------------------------------------------------------





(c)Minimum Quarterly Revenue. Borrower shall generate Revenue measured on a
rolling three (3) month basis of not less than the following amounts at the
following applicable times:
Quarter Ending
Minimum Trailing 3 Month Revenue
December 31, 2016
$40,900,000
March 31, 2017
$46,970,000
June 30, 2017
$50,380,000
September 30, 2017
$53,240,000
December 31, 2017
$57,420,000



Commencing with the month ending March 31, 2018 and as of the last day of each
calendar quarter thereafter, the minimum Revenue covenant set forth in this
Section 6.7(c) shall be equal to eighty percent (80%) of Trupanion’s projected
Revenue for the corresponding three month period as determined from Trupanion’s
annual financial projections approved by Trupanion’s Board of Directors and
delivered to Administrative Agent which such projections shall constitute growth
over the immediately preceding fiscal year of not less than ten percent (10%)
(such covenant, the “2018 Minimum Revenue Financial Covenant”).
(d)    Minimum EBITDA. Borrower shall maintain consolidated EBITDA measured on a
trailing three (3) month basis of not less than (or with respect to losses,
EBITDA losses of not greater than) the following amounts at the following times:






--------------------------------------------------------------------------------





Month Ending
EBITDA
August 31, 2016
($1,000,000)
September 30, 2016
($500,000)
October 31, 2016
($500,000)
November 30, 2016
($100,000)
December 31, 2016
($100,000)
January 31, 2017
($300,000)
February 28, 2017
($100,000)
March 31, 2017
($100,000)
April 30, 2017
($100,000)
May 31, 2017
($300,000)
June 30, 2017
$1.00
July 31, 2017
$1.00



Commencing with the month ending August 31, 2017 and as of the last day of each
month thereafter, Borrower’s consolidated EBITDA shall be at least One Dollar
($1.00).
(a)    Claims Ratio. Measured on a monthly basis, a twelve (12) month average
combined Claims Ratio that is not more than ten percent (10%) higher than the
ratio in Borrower’s business plan that was submitted to Administrative Agent
pursuant to Section 6.2, but in any event not greater than seventy percent
(70%).


(b)    Borrower’s Minimum Cash at WAB. Borrower and its Subsidiaries shall at
all times on and after the Closing Date maintain a balance of unrestricted Cash,
in one or more non-interest bearing accounts with WAB in an aggregate amount of
not less than Six Hundred Thousand Dollars ($600,000). At least a percentage
equal to WAB’s Revolving Percentage of Borrower’s Cash on an average daily
balance measured on a monthly basis shall be in an account(s) with WAB (and/or
one or more Affiliates of WAB, as approved by WAB in its discretion).


6.8.    Registration of Intellectual Property Rights.


(a)Borrower shall give Administrative Agent written notice, within thirty (30)
days after each calendar quarter, of any applications or registrations of
material intellectual property rights filed with the United States Patent and
Trademark Office during any calendar quarter, including the date of such filing
and the registration or application numbers, if any.




--------------------------------------------------------------------------------





(b)Borrower shall (i) give Administrative Agent not less than thirty (30) days
prior written notice of the filing of any applications or registrations with the
United States Copyright Office, including the title of such intellectual
property rights to be registered, as such title will appear on such applications
or registrations, and the date such applications or registrations will be filed;
(ii) prior to the filing of any such applications or registrations, execute such
documents as Administrative Agent may reasonably request for Administrative
Agent to maintain its perfection in such intellectual property rights to be
registered by Borrower; (iii) upon the request of Administrative Agent, either
deliver to Administrative Agent or file such documents simultaneously with the
filing of any such applications or registrations; and (iv) upon filing any such
applications or registrations, promptly provide Administrative Agent with a copy
of such applications or registrations together with any exhibits, evidence of
the filing of any documents requested by Administrative Agent to be filed for
Administrative Agent to maintain the perfection and priority of its security
interest in such intellectual property rights, and the date of such filing.
(c)Borrower shall execute and deliver such additional instruments and documents
from time to time as Administrative Agent shall reasonably request to perfect
and maintain the perfection and priority of Administrative Agent’s security
interest in the Intellectual Property Collateral.
(d)Borrower shall use commercially reasonable efforts to (i) protect, defend and
maintain the validity and enforceability of the trade secrets, Trademarks,
Patents and Copyrights material to its business, (ii) detect infringements of
the Trademarks, Patents and Copyrights and promptly advise Administrative Agent
in writing of material infringements detected and (iii) not allow any
Trademarks, Patents or Copyrights material to its business to be abandoned,
forfeited or dedicated to the public without the written consent of
Administrative Agent, which shall not be unreasonably withheld.
(e)Administrative Agent shall have the right, but not the obligation, to take,
at Borrower’s sole expense, any actions that Borrower is required under this
Section 6.8 to take but which Borrower fails to take, after fifteen (15) days’
notice to Borrower. Borrower shall reimburse and indemnify Administrative Agent
for all reasonable costs and reasonable expenses incurred in the reasonable
exercise of its rights under this Section 6.8.


6.9. Consent of Inbound Licensors. Prior to entering into or becoming bound by
any material inbound license or software agreement (other than for
over-the-counter software that is commercially available to the public), in each
case the absence of which would reasonably be expected to have a Material
Adverse Effect, Borrower shall: (i) provide written notice to Administrative
Agent of the material terms of such license or agreement with a description of
its likely impact on Borrower’s business or financial condition; and (ii) in
good faith use commercially reasonable efforts to obtain the consent of, or
waiver by, any person whose consent or waiver is necessary for Borrower’s
interest in such licenses or contract rights to be deemed Collateral and for
Administrative Agent and the Lenders to have a security interest in it that
might otherwise be restricted by the terms of the applicable license or software
agreement, whether now existing or entered into in the future, provided,
however, that the failure to obtain any such consent or waiver shall not
constitute a default under this Agreement.


6.10.    Creation/Acquisition of Subsidiaries. In the event any Loan Party
creates or acquires any Subsidiary, Borrower shall promptly notify
Administrative Agent of such creation or acquisition, and Borrower shall take
all actions reasonably requested by Administrative Agent to achieve any of the
following with respect to such New Subsidiary: (1) to cause New Subsidiary to
become




--------------------------------------------------------------------------------





either a co-Borrower hereunder, if such New Subsidiary is organized under the
laws of the United States, or a secured guarantor with respect to the
Obligations; and (1) to grant and pledge to Administrative Agent a perfected
security interest in the Shares of any such New Subsidiary.
6.11.    Notices. Give prompt written notice to the Administrative Agent of:
(a)the occurrence of any Default or Event of Default;
(b)becoming aware of any (i) default or event of default under any Contractual
Obligation of Borrower or any of its Subsidiaries that, if not cured or if
adversely determined, as the case may be, could reasonably be expected to have a
Material Adverse Effect; and (ii) litigation, investigation or proceeding that
may exist at any time between Borrower and any Governmental Authority that, if
not cured or if adversely determined, as the case may be, could reasonably be
expected to have a Material Adverse Effect;
(c)any litigation or proceeding affecting Borrower or any of its Subsidiaries
which could reasonably be expected to result in a Material Adverse Effect; and
(d)    promptly after the Borrower has knowledge or becomes aware of the
occurrence of any of the following events affecting any Loan Party or any of its
respective ERISA Affiliates (but in no event more than ten (10) days after such
event), the occurrence of any of the following events, and shall provide the
Administrative Agent with a copy of any notice with respect to such event that
may be required to be filed with a Governmental Authority and any notice
delivered by a Governmental Authority to the Borrower or any of its ERISA
Affiliates with respect to such event, if such event could reasonably be
expected to result in liability in excess of Five Hundred Thousand Dollars
($500,000) of any Loan Party or any of their respective ERISA Affiliates: (A) an
ERISA Event, (B) the adoption of any new Pension Plan by the Borrower or any
ERISA Affiliate, (C) the adoption of any amendment to a Pension Plan, if such
amendment will result in a material increase in benefits or unfunded benefit
liabilities (as defined in Section 4001(a)(18) of ERISA), or (D) the
commencement of contributions by the Borrower or any ERISA Affiliate to any
Pension Plan that is subject to Title IV of ERISA or Section 412 of the Code.


6.12.    Capital, Licensing and Compliance Requirements; Financial Covenants.
Borrower and each Subsidiary shall maintain compliance with all capital
requirements, financial covenants and other licensing and compliance
requirements as required by each state and/or province in which Borrower or a
Subsidiary conducts business the loss of which or failure to comply with which
would reasonably be expected to have a Material Adverse Effect.
6.13.    WICL Segregated Account. WICL Segregated Account shall have granted
Administrative Agent a valid, first prior security interest in the shares of
WICL Segregated Account issued to Borrower.
6.14.    Further Assurances. At any time and from time to time Borrower shall
execute and deliver such further instruments and take such further action as may
reasonably be requested by Administrative Agent to effect the purposes of this
Agreement.
7.    NEGATIVE COVENANTS.
Borrower covenants and agrees that, so long as any credit hereunder shall be
available and until the outstanding Obligations are paid in full or for so long
as Administrative Agent and the Lenders may




--------------------------------------------------------------------------------





have any commitment to make any Credit Extensions, Borrower will not do any of
the following without Administrative Agent’s prior written consent:
7.1.    Dispositions. Convey, sell, lease, license, transfer or otherwise
dispose of (collectively, to “Transfer”), or permit any of Loan Party to
Transfer, all or any part of its business or property, or move cash balances on
deposit with Administrative Agent to accounts opened at another financial
institution, other than Permitted Transfers.
7.2.    Change in Name, Location, Executive Office, or Executive Management;
Change in Business; Change in Fiscal Year; Change in Control. Change its name or
the state of Borrower’s formation or relocate its chief executive office without
thirty (30) days prior written notification to Administrative Agent; take action
to liquidate, wind up, or otherwise cease to conduct business in the ordinary
course; engage in any business, or permit any of its Subsidiaries to engage in
any business, other than or reasonably related or incidental to the businesses
currently engaged in by Borrower; change its fiscal year end; have a Change in
Control.
7.3.    Mergers or Acquisitions. Merge or consolidate, or permit any Loan Party
to merge or consolidate, with or into any other business organization (other
than mergers or consolidations of a Loan Party into another Loan Party or into
Borrower), or acquire, or permit any of its Subsidiaries to acquire, all or
substantially all of the capital stock or property of another Person except
where (1) each of the following conditions is applicable: (1) the consideration
paid in connection with such transactions (including assumption of liabilities),
other than equity interests in Trupanion, does not in the aggregate exceed One
Million Dollars ($1,000,000) during any fiscal year, (1) no Event of Default has
occurred, is continuing or would exist after giving effect to such transactions,
(1) such transactions do not result in a Change in Control, and (1) Borrower is
the surviving entity; or (1) the Obligations are repaid in full concurrently
with the closing of any merger or consolidation of Borrower in which Borrower is
not the surviving entity.
7.4.    Indebtedness. Create, incur, assume, guarantee or be or remain liable
with respect to any Indebtedness, or permit any Loan Party so to do, other than
Permitted Indebtedness, or prepay any Indebtedness or take any actions which
impose on Borrower an obligation to prepay any Indebtedness, except Indebtedness
to a Lender or Administrative Agent under this Agreement.
7.5.    Encumbrances. Create, incur, assume or allow any Lien with respect to
its property, or assign or otherwise convey any right to receive income,
including the sale of any Accounts, or permit any of its Subsidiaries so to do,
except for Permitted Liens, or covenant to any other Person (other than (1) the
licensors of in-licensed property with respect to such property or (1) the
lessors of specific equipment or lenders financing specific equipment with
respect to such leased or financed equipment) that Borrower in the future will
refrain from creating, incurring, assuming or allowing any Lien with respect to
any of Borrower’s property.
7.6.    Distributions. Pay any dividends or make any other distribution or
payment on account of or in redemption, retirement or purchase of any capital
stock, except that Borrower may (1) repurchase the stock of former employees or
directors pursuant to stock repurchase agreements in an aggregate amount not to
exceed One Million Dollars ($1,000,000) in any fiscal year, so long as an Event
of Default does not exist prior to such repurchase or would not exist after
giving effect to such repurchase, and (1)repurchase the stock of former
employees or directors pursuant to stock repurchase




--------------------------------------------------------------------------------





agreements in any amount where the consideration for the repurchase is the
cancellation of indebtedness owed by such former employees or directors to
Borrower regardless of whether an Event of Default exists.
7.7.    Investments. Directly or indirectly acquire or own an Investment in, or
make any Investment in or to any Person, or permit any Loan Party so to do,
other than Permitted Investments, or maintain or invest any of its investment
property with a Person other than Administrative Agent or permit any Loan Party
to do so unless such Person has entered into a control agreement with
Administrative Agent, in form and substance satisfactory to Administrative
Agent, or suffer or permit any Loan Party to be a party to, or be bound by, an
agreement that restricts such Loan Party from paying dividends or otherwise
distributing property to Borrower.
7.8.    Capitalized Expenditures. Make Capitalized Expenditures in excess of One
Million Dollars ($1,000,000) in the aggregate in any fiscal quarter of Borrower.
7.9.    Transactions with Affiliates. Directly or indirectly enter into or
permit to exist any material transaction with any Affiliate of Borrower except
for transactions that are in the ordinary course of Borrower’s business, upon
fair and reasonable terms that are no less favorable to Borrower than would be
obtained in an arm’s length transaction with a non-affiliated Person.
7.10.    Subordinated Debt. Make any payment in respect of any Subordinated
Debt, or permit any of its Subsidiaries to make any such payment, except in
compliance with the terms of such Subordinated Debt, or amend any provision
affecting Administrative Agent’s rights contained in any documentation relating
to the Subordinated Debt without Administrative Agent’s prior written consent.
7.11.    Inventory and Equipment. Store the Inventory or the Equipment of a book
value in excess of One Million Dollars ($1,000,000) with a bailee, warehouseman,
collocation facility or similar third party unless the third party has been
notified of Administrative Agent’s security interest and Administrative Agent
(1) has received an acknowledgment from the third party that it is holding or
will hold the Inventory or Equipment for Administrative Agent’s benefit or
(1) is in possession of the warehouse receipt, where negotiable, covering such
Inventory or Equipment. Except for Inventory sold in the ordinary course of
business and for movable items of personal property having an aggregate book
value not in excess of One Hundred Thousand Dollars ($100,000), and except for
such other locations as Administrative Agent may approve in writing, Borrower
shall keep the Inventory and Equipment only at the location set forth in
Section 11 and such other locations of which Borrower gives Administrative Agent
prior written notice and as to which Administrative Agent is able to take such
actions as may be necessary to perfect its security interest or to obtain a
bailee’s acknowledgment of Administrative Agent’s rights in the Collateral.
7.12.    No Investment Company; Margin Regulation. Become or be controlled by an
“investment company,” within the meaning of the Investment Company Act of 1940,
or become principally engaged in, or undertake as one of its important
activities, the business of extending credit for the purpose of purchasing or
carrying margin stock, or use the proceeds of any Credit Extension for such
purpose.




--------------------------------------------------------------------------------





7.13.    APIC Capital Withdrawals. Permit any withdrawals of capital from APIC,
except for excess balances over the greater of (i) the amount of Cash and
investments required to be held for insurance company reserves and surplus at
APIC and (ii) the amount necessary to comply with Section 2.1(b)(i).
7.14.    Canadian Subsidiaries. Borrower shall not conduct business operations
in the following Canadian Subsidiaries: Trupanion Alberta Holding Company, ULC
and Trupanion Canadian Shareholders, Ltd. None of the foregoing Canadian
Subsidiaries shall hold more than Fifty Thousand Dollars ($50,000) in current
assets.
8.    EVENTS OF DEFAULT.
Any one or more of the following events shall constitute an Event of Default by
Borrower under this Agreement:
8.1.    Payment Default. If Borrower fails to pay any of the Obligations when
due;
8.2.    Covenant Default.
(a)    If Borrower fails to perform any obligation under Sections 3.3, 6.2, 6.4,
6.5, 6.6, 6.7, or 6.12, or violates any of the covenants contained in Article 7
of this Agreement; or
(b)    If Borrower fails or neglects to perform or observe any other material
term, provision, condition, covenant contained in this Agreement, in any of the
Loan Documents, or in any other present or future agreement between Borrower and
Administrative Agent and as to any default under such other term, provision,
condition or covenant that can be cured, has failed to cure such default within
ten (10) days after Borrower receives notice thereof or any officer of Borrower
becomes aware thereof; provided, however, that if the default cannot by its
nature be cured within the ten (10)-day period or cannot after diligent attempts
by Borrower be cured within such ten (10)-day period, and such default is likely
to be cured within a reasonable time, then Borrower shall have an additional
reasonable period (which shall not in any case exceed thirty (30) days) to
attempt to cure such default, and within such reasonable time period the failure
to have cured such default shall not be deemed an Event of Default but no Credit
Extensions will be made;
8.3.    Material Adverse Change. If there occurs any circumstance or any
circumstances which would reasonably be expected to have a Material Adverse
Effect;
8.4.    Attachment. If any material portion of Borrower’s or any Loan Party’s
assets is attached, seized, subjected to a writ or distress warrant, or is
levied upon, or comes into the possession of any trustee, receiver or person
acting in a similar capacity and such attachment, seizure, writ or distress
warrant or levy has not been removed, discharged or rescinded within fifteen
(15) days, or if Borrower or any Loan Party is enjoined, restrained, or in any
way prevented by court order from continuing to conduct all or any material part
of its business affairs, or if a judgment or other claim becomes a lien or
encumbrance upon any material portion of Borrower’s or any Loan Party’s assets,
or if a notice of lien, levy, or assessment is filed of record with respect to
any material portion of Borrower’s or any Loan Party’s assets by the United
States Government, or any department, agency, or instrumentality thereof, or by
any state, county, municipal, or governmental agency, and the same is not paid
within ten (10) days after Borrower receives notice thereof, provided that none
of the foregoing




--------------------------------------------------------------------------------





shall constitute an Event of Default where such action or event is stayed or an
adequate bond has been posted pending a good faith contest by Borrower (provided
that no Credit Extensions will be made during such cure period);
8.5.    Insolvency. If Borrower or any Loan Party becomes insolvent, or if an
Insolvency Proceeding is commenced by Borrower or any Loan Party, or if an
Insolvency Proceeding is commenced against Borrower and is not dismissed or
stayed within forty-five (45) days (provided that no Credit Extensions will be
made prior to the dismissal of such Insolvency Proceeding);
8.6.    Other Agreements. If there is a default or other failure to perform in
any agreement to which Borrower or any Loan Party is a party with a third party
or parties (1) resulting in a right by such third party or parties, whether or
not exercised, to accelerate the maturity of any Indebtedness in an amount in
excess of One Million Dollars ($1,000,000), (1) in connection with any lease of
real property at which Administrative Agent has received a satisfactory landlord
waiver, other than in connection with a bona fide dispute between Borrower and
its landlord which such dispute has been previously disclosed in writing to
Administrative Agent, or (1) that would reasonably be expected to have a
Material Adverse Effect;
8.7.    Judgments. If a final, uninsured judgment or judgments for the payment
of money in an amount, individually or in the aggregate, of at least One Million
Dollars ($1,000,000) shall be rendered against Borrower or any Loan Party and
shall remain unsatisfied and unstayed for a period of fifteen (15) days
(provided that no Credit Extensions will be made prior to the satisfaction or
stay of the judgment); or
8.8.    Misrepresentations. If any material misrepresentation or material
misstatement exists now or hereafter in any warranty or representation set forth
herein or in any certificate delivered to Administrative Agent by any
Responsible Officer pursuant to this Agreement or to induce Administrative Agent
to enter into this Agreement or any other Loan Document.
8.9.    ERISA Event. There shall occur one or more ERISA Events which
individually or in the aggregate results in or otherwise is associated with
liability of any Borrower or any of its Subsidiaries or any ERISA Affiliate
thereof in excess of Five Hundred Thousand Dollars ($500,000) during the term of
this Agreement; or there exists an amount of unfunded benefit liabilities (as
defined in Section 4001(a)(18) of ERISA), individually or in the aggregate for
all Pension Plans (excluding for purposes of such computation any Pension Plans
with respect to which assets exceed benefit liabilities) which exceeds Five
Hundred Thousand Dollars ($500,000).
9.    RIGHTS AND REMEDIES OF ADMINISTRATIVE AGENT AND THE LENDERS.
9.1.    Rights and Remedies. Upon the occurrence and during the continuance of
an Event of Default, Administrative Agent may, at its election, without notice
of its election and without demand, do any one or more of the following, all of
which are authorized by Borrower and the Lenders:
(a)Declare all Obligations, whether evidenced by this Agreement, by any of the
other Loan Documents, or otherwise, immediately due and payable (provided that
upon the




--------------------------------------------------------------------------------





occurrence of an Event of Default described in Section 8.5, all Obligations
shall become immediately due and payable without any action by Administrative
Agent);
(b)Demand that Borrower (i) deposit cash with Administrative Agent in an amount
equal to one hundred five percent (105%) of the amount of any Letters of Credit
remaining undrawn, as collateral security for the repayment of any future
drawings under such Letters of Credit, and (ii) pay in advance all Letter of
Credit fees scheduled to be paid or payable over the remaining term of the
Letters of Credit, and Borrower shall promptly deposit and pay such amounts;
(c)Cease advancing money or extending credit to or for the benefit of Borrower
under this Agreement or under any other agreement between Borrower and
Administrative Agent;
(d)Settle or adjust disputes and claims directly with Account Debtors for
amounts, upon terms and in whatever order that Administrative Agent reasonably
considers advisable;
(e)Make such payments and do such acts as Administrative Agent considers
necessary or reasonable to protect its security interest in the Collateral.
Borrower agrees to assemble the Collateral if Administrative Agent so requires,
and to make the Collateral available to Administrative Agent as Administrative
Agent may designate. Borrower authorizes Administrative Agent to enter the
premises where the Collateral is located, to take and maintain possession of the
Collateral, or any part of it, and to pay, purchase, contest, or compromise any
encumbrance, charge, or lien which in Administrative Agent’s determination
appears to be prior or superior to its security interest and to pay all expenses
incurred in connection therewith. With respect to any of Borrower’s owned
premises, Borrower hereby grants Administrative Agent a license to enter into
possession of such premises upon the occurrence and during the continuance of an
Event of Default, and to occupy the same, without charge, in order to exercise
any of Administrative Agent’s rights or remedies provided herein, at law, in
equity, or otherwise;
(f)Place a “hold” on any account of any Loan Party maintained with
Administrative Agent and/or deliver a notice of exclusive control, any
entitlement order, or other directions or instructions pursuant to any control
agreement or similar agreements providing control of any Collateral;
(g)Set off and apply to the Obligations any and all (i) balances and deposits of
Borrower or any Loan Party held by Administrative Agent, and (ii) indebtedness
at any time owing to or for the credit or the account of Borrower or any Loan
Party held by Administrative Agent;
(h)Ship, reclaim, recover, store, finish, maintain, repair, prepare for sale,
advertise for sale, and sell (in the manner provided for herein) the Collateral.
Administrative Agent is hereby granted a license or other right, solely pursuant
to the provisions of this Section 9.1, to use, without charge, Borrower’s
labels, patents, copyrights, rights of use of any name, trade secrets, trade
names, trademarks, service marks, and advertising matter, or any property of a
similar nature, as it pertains to the Collateral, in completing production of,
advertising for sale, and selling any Collateral and, in connection with
Administrative Agent’s exercise of its rights under this Section 9.1, Borrower’s
rights under all licenses and all franchise agreements shall inure to
Administrative Agent’s benefit;
(i)Sell the Collateral at either a public or private sale, or both, by way of
one or more contracts or transactions, for cash or on terms, in such manner and
at such places (including Borrower’s premises) as Administrative Agent
determines is commercially reasonable, and apply any proceeds to the Obligations
in whatever manner or order Administrative Agent deems appropriate.
Administrative Agent may sell the Collateral without giving any warranties as to
the Collateral. Administrative Agent may specifically disclaim any warranties of
title or the like. This procedure will not be considered adversely to affect the
commercial reasonableness of any sale of the Collateral. If




--------------------------------------------------------------------------------





Administrative Agent sells any of the Collateral upon credit, Borrower will be
credited only with payments actually made by the purchaser, received by
Administrative Agent, and applied to the indebtedness of the purchaser. If the
purchaser fails to pay for the Collateral, Administrative Agent may resell the
Collateral and Borrower shall be credited with the proceeds of the sale;
(j)Administrative Agent may credit bid and purchase at any public sale;
(k)Apply for the appointment of a receiver, trustee, liquidator or conservator
of the Collateral, without notice and without regard to the adequacy of the
security for the Obligations and without regard to the solvency of Borrower, any
guarantor or any other Person liable for any of the Obligations; and
(l)Any deficiency that exists after disposition of the Collateral as provided
above will be paid immediately by Borrower.
Administrative Agent may comply with any applicable state or federal law
requirements in connection with a disposition of the Collateral and compliance
will not be considered adversely to affect the commercial reasonableness of any
sale of the Collateral.
9.2.    Power of Attorney. Effective only upon the occurrence and during the
continuance of an Event of Default, Borrower hereby irrevocably appoints
Administrative Agent (and any of Administrative Agent’s designated officers, or
employees) as Borrower’s true and lawful attorney to: (1) send requests for
verification of Accounts or notify Account Debtors of Administrative Agent’s and
Lenders’ security interest in the Accounts; (1) endorse Borrower’s name on any
checks or other forms of payment or security that may come into Administrative
Agent’s possession; (1) sign Borrower’s name on any invoice or bill of lading
relating to any Account, drafts against Account Debtors, schedules and
assignments of Accounts, verifications of Accounts, and notices to Account
Debtors; (1) dispose of any Collateral; (1) make, settle, and adjust all claims
under and decisions with respect to Borrower’s policies of insurance; (1) settle
and adjust disputes and claims respecting the accounts directly with Account
Debtors, for amounts and upon terms which Administrative Agent determines to be
reasonable; and (1) file, in its sole discretion, one or more financing or
continuation statements and amendments thereto, relative to any of the
Collateral; provided Administrative Agent may exercise such power of attorney to
sign the name of Borrower on any of the documents described in clause (g) above,
regardless of whether an Event of Default has occurred. The appointment of
Administrative Agent as Borrower’s attorney in fact, and each and every one of
Administrative Agent’s rights and powers, being coupled with an interest, is
irrevocable until all of the Obligations have been fully repaid and performed
and Administrative Agent’s obligation to provide advances hereunder is
terminated.
9.3.    Accounts Collection. At any time after the occurrence and during the
continuation of an Event of Default, Administrative Agent may notify any Person
owing funds to Borrower of Administrative Agent’s and Lenders’ security interest
in such funds and verify the amount of such Account. Borrower shall collect all
amounts owing to Borrower for Administrative Agent, receive in trust all
payments as Administrative Agent’s trustee, and immediately deliver such
payments to Administrative Agent in their original form as received from the
Account Debtor, with proper endorsements for deposit.
9.4.    Administrative Agent Expenses. If Borrower fails to pay any amounts or
furnish any required proof of payment due to third persons or entities, as
required under the terms of this Agreement, then Administrative Agent may do any
or all of the following after reasonable notice to Borrower: (1) make payment of
the same or any part thereof; (1) set up such reserves under the Revolving Line
as Administrative Agent deems necessary to protect Administrative Agent from the




--------------------------------------------------------------------------------





exposure created by such failure; or (1) obtain and maintain insurance policies
of the type discussed in Section 6.5 of this Agreement, and take any action with
respect to such policies as Administrative Agent deems prudent. Any amounts so
paid or deposited by Administrative Agent shall constitute Administrative Agent
Expenses, shall be immediately due and payable, and shall bear interest at the
then applicable rate hereinabove provided, and shall be secured by the
Collateral. Any payments made by Administrative Agent shall not constitute an
agreement by Administrative Agent to make similar payments in the future or a
waiver by Administrative Agent of any Event of Default under this Agreement.
9.5.    Liability for Collateral. Administrative Agent nor Lenders have any
obligation to clean up or otherwise prepare the Collateral for sale. All risk of
loss, damage or destruction of the Collateral shall be borne by Borrower.
9.6.    No Obligation to Pursue Others. Administrative Agent nor Lenders have
any obligation to attempt to satisfy the Obligations by collecting them from any
other person liable for them and Administrative Agent may release, modify or
waive any collateral provided by any other Person to secure any of the
Obligations, all without affecting Administrative Agent’s and Lenders’ rights
against Borrower. Borrower waives any right it may have to require
Administrative Agent and/or any Lenders to pursue any other Person for any of
the Obligations.
9.7.    Remedies Cumulative. Administrative Agent’s and Lenders’ rights and
remedies under this Agreement, the Loan Documents, and all other agreements
shall be cumulative. Administrative Agent for itself and on behalf of the
Lenders shall have all other rights and remedies not inconsistent herewith as
provided under the Code, by law, or in equity. No exercise by Administrative
Agent of one right or remedy shall be deemed an election, and no waiver by
Administrative Agent of any Event of Default on Borrower’s part shall be deemed
a continuing waiver. No delay by Administrative Agent shall constitute a waiver,
election, or acquiescence by it. No waiver by Administrative Agent shall be
effective unless made in a written document signed on behalf of Administrative
Agent and then shall be effective only in the specific instance and for the
specific purpose for which it was given. Borrower expressly agrees that this
Section 9.7 may not be waived or modified by Administrative Agent by course of
performance, conduct, estoppel or otherwise.
9.8.    Demand; Protest. Except as otherwise provided in this Agreement,
Borrower waives demand, protest, notice of protest, notice of default or
dishonor, notice of payment and nonpayment and any other notices relating to the
Obligations.
10.    THE ADMINISTRATIVE AGENT.
10.1.    Appointment and Authority.
(a)Each of the Lenders hereby irrevocably appoints PWB to act on its behalf as
the Administrative Agent hereunder and under the other Loan Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.
(b)The provisions of this Section 10 are solely for the benefit of the
Administrative Agent and the Lenders, and neither Borrower nor any other Loan
Party shall have rights




--------------------------------------------------------------------------------





as a third party beneficiary of any of such provisions. Notwithstanding any
provision to the contrary elsewhere in this Agreement, the Administrative Agent
shall not have any duties or responsibilities to any Lender or any other Person,
except those expressly set forth herein, or any fiduciary relationship with any
Lender, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other Loan
Document or otherwise exist against the Administrative Agent. It is understood
and agreed that the use of the term “agent” herein or in any other Loan
Documents (or any other similar term) with reference to the Administrative Agent
is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable law. Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.
(c)The Administrative Agent shall also act as the collateral agent under the
Loan Documents and each of the other Lenders (in their respective capacities as
a Lender) hereby irrevocably (i) authorize the Administrative Agent to enter
into all other Loan Documents, and (ii)  appoint and authorize the
Administrative Agent to act as the agent of the Lenders for purposes of
acquiring, holding and enforcing any and all Liens on Collateral granted by any
of the Loan Parties to secure any of the Obligations, together with such powers
and discretion as are reasonably incidental thereto. The Administrative Agent,
as collateral agent and any co-agents, sub-agents and attorneys-in-fact
appointed by the Administrative Agent pursuant to Section 10.2 for purposes of
holding or enforcing any Lien on the Collateral (or any portion thereof) granted
hereunder and under any of the other Loan Documents, or for exercising any
rights and remedies thereunder at the direction of the Administrative Agent),
shall be entitled to the benefits of all provisions of this Section and
Section 13 (including Section 10.7, as though such co-agents, sub-agents and
attorneys-in-fact were the collateral agent under the Loan Documents) as if set
forth in full herein with respect thereto. Without limiting the generality of
the foregoing, the Administrative Agent is further authorized on behalf of all
the Lenders, without the necessity of any notice to or further consent from the
Lenders, from time to time to take any action, or permit any co-agents,
sub-agents and attorneys-in-fact appointed by the Administrative Agent to take
any action, with respect to any Collateral or the Loan Documents which may be
necessary to perfect and maintain perfected the Liens upon any Collateral
granted pursuant to any Loan Document.


10.2.    Delegation of Duties. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Section shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the Facilities provided for
herein as well as activities as the Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such sub
agents.


10.3.    Exculpatory Provisions. The Administrative Agent shall have no duties
or obligations except those expressly set forth herein and in the other Loan
Documents, and its duties hereunder and thereunder shall be administrative in
nature. Without limiting the generality of the foregoing, the Administrative
Agent shall not:






--------------------------------------------------------------------------------





(d)be subject to any fiduciary or other implied duties, regardless of whether
any default or any Event of Default has occurred and is continuing;


(e)have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby or
by the other Loan Documents that the Administrative Agent is required to
exercise as directed in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), as applicable; provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Laws or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Laws; and


(f)except as expressly set forth herein and in the other Loan Documents, have
any duty to disclose, and the Administrative Agent shall not be liable for the
failure to disclose, any information relating to Borrower or any of its
Affiliates that is communicated to or obtained by any Person serving as the
Administrative Agent or any of its Affiliates in any capacity.


The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 9 and 13.5), or (ii) in the absence of its
own gross negligence or willful misconduct as determined by a court of competent
jurisdiction by final and nonappealable judgment.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any default or Event of Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Section 3.1,
Section 3.2 or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent.
10.4.    Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance, extension, renewal or increase of a
Letter of Credit, or the provision of Ancillary Services, that by its terms must
be fulfilled to the satisfaction of a Lender, the Administrative Agent may
presume that such condition is satisfactory to such Lender




--------------------------------------------------------------------------------





unless the Administrative Agent shall have received notice to the contrary from
such Lender prior to the making of such Loan, the issuance of such Letter of
Credit, or the provision of such Ancillary Services. The Administrative Agent
may consult with legal counsel (who may be counsel for any of the Loan Parties),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts. The Administrative Agent may deem and
treat the payee of any note as the owner thereof for all purposes unless a
written notice of assignment, negotiation or transfer thereof shall have been
filed with the Administrative Agent. The Administrative Agent shall be fully
justified in failing or refusing to take any action under this Agreement or any
other Loan Document unless it shall first receive such advice or concurrence of
the Required Lenders (or such other number or percentage of Lenders as shall be
provided for herein or in the other Loan Documents) as it deems appropriate or
it shall first be indemnified to its satisfaction by the Lenders against any and
all liability and expense that may be incurred by it by reason of taking or
continuing to take any such action. The Administrative Agent shall in all cases
be fully protected in acting, or in refraining from acting, under this Agreement
and the other Loan Documents in accordance with a request of the Required
Lenders (or such other number or percentage of Lenders as shall be provided for
herein or in the other Loan Documents), and such request and any action taken or
failure to act pursuant thereto shall be binding upon the Lenders and all future
holders of the Loans.
10.5.    Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any default or Event of Default unless
the Administrative Agent has received notice in writing from a Lender or
Borrower referring to this Agreement, describing such default or Event of
Default and stating that such notice is a “notice of default.” In the event that
the Administrative Agent receives such a notice, the Administrative Agent shall
give notice thereof to the Lenders. The Administrative Agent shall take such
action with respect to such default or Event of Default as it shall deem
advisable in the best interests of the Lenders or, if so specified by this
Agreement, as shall be reasonably directed by the Required Lenders or all
Lenders; provided that unless and until the Administrative Agent shall have
received such directions, if so specified by this Agreement, the Administrative
Agent may (but shall not be obligated to) take such action or refrain from
taking such action with respect to such default or Event of Default as it shall
deem advisable in the best interests of the Lenders.
10.6.    Non-Reliance on Administrative Agent and Other Lenders. Each Lender
expressly acknowledges that neither the Administrative Agent nor any of its
officers, directors, employees, agents, attorneys in fact or affiliates has made
any representations or warranties to it and that no act by the Administrative
Agent hereafter taken, including any review of the affairs of a Group Member or
any affiliate of a Group Member, shall be deemed to constitute any
representation or warranty by the Administrative Agent to any Lender. Each
Lender represents to the Administrative Agent that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties, and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, operations, property, financial and other condition and
creditworthiness of the Group Members and their affiliates and made its own
credit analysis and decision to make its Loans hereunder and enter into this
Agreement. Each Lender also agrees that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit analysis, appraisals
and decisions in taking or




--------------------------------------------------------------------------------





not taking action under or based upon this Agreement, the other Loan Documents
or any related agreement or any document furnished hereunder or thereunder, and
to make such investigation as it deems necessary to inform itself as to the
business, operations, property, financial and other condition and
creditworthiness of the Group Members and their affiliates. Except for notices,
reports and other documents expressly required to be furnished to the Lenders by
the Administrative Agent hereunder, the Administrative Agent shall have no duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Group Member or any Affiliate
of a Group Member that may come into the possession of the Administrative Agent
or any of its officers, directors, employees, agents, attorneys in fact or
affiliates.
10.7.    Indemnification. Each of the Lenders agrees to indemnify the
Administrative Agent and each of its Related Parties in its capacity as such (to
the extent not reimbursed by Borrower or any other Loan Party pursuant to any
Loan Document and without limiting the obligation of Borrower or any other Loan
Party to do so) according to its Aggregate Exposure Percentage in effect on the
date on which indemnification is sought under this Section (or, if
indemnification is sought after the date upon which the Revolving Commitments
shall have terminated and the Loans shall have been paid in full, in accordance
with its Aggregate Exposure Percentage immediately prior to such date), from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind
whatsoever that may at any time (whether before or after the payment of the
Loans) be imposed on, incurred by or asserted against the Administrative Agent
or such other Person in any way relating to or arising out of, the Revolving
Commitments, this Agreement, any of the other Loan Documents or any documents
contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by the
Administrative Agent or such other Person under or in connection with any of the
foregoing and any other amounts not reimbursed by Borrower or such other Loan
Party; provided that no Lender shall be liable for the payment of any portion of
such liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements that are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
primarily from the Administrative Agent’s or such other Person’s gross
negligence or willful misconduct. The agreements in this Section shall survive
the payment of the Loans and all other amounts payable hereunder.
10.8.    Agent in Its Individual Capacity. The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, own securities of, act as the financial advisor or in any other
advisory capacity for and generally engage in any kind of business with Borrower
or any Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.
10.9.    Successor Administrative Agent.
(a)The Administrative Agent may at any time give notice of its resignation to
the Lenders and Borrower. Upon receipt of any such notice of resignation, the
Required Lenders shall have the right, in consultation with Borrower, to appoint
a successor. If no such successor shall




--------------------------------------------------------------------------------





have been so appointed by the Required Lenders and shall have accepted such
appointment within thirty (30) days after the retiring Administrative Agent
gives notice of its resignation (or such earlier day as shall be agreed by the
Required Lenders) (the “Resignation Effective Date”), then the retiring
Administrative Agent may (but shall not be obligated to), on behalf of the
Lenders, appoint a successor Administrative Agent meeting the qualifications set
forth above and be an Eligible Assignee. Whether or not a successor has been
appointed, such resignation shall become effective in accordance with such
notice on the Resignation Effective Date.
(b)If the Person serving as Administrative Agent is a Defaulting Lender pursuant
to clause (d) of the definition thereof, the Required Lenders may, to the extent
permitted by applicable law, by notice in writing to Borrower and such Person
remove such Person as Administrative Agent and, in consultation with Borrower,
appoint a successor. If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within thirty (30)
days (or such earlier day as shall be agreed by the Required Lenders) (the
“Removal Effective Date”), then such removal shall nonetheless become effective
in accordance with such notice on the Removal Effective Date.
(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (i) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders under any of the Loan Documents,
the retiring or removed Administrative Agent shall continue to hold such
collateral security until such time as a successor Administrative Agent is
appointed and such collateral security is assigned to such successor
Administrative Agent) and (ii) except for any indemnity payments owed to the
retiring or removed Administrative Agent, all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender directly, until such time, if any, as
the Required Lenders appoint a successor Administrative Agent as provided for
above in this Section. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring or
removed Administrative Agent (other than any rights to indemnity payments owed
to the retiring or removed Administrative Agent), and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between Borrower and such successor. After the retiring
or removed Administrative Agent’s resignation or removal hereunder and under the
other Loan Documents, the provisions of Section 10 and Section 13.2, 13.8,
13.10, 13.11, 13.12, and 13.13 shall continue in effect for the benefit of such
retiring or removed Administrative Agent, its sub-agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them while the retiring or removed Administrative Agent was acting as the
Administrative Agent


10.10.    Collateral and Guaranty Matters.


(a)    The Lenders irrevocably authorize the Administrative Agent, at its option
and in its discretion,
(i)to release any Lien on any Collateral or other property granted to or held by
the Administrative Agent under any Loan Document (1) upon the Discharge of
Obligations, (2) that is sold or otherwise disposed of or to be sold or
otherwise disposed of




--------------------------------------------------------------------------------





as part of or in connection with any sale or other disposition permitted
hereunder or under any other Loan Document, or (3) subject to Section 13.5, if
approved, authorized or ratified in writing by the Required Lenders,
(ii)to subordinate any Lien on any Collateral or other property granted to or
held by the Administrative Agent under any Loan Document to the holder of any
Lien on such property that is permitted by clause (c) of the definition of
Permitted Liens; and
(iii)to release any guarantor from its obligations under any guaranty.


Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any guarantor from its obligations under any guaranty.


(b)    The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.


10.11.    Administrative Agent May File Proofs of Claim. In case of the pendency
of any proceeding under any Debtor Relief Laws or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan shall then be due and payable as herein expressed or
by declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on Borrower) shall be entitled and empowered (but not
obligated), by intervention in such proceeding or otherwise:


(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable to have the claims of the Lenders and the Administrative Agent
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Lenders and the Administrative Agent and their respective
agents and counsel and all other amounts due the Lenders and the Administrative
Agent under Sections 2.7, 13.2, 13.8, 13.10, 13.11, 13.12, and 13.13) allowed in
such judicial proceeding; and


(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same; and any custodian,
receiver, assignee, trustee, liquidator, sequestrator or other similar official
in any such judicial proceeding is hereby authorized by each Lender to make such
payments to the Administrative Agent and, in the event that the Administrative
Agent shall consent to the making of such payments directly to the Lenders, to
pay to the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under
Sections 2.7, 13.2, 13.8, 13.10, 13.11, 13.12, and 13.13.






--------------------------------------------------------------------------------





Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding.
10.12.    No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the “Bookrunners”, “Arrangers” or “Lead Arrangers” that may be listed on
the cover page hereof shall have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent or a Lender hereunder.
10.13.    Survival. This Section shall survive the Discharge of Obligations.
11.    NOTICES.
Unless otherwise provided in this Agreement, all notices or demands by any party
relating to this Agreement or any other agreement entered into in connection
herewith shall be in writing and (except for financial statements and other
informational documents which may be sent by first-class mail, postage prepaid)
shall be personally delivered or sent by a recognized overnight delivery
service, certified mail, postage prepaid, return receipt requested, or upon
transmission when sent by telefacsimile or electronic mail to Borrower or to
Administrative Agent, and in the case of the Lenders as the case may be, at its
addresses set forth below:
If to Borrower:
c/o Trupanion, Inc.
6100 4th Avenue S, Suite 200
Seattle, Washington 98108
Attn: Chief Financial Officer

Email: accounts.payable@trupanion.com
with a copy to:
c/o Trupanion, Inc.
6100 4th Avenue S, Suite 200
Seattle, Washington 98108
Attn: Legal

Email: legal@trupanion.com


If to Administrative Agent:
Pacific Western Bank
406 Blackwell Street, Suite 240
Durham, North Carolina 27701
Attn: Loan Operations Manager
FAX: (919) 314-3080

Email: loanops@square1bank.com
with a copy to:
Pacific Western Bank
406 Blackwell Street, Suite 240
Durham, North Carolina 27701
Attn: General Counsel
FAX: (919) 314-3080

Email: nnance@square1bank.com




--------------------------------------------------------------------------------





Pacific Western Bank
1899 Wynkoop Street, Suite 325
Denver, Colorado 80202
Attn: Adam Glick, Senior Vice President
Email: aglick@square1bank.com


The parties hereto may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other.
12.    CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.
This Agreement shall be governed by, and construed in accordance with, the
internal laws of the State of New York, without regard to principles of
conflicts of law. Jurisdiction shall lie in the courts of the State of New York
sitting in New York County and of the United States District Court of the
Southern District of New York. All disputes, controversies, claims, actions and
similar proceedings arising with respect to Borrower’s account or any related
agreement or transaction shall be brought in Federal or State courts located in
Manhattan, NY, except as provided below with respect to arbitration of such
matters. ADMINISTRATIVE AGENT, LENDERS, AND BORROWER EACH ACKNOWLEDGE THAT THE
RIGHT TO TRIAL BY JURY IS A CONSTITUTIONAL ONE, BUT THAT IT MAY BE WAIVED. EACH
OF THEM, AFTER CONSULTING OR HAVING HAD THE OPPORTUNITY TO CONSULT, WITH COUNSEL
OF THEIR CHOICE, KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHT ANY
OF THEM MAY HAVE TO A TRIAL BY JURY IN ANY LITIGATION BASED UPON OR ARISING OUT
OF THIS AGREEMENT OR ANY RELATED INSTRUMENT OR LOAN DOCUMENT OR ANY OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR ANY COURSE OF CONDUCT, DEALING,
STATEMENTS (WHETHER ORAL OR WRITTEN), OR ACTION OF ANY OF THEM. THESE PROVISIONS
SHALL NOT BE DEEMED TO HAVE BEEN MODIFIED IN ANY RESPECT OR RELINQUISHED BY
ADMINISTRATIVE AGENT, LENDERS, OR BORROWER, EXCEPT BY A WRITTEN INSTRUMENT
EXECUTED BY EACH OF THEM. If the jury waiver set forth in this Section 11 is not
enforceable, then any dispute, controversy, claim, action or similar proceeding
arising out of or relating to this Agreement, the Loan Documents or any of the
transactions contemplated therein shall be settled by final and binding
arbitration held the City of New York, New York in accordance with the then
current Commercial Arbitration Rules of the American Arbitration Association by
one arbitrator appointed in accordance with those rules. The arbitrator shall
apply New York law to the resolution of any dispute, without reference to rules
of conflicts of law or rules of statutory arbitration. Judgment upon any award
resulting from arbitration may be entered into and enforced by any state or
federal court having jurisdiction thereof. Notwithstanding the foregoing, the
parties may apply to any court of competent jurisdiction for preliminary or
interim equitable relief, or to compel arbitration in accordance with this
Section. The costs and expenses of the arbitration, including without
limitation, the arbitrator’s fees and expert witness fees, and reasonable
attorneys’ fees, incurred by the parties to the arbitration may be awarded to
the prevailing party, in the discretion of the arbitrator, or may be apportioned
between the parties in any manner deemed appropriate by the arbitrator. Unless
and until the arbitrator decides that one party is to pay for all (or a share)
of such costs and expenses, both parties shall share equally in the payment of
the arbitrator’s fees as and when billed by the arbitrator.
This Section shall survive the Discharge of Obligations.




--------------------------------------------------------------------------------





13.    GENERAL PROVISIONS.
13.1.    Successors and Assigns; Participations and Assignments.


(a)Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the Borrower nor
any other Loan Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender, and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of paragraph (b) of this Section, (ii) by way of participation in
accordance with the provisions of this Section, or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of Section 13.1(e)
(and any other attempted assignment or transfer by any party hereto shall be
null and void). Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in paragraph (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
(b)Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Revolving Commitments and the Loans at the
time owing to it); provided that (in each case with respect to any Facility) any
such assignment shall be subject to the following conditions:
(i)Minimum Amounts.
(A)in the case of an assignment of the entire remaining amount of the assigning
Lender’s Revolving Commitments and/or the Loans at the time owing to it (in each
case with respect to any Facility) or contemporaneous assignments to related
Approved Funds (determined after giving effect to such assignments) that equal
at least the amount specified in paragraph (b)(i)(B) of this Section in the
aggregate or in the case of an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund, no minimum amount need be assigned; and
(B)in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Revolving Commitments (which for this purpose includes
Loans outstanding thereunder) or, if the applicable Revolving Commitment is not
then in effect, the principal outstanding balance of the Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date) shall not be less than Five Million Dollars
($5,000,000) unless each of the Administrative Agent and, so long as no Default
or Event of Default has occurred and is continuing, the Borrower otherwise
consents (each such consent not to be unreasonably withheld or delayed).
(ii)Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans and/or the Revolving
Commitments assigned, except that this clause (ii) shall not prohibit any Lender
from assigning all or a portion of its rights and obligations among separate
Facilities on a non-pro rata basis.
(iii)Required Consents. No consent shall be required for any assignment by a
Lender except to the extent required by paragraph (b)(i)(i)(B) of this Section
and, in addition:




--------------------------------------------------------------------------------





(A)the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) a Default or an Event of Default has
occurred and is continuing at the time of such assignment, or (y) such
assignment is to a Lender, an Affiliate of a Lender or an Approved Fund;
provided that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received notice
thereof; and
(B)the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of the
Revolving Facility if such assignment is to a Person that is not a Lender with a
Revolving Commitment in respect of such Facility, an Affiliate of such Lender or
an Approved Fund with respect to such Lender.
(iv)Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of Three Thousand Five Hundred Dollars
($3,500); provided that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment. The assignee, if it is not a Lender, shall deliver to the
Administrative Agent any such administrative questionnaire as the Administrative
Agent may request.
(v)No Assignment to Certain Persons. No such assignment shall be made to (A) a
Loan Party or any of a Loan Party’s Affiliates or Subsidiaries, (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) so long as no Event of Default has occurred and is
continuing, an Excluded Lender.
(vi)No Assignment to Natural Persons. No such assignment shall be made to a
natural Person (or a holding company, investment vehicle or trust established
for, or owned and operated for the primary benefit of, a natural Person).
(vii)Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, and each Lender
hereunder (and interest accrued thereon), and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans in accordance with its
Revolving Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under




--------------------------------------------------------------------------------





this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.10, 2.11, 13.2, 13.8, 13.10, 13.11,
13.12, and 13.13 with respect to facts and circumstances occurring prior to the
effective date of such assignment; provided, that except to the extent otherwise
expressly agreed by the affected parties, no assignment by a Defaulting Lender
will constitute a waiver or release of any claim of any party hereunder arising
from that Lender’s having been a Defaulting Lender. Any assignment or transfer
by a Lender of rights or obligations under this Agreement that does not comply
with this paragraph shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (d) of this Section.
(c)Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Revolving Commitments of, and
principal amounts (and stated interest) of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement. The Register shall be available for inspection
by the Borrower and any Lender, at any reasonable time and from time to time
upon reasonable prior notice.


(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person, a holding company, investment vehicle or
trust established for, or owned and operated for the primary benefit of, a
natural Person or any Loan Party or any of any Loan Party’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Revolving Commitments and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, and (iii) the Borrower, the Administrative
Agent, and the other Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement. For the avoidance of doubt, each Lender shall be responsible for the
indemnities under Sections 2.11(e) and 10.7 with respect to any payments made by
such Lender to its Participant(s).
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver which affects such Participant and for
which the consent of such Lender is required (as described in Section 13.5). The
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.10 and 2.11 (subject to the requirements and limitations therein,
including the requirements under Section 2.11(f) (it being understood that the
documentation required under Section 2.11(f) shall be delivered to such
Participant)) to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to Section 13.1(b); provided that such
Participant (A) agrees to be subject to the provisions of Section 2.13 as if it
were an assignee under Section 13.1(b); and




--------------------------------------------------------------------------------





(B) shall not be entitled to receive any greater payment under Sections 2.10 and
2.11, with respect to any participation, than its participating Lender would
have been entitled to receive, except to the extent such entitlement to receive
a greater payment results from a change in any Requirement of Law that occurs
after the Participant acquired the applicable participation. Each Lender that
sells a participation agrees, at the Borrower's request and expense, to use
reasonable efforts to cooperate with the Borrower to effectuate the provisions
of Section 2.13 with respect to any Participant. To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 13.13 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 2.9(j) as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.
(e)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.


(f)    Notes. The Borrower, upon receipt by the Borrower of written notice from
the relevant Lender, agrees to issue Notes to any Lender requiring Notes to
facilitate transactions of the type described in Section 13.1.


(g)    Representations and Warranties of Lenders. Each Lender, upon execution
and delivery hereof or upon succeeding to an interest in the Revolving
Commitments or Loans, as the case may be, represents and warrants as of the
Closing Date or as of the effective date of the applicable Assignment and
Assumption that (i) it is an Eligible Assignee; (ii) it has experience and
expertise in the making of or investing in commitments, loans or investments
such as the Commitments and Loans; and (iii) it will make or invest in its
Revolving Commitments and Loans for its own account in the ordinary course of
its business and without a view to distribution of such Revolving Commitments
and Loans within the meaning of the Securities Act or the Exchange Act, or other
federal securities laws (it being understood that, subject to the provisions of
this Section, the disposition of such Revolving Commitments and Loans or any
interests therein shall at all times remain within its exclusive control).


13.2.    Indemnification. The Borrower shall indemnify the Administrative Agent
(and any sub-agent thereof), each Lender, and each Related Party of any of the
foregoing Persons (each




--------------------------------------------------------------------------------





such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses (including the fees, charges and disbursements of any counsel for any
Indemnitee), and shall indemnify and hold harmless each Indemnitee from all fees
and time charges and disbursements for attorneys who may be employees of any
Indemnitee, incurred by any Indemnitee or asserted against any Indemnitee by any
Person (including the Borrower or any other Loan Party) other than such
Indemnitee and its Related Parties arising out of, in connection with, or as a
result of (1) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, (1) any Loan or the use or proposed use of the proceeds therefrom, or
(1) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by the Borrower or any other Loan
Party, and regardless of whether any Indemnitee is a party thereto; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee or if the Borrower or such Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction.
13.3.    Time of Essence. Time is of the essence for the performance of all
obligations set forth in this Agreement.
13.4.    Severability of Provisions. Each provision of this Agreement shall be
severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision. Without limiting
the foregoing provisions of this Section, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited under or in connection with any Insolvency Proceeding,
as determined in good faith by the Administrative Agent, then such provisions
shall be deemed to be in effect only to the extent not so limited
13.5.    Amendments and Waivers.
(a)Neither this Agreement, nor any other Loan Document, nor any terms hereof or
thereof may be amended, supplemented or modified except in accordance with the
provisions of this Section. The Required Lenders and each Loan Party to the
relevant Loan Document may, or, with the written consent of the Required
Lenders, the Administrative Agent and each Loan Party to the relevant Loan
Document may, from time to time, (i) enter into written amendments, supplements
or modifications hereto and to the other Loan Documents for the purpose of
adding any provisions to this Agreement or the other Loan Documents or changing
in any manner the rights of the Lenders or of the Loan Parties hereunder or
thereunder or (ii)  waive, on such terms and conditions as the Required Lenders
or the Administrative Agent, as the case may be, may specify in such instrument,
any of the requirements of this Agreement or the other Loan Documents or any
default or Event of Default and its consequences; provided that no such waiver
and no such amendment, supplement or modification shall (A) forgive the
principal amount or extend the final scheduled date of maturity of any Loan,
reduce the stated rate of any interest or fee payable hereunder (except that any
amendment or modification of defined terms used in the financial covenants in
this Agreement shall not constitute a reduction in the rate of interest or fees
for purposes of this clause (A)) or waive, postpone or extend the scheduled date




--------------------------------------------------------------------------------





of any payment thereof, or alter the amount or extend the expiration date of any
Lender’s Revolving Commitment without the written consent of each Lender
directly affected thereby; (B) eliminate or reduce the voting rights of any
Lender under this Section without the written consent of such Lender; (C) amend
the definition of Required Lenders, consent to the assignment or transfer by the
Borrower of any of its rights and obligations under this Agreement and the other
Loan Documents, release all or substantially all of the Collateral or release
any of guarantors from their obligations under any guaranty, in each case
without the written consent of all Lenders; (D) amend, modify or waive the pro
rata requirements of Section 2.9 in a manner that adversely affects Lenders
without the written consent of each Lender; (E) reduce the percentage specified
in the definition of Required Lenders without the written consent of all
Required Lenders; (F) amend, modify or waive any provision of Section 9 without
the written consent of the Administrative Agent; or (G) amend or modify the
application of payments set forth in Section 8.3 in a manner that adversely
affects Lenders without the written consent of each Lender. Any such waiver and
any such amendment, supplement or modification shall apply equally to each of
the Lenders and shall be binding upon the Loan Parties, the Lenders, the
Administrative Agent, and all future holders of the Loans. In the case of any
waiver, the Loan Parties, the Lenders and the Administrative Agent shall be
restored to their former position and rights hereunder and under the other Loan
Documents, and any Default or Event of Default waived shall be deemed to be
cured during the period such waiver is effective; but no such waiver shall
extend to any subsequent or other Default or Event of Default, or impair any
right consequent thereon.
(b)Notwithstanding anything to the contrary contained in clause (a) above, in
the event that the Borrower or any other Loan Party, as applicable, requests
that this Agreement or any of the other Loan Documents, as applicable, be
amended or otherwise modified in a manner which would require the consent of all
of the Lenders and such amendment or other modification is agreed to by the
Borrower and/or such other Loan Party, as applicable, the Required Lenders and
the Administrative Agent, then, with the consent of the Borrower and/or such
other Loan Party, as applicable, the Administrative Agent and the Required
Lenders, this Agreement or such other Loan Document, as applicable, may be
amended without the consent of the Lender or Lenders who are unwilling to agree
to such amendment or other modification (each, a “Minority Lender”), to provide
for:
(i)the termination of the Commitments of each such Minority Lender;
(ii)the assumption of the Loans and Commitments of each such Minority Lender by
one or more Replacement Lenders pursuant to the provisions of Section 2.13; and
(iii)the payment of all interest, fees and other obligations payable or accrued
in favor of each Minority Lender and such other modifications to this Agreement
or to such Loan Documents as the Borrower, the Administrative Agent and the
Required Lenders may determine to be appropriate in connection therewith.
(c)The Administrative Agent may, with the consent of the Borrower only, amend,
modify or supplement this Agreement or any of the Loan Documents to cure any
omission, mistake or defect.
(d)    Notwithstanding any provision herein to the contrary but subject to the
proviso in clause (a) above, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent, and the Borrower, (i) to add one or more additional credit or term loan
facilities to this Agreement and to permit all such additional extensions of
credit and all related obligations and liabilities arising in connection
therewith and from time to time outstanding thereunder to share ratably (or on a
basis subordinated to the existing facilities hereunder) in the benefits of this
Agreement and the other Loan Documents with the




--------------------------------------------------------------------------------





obligations and liabilities from time to time outstanding in respect of the
existing facilities hereunder, and (ii) in connection with the foregoing, to
permit, as deemed appropriate by the Administrative Agent and approved by the
Required Lenders, the Lenders providing such additional credit facilities to
participate in any required vote or action required to be approved by the
Required Lenders.


13.6.    Amendments in Writing, Integration. All amendments to or terminations
of this Agreement or the other Loan Documents must be in writing. All prior
agreements, understandings, representations, warranties, and negotiations
between the parties hereto with respect to the subject matter of this Agreement
and the other Loan Documents, if any, are merged into this Agreement and the
Loan Documents.
13.7.    Counterparts. This Agreement may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, shall be deemed to be an original, and all of
which, when taken together, shall constitute but one and the same Agreement.
Executed copies of the signature pages of this Agreement sent by facsimile or
transmitted electronically in Portable Document Format (“PDF”), or any similar
format, shall be treated as originals, fully binding and with full legal force
and effect, and the parties waive any rights they may have to object to such
treatment.
13.8.    Survival. Each party’s obligations under this Section shall survive the
resignation of the Administrative Agent, the replacement of any Lender, the
termination of the Loan Documents, the termination of the Revolving Commitments
and the Discharge of Obligations. The obligations of Borrower to indemnify
Administrative Agent and Lenders with respect to the expenses, damages, losses,
costs and liabilities described in Section 13.2 shall survive until all
applicable statute of limitations periods with respect to actions that may be
brought against Administrative Agent or Lenders have run.
13.9.    Confidentiality. In handling any confidential information,
Administrative Agent and Borrower and all employees and agents of each such
party shall exercise the same degree of care that such party exercises with
respect to its own proprietary information of the same types to maintain the
confidentiality of any non-public information thereby received or received
pursuant to this Agreement except that disclosure of such information may be
made (1) in the case of Administrative Agent, to the subsidiaries or Affiliates
of Administrative Agent or Borrower in connection with their present or
prospective business relations with Borrower, (1) in the case of Administrative
Agent, to prospective transferees or purchasers of any interest in the Credit
Extensions, provided that they have entered into a comparable confidentiality
agreement in favor of Borrower and have delivered a copy to Borrower, (1) as
required by law, regulations, rule or order, subpoena, judicial order or similar
order, (1) in the case of Administrative Agent, as may be required in connection
with the examination, audit or similar investigation of Administrative Agent,
and (1) as Administrative Agent may determine in connection with the enforcement
of any remedies hereunder. Confidential information hereunder shall not include
information that either: (1) is in the public domain or in the knowledge or
possession of the receiving party when disclosed to such party, or becomes part
of the public domain after disclosure to such receiving party through no fault
of such receiving party; or (1) is disclosed to such receiving party by a third
party, provided the receiving party does not have actual knowledge that such
third party is prohibited from disclosing such information.




--------------------------------------------------------------------------------





13.10.    Costs and Expenses. The Borrower shall pay (1) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of in-house and
outside counsel for the Administrative Agent), and shall pay all fees and time
charges and disbursements for attorneys who may be employees of the
Administrative Agent in connection with the syndication of the Facilities, the
preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents, or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), and (1) all out-of-pocket
expenses incurred by the Administrative Agent or any Lender (including the fees,
charges and disbursements of any counsel for the Administrative Agent or any
Lender, and shall pay all fees and time charges for attorneys who may be
employees of the Administrative Agent or any Lender, in connection with the
enforcement or protection of its rights (1) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (1) in
connection with the Loans made or participated in hereunder, including all such
out‑of‑pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans.
13.11.    Reimbursement by Lenders. To the extent that the Borrower or any other
Loan Party pursuant to any other Loan Document for any reason fails indefeasibly
to pay any amount required under Section 13.2 and 13.10 to be paid by it to the
Administrative Agent (or any sub-agent thereof) or any Related Party thereof,
each Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent) or such Related Party thereof, as the case may be, such Lender’s pro
rata share (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought based on each Lender’s share of the Aggregate
Exposure at such time) of such unpaid amount (including any such unpaid amount
in respect of a claim asserted by such Lender); provided that the unreimbursed
expense or indemnified loss, claim, damage, liability or related expense, as the
case may be, was incurred by or asserted against the Administrative Agent (or
any such sub-agent) or against any Related Party thereof acting for the
Administrative Agent (or any such sub-agent) in connection with such capacity.
The obligations of the Lenders under this Section are subject to the provisions
of Section 2.11(e).
13.12.    Waiver of Consequential Damages, Etc. To the fullest extent permitted
by applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan, or the use of the
proceeds thereof. No Indemnitee shall be liable for any damages arising from the
use by unintended recipients of any information or other materials distributed
by it through telecommunications, electronic or other information transmission
systems in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.
13.13.    Adjustments; Set-off.
(a)Except to the extent that this Agreement expressly provides for payments to
be allocated to a particular Lender or to the Lenders under a particular
Facility, if any Lender (a “Benefitted Lender”) shall, at any time after the
Loans and other amounts payable hereunder shall immediately become due and
payable pursuant to Section 9.1(a), receive any payment of all or part of the
Obligations owing to it, or receive any collateral in respect thereof (whether
voluntarily or involuntarily, by set-off, or otherwise), in a greater proportion
than any such payment to or collateral




--------------------------------------------------------------------------------





received by any other Lender, if any, in respect of the Obligations owing to
such other Lender, such Benefitted Lender shall purchase for cash from the other
Lenders a participating interest in such portion of the Obligations owing to
each such other Lender, or shall provide such other Lenders with the benefits of
any such collateral, as shall be necessary to cause such Benefitted Lender to
share the excess payment or benefits of such collateral ratably with each of the
Lenders; provided that if all or any portion of such excess payment or benefits
is thereafter recovered from such Benefitted Lender, such purchase shall be
rescinded, and the purchase price and benefits returned, to the extent of such
recovery, but without interest.
(b)    Upon (i) the occurrence and during the continuance of any Event of
Default and (ii) obtaining the prior written consent of the Administrative
Agent, each Lender and each of its Affiliates is hereby authorized at any time
and from time to time, without prior notice to the Borrower or any other Loan
Party, any such notice being expressly waived by the Borrower and each Loan
Party, to the fullest extent permitted by applicable law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final),
in any currency, at any time held or owing, and any other credits, indebtedness,
claims or obligations, in any currency, in each case whether direct or indirect,
absolute or contingent, matured or unmatured, at any time held or owing by such
Lender, its Affiliates or any branch or agency thereof to or for the credit or
the account of the Borrower or any other Loan Party, as the case may be, against
any and all of the obligations of the Borrower or such other Loan Party now or
hereafter existing under this Agreement or any other Loan Document to such
Lender or its Affiliates, irrespective of whether or not such Lender or
Affiliate shall have made any demand under this Agreement or any other Loan
Document and although such obligations of the Borrower or such other Loan Party
may be contingent or unmatured or are owed to a branch, office or Affiliate of
such Lender different from the branch, office or Affiliate holding such deposit
or obligated on such indebtedness; provided, that in the event that any
Defaulting Lender or any of its Affiliates shall exercise any such right of
setoff, (x) all amounts so set off shall be paid over immediately to the
Administrative Agent for further application in accordance with the provisions
of Section 2.13 and, pending such payment, shall be segregated by such
Defaulting Lender or Affiliate thereof from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
or Affiliate thereof as to which it exercised such right of setoff. Each Lender
agrees to notify the Borrower and the Administrative Agent promptly after any
such setoff and application made by such Lender or any of its Affiliates;
provided that the failure to give such notice shall not affect the validity of
such setoff and application. The rights of each Lender and its Affiliates under
this Section are in addition to other rights and remedies (including other
rights of set-off) which such Lender or its Affiliates may have.


13.14.    Acknowledgements. The Borrower hereby acknowledges that:
(a)it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;
(b)none of the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Borrower arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
the Administrative Agent and Lenders, on one hand, and the Borrower, on the
other hand, in connection herewith or therewith is solely that of debtor and
creditor; and




--------------------------------------------------------------------------------





(c)no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower and the Lenders.


13.15.    Payments Set Aside. To the extent that any payment or transfer by or
on behalf of the Borrower is made to the Administrative Agent or any Lender, or
the Administrative Agent or any Lender exercises its right of setoff, and such
payment or transfer or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent or such Lender in its discretion) to be repaid to a
trustee, receiver or any other party, in connection with any Insolvency
Proceeding or otherwise, then (1) to the extent of such recovery, the obligation
or part thereof originally intended to be satisfied shall be revived and
continued in full force and effect as if such payment had not been made or such
setoff had not occurred, and (1) each Lender severally agrees to pay to the
Administrative Agent upon demand its applicable share (without duplication) of
any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Federal Funds Effective Rate from time to time
in effect. This Section shall survive the Discharge of Obligations.
13.16.    Releases of Guarantees and Liens.
(a)Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the Administrative Agent is hereby irrevocably authorized by each
Lender (without requirement of notice to or consent of any Lender except as
expressly required by Section 13.5) to take any action requested by the Borrower
having the effect of releasing any Collateral or Obligations (1) to the extent
necessary to permit consummation of any transaction not prohibited by any Loan
Document or that has been consented to in accordance with Section 13.5 or
(2) under the circumstances described in clause (b) below.
(b)Upon the Discharge of Obligations, the Collateral shall be released from the
Liens created hereunder and the other Loan Documents and all obligations (other
than those expressly stated to survive such termination) of the Administrative
Agent and each Loan Party shall terminate, all without delivery of any
instrument or performance of any act by any Person.


13.17.    Patriot Act. Each Lender and the Administrative Agent (for itself and
not on behalf of any other party) hereby notifies Borrower that, pursuant to the
requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies Borrower, which information includes the names and
addresses and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify Borrower in accordance with the
Patriot Act. Borrower will, and will cause each of its respective Subsidiaries
to, provide, to the extent commercially reasonable or required by any
Requirement of Law, such information and take such actions as are reasonably
requested by the Administrative Agent or any Lender to assist the Administrative
Agent and the Lenders in maintaining compliance with the Patriot Act.
13.18.    Acknowledgment and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an EEA Financial
Institution arising under any Loan Document, to the extent such liability




--------------------------------------------------------------------------------





is unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender that is an EEA Financial Institution; and
(b)the effects of any Bail-in Action on any such liability, including, if
applicable:
(i)a reduction in full or in part or cancellation of any such liability;
(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.


14.    CO-BORROWER PROVISIONS.
14.1.    Primary Obligation. This Agreement is a primary and original obligation
of each Borrower and shall remain in effect notwithstanding future changes in
conditions, including any change of law or any invalidity or irregularity in the
creation or acquisition of any Obligations or in the execution or delivery of
any agreement between Administrative Agent and any Borrower. Each Borrower shall
be liable for existing and future Obligations as fully as if all of all Credit
Extensions were advanced to such Borrower. Administrative Agent may rely on any
certificate or representation made by any Borrower as made on behalf of, and
binding on, all Borrowers, including, without, limitation Payment Advance Forms,
Borrowing Base Certificates and Compliance Certificates.
14.2.    Enforcement of Rights. Borrowers are jointly and severally liable for
the Obligations and Administrative Agent may proceed against one or more of
Borrowers to enforce the Obligations without waiving its right to proceed
against any of the other Borrowers.
14.3.    Borrowers as Agents. Each Borrower appoints the other Borrower as its
agent with all necessary power and authority to give and receive notices,
certificates or demands for and on behalf of both Borrowers, to act as
disbursing agent for receipt of any Credit Extensions on behalf of each Borrower
and to apply to Administrative Agent on behalf of each Borrower for Credit
Extensions, any waivers and any consents. This authorization cannot be revoked,
and Administrative Agent need not inquire as to each Borrower’s authority to act
for or on behalf of Borrower.
14.4.    Subrogation and Similar Rights. Notwithstanding any other provision of
this Agreement or any other Loan Document, each Borrower irrevocably waives all
rights that it may have at law or in equity (including, without limitation, any
law subrogating Borrower to the rights of Administrative Agent under the Loan
Documents) to seek contribution, indemnification, or any other form of
reimbursement from any other Borrower, or any other Person now or hereafter
primarily or secondarily liable for any of the Obligations, for any payment made
by Borrower with respect to the Obligations in connection with the Loan
Documents or otherwise and all rights that it might have to benefit from, or to
participate in, any security for the Obligations as a result of any payment made
by




--------------------------------------------------------------------------------





Borrower with respect to the Obligations in connection with the Loan Documents
or otherwise. Any agreement providing for indemnification, reimbursement or any
other arrangement prohibited under this Section 14.4 shall be null and void. If
any payment is made to a Borrower in contravention of this Section 14.4, such
Borrower shall hold such payment in trust for Administrative Agent and such
payment shall be promptly delivered to Administrative Agent for application to
the Obligations, whether matured or unmatured.
14.5.    Waivers of Notice. Except as otherwise provided in this Agreement, each
Borrower waives notice of acceptance hereof; notice of the existence, creation
or acquisition of any of the Obligations; notice of an Event of Default; notice
of the amount of the Obligations outstanding at any time; notice of intent to
accelerate; notice of acceleration; notice of any adverse change in the
financial condition of any other Borrower or of any other fact that might
increase Borrower’s risk; presentment for payment; demand; protest and notice
thereof as to any instrument; default; and all other notices and demands to
which Borrower would otherwise be entitled. Each Borrower waives any defense
arising from any defense of any other Borrower, or by reason of the cessation
from any cause whatsoever of the liability of any other Borrower. Administrative
Agent’s failure at any time to require strict performance by any Borrower of any
provision of the Loan Documents shall not waive, alter or diminish any right of
Administrative Agent thereafter to demand strict compliance and performance
therewith. Nothing contained herein shall prevent Administrative Agent from
foreclosing on the Lien of any deed of trust, mortgage or other security
instrument, or exercising any rights available thereunder, and the exercise of
any such rights shall not constitute a legal or equitable discharge of any
Borrower. Each Borrower also waives any defense arising from any act or omission
of Administrative Agent that changes the scope of Borrower’s risks hereunder.
14.6.    Subrogation Defenses. Each Borrower hereby waives any defense based on
impairment or destruction of its subrogation or other rights against any other
Borrower and waives all benefits which might otherwise be available to it under
any statutory or common law suretyship defenses or marshalling rights, now and
hereafter in effect.
14.7.    Right to Settle, Release.
(a)The liability of Borrowers hereunder shall not be diminished by (i) any
agreement, understanding or representation that any of the Obligations is or was
to be guaranteed by another Person or secured by other property, or (ii) any
release or unenforceability, whether partial or total, of rights, if any, which
Administrative Agent may now or hereafter have against any other Person,
including another Borrower, or property with respect to any of the Obligations.


(b)Without affecting the liability of any Borrower hereunder, Administrative
Agent may (iii) compromise, settle, renew, extend the time for payment, change
the manner or terms of payment, discharge the performance of, decline to
enforce, or release all or any of the Obligations with respect to a Borrower,
(iv) grant other indulgences to a Borrower in respect of the Obligations,
(v) modify in any manner any documents relating to the Obligations with respect
to a Borrower, (vi) release, surrender or exchange any deposits or other
property securing the Obligations, whether pledged by a Borrower or any other
Person, or (vii) compromise, settle, renew, or extend the time for payment,
discharge the performance of, decline to enforce, or release all or any
obligations of any guarantor, endorser or other Person who is now or may
hereafter be liable with respect to any of the Obligations.




--------------------------------------------------------------------------------





14.8.    Subordination. All indebtedness of a Borrower now or hereafter arising
held by another Borrower is subordinated to the Obligations and Borrower holding
the indebtedness shall take all actions reasonably requested by Administrative
Agent to effect, to enforce and to give notice of such subordination.
[SIGNATURE PAGES FOLLOW]




--------------------------------------------------------------------------------








pwb2.jpg [pwb2.jpg]




--------------------------------------------------------------------------------





pwb3.jpg [pwb3.jpg]








--------------------------------------------------------------------------------





pwb4.jpg [pwb4.jpg]














--------------------------------------------------------------------------------





pwb5.jpg [pwb5.jpg]






--------------------------------------------------------------------------------






EXHIBIT A
DEBTOR:
TRUPANION, INC. AND TRUPANION MANAGERS USA, INC.

SECURED PARTY:
PACIFIC WESTERN BANK, as administrative agent, for itself and for the ratable
benefit of the Lenders

COLLATERAL DESCRIPTION ATTACHMENT TO LOAN AND SECURITY AGREEMENT
All personal property of Borrower (herein referred to as “Borrower” or “Debtor”)
whether presently existing or hereafter created or acquired, and wherever
located, including, but not limited to:
(g)    all accounts (including health-care-insurance receivables), chattel paper
(including tangible and electronic chattel paper), deposit accounts, documents
(including negotiable documents), equipment (including all accessions and
additions thereto), financial assets, general intangibles (including patents,
trademarks, copyrights, goodwill, payment intangibles, domain names and
software), goods (including fixtures), instruments (including promissory notes),
inventory (including all goods held for sale or lease or to be furnished under a
contract of service, and including returns and repossessions), investment
property (including securities and securities entitlements), letter of credit
rights, money, and all of Debtor’s books and records with respect to any of the
foregoing, and the computers and equipment containing said books and records;
(h)    any and all cash proceeds and/or noncash proceeds of any of the
foregoing, including, without limitation, insurance proceeds, and all supporting
obligations and the security therefor or for any right to payment. All terms
above have the meanings given to them in the New York Uniform Commercial Code,
as amended or supplemented from time to time, including revised Division 9 of
the Uniform Commercial Code-Secured Transactions.






--------------------------------------------------------------------------------






EXHIBIT B
LOAN ADVANCE / PAYDOWN REQUEST FORM
[Please refer to New Borrower Kit]




--------------------------------------------------------------------------------





pwb6.jpg [pwb6.jpg]




--------------------------------------------------------------------------------






EXHIBIT C
FORM OF BORROWING BASE CERTIFICATE
[Please refer to New Borrower Kit]






--------------------------------------------------------------------------------





pwb7.jpg [pwb7.jpg]




--------------------------------------------------------------------------------






EXHIBIT D
FORM OF COMPLIANCE CERTIFICATE
[Please refer to New Borrower Kit]




--------------------------------------------------------------------------------





pwb8.jpg [pwb8.jpg]




--------------------------------------------------------------------------------






EXHIBIT E
U.S. TAX COMPLIANCE CERTIFICATE
[See Attached]




















































--------------------------------------------------------------------------------





E-1
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships for U.S. Federal Income Tax
Purposes)
[Date]
Reference is made to that certain Loan and Security Agreement, dated as of
October __, 2016 (as amended, supplemented or otherwise modified from time to
time, the “Loan Agreement”), among TRUPANION, INC., a Delaware corporation
(“Trupanion”), and TRUPANION MANAGERS USA, INC., an Arizona corporation
(“Trupanion Managers”; individually and collectively, “Borrower”), the Lenders
party thereto, and PACIFIC WESTERN BANK, a California state chartered bank, as
Administrative Agent for such Lenders (in such capacity; the “Administrative
Agent”).
Pursuant to the provisions of 2.9(f) of the Loan Agreement, the undersigned
hereby certifies that (i) it is the sole record and beneficial owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) it is not a bank within the meaning of
Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder of a
Borrower (or, if Borrower is disregarded as an entity separate from its owner
for U.S. federal income tax purposes, Borrower’s tax owner for U.S. federal
income tax purposes) within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to a Borrower (or, if
Borrower is disregarded as an entity separate from its owner for U.S. federal
income tax purposes, Borrower’s tax owner for U.S. federal income tax purposes)
as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable. By executing this certificate, the undersigned agrees
that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrower and the Administrative Agent,
and (2) the undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.
IN WITNESS WHEREOF, the undersigned has caused this certificate to be duly
executed and delivered by its proper and duly authorized signatory as of the day
and year first written above.
[Name of Lender]
By        
Name:    
Title:    














--------------------------------------------------------------------------------





E-2
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships for U.S. Federal Income Tax
Purposes)
[Date]
Reference is made to that certain Loan and Security Agreement, dated as of
October __, 2016 (as amended, supplemented or otherwise modified from time to
time, the “Loan Agreement”), among TRUPANION, INC., a Delaware corporation
(“Trupanion”), and TRUPANION MANAGERS USA, INC., an Arizona corporation
(“Trupanion Managers”; individually and collectively, “Borrower”), the Lenders
party thereto, and PACIFIC WESTERN BANK, a California state chartered bank, as
Administrative Agent for such Lenders (in such capacity; the “Administrative
Agent”).
Pursuant to the provisions of 2.9(f) of the Loan Agreement, the undersigned
hereby certifies that (i) it is the sole record and beneficial owner of the
participation in respect of which it is providing this certificate, (ii) it is
not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is
not a ten percent shareholder of a Borrower (or, if Borrower is disregarded as
an entity separate from its owner for U.S. federal income tax purposes,
Borrower’s tax owner for U.S. federal income tax purposes) within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to a Borrower (or, if Borrower is disregarded as an entity
separate from its owner for U.S. federal income tax purposes, Borrower’s tax
owner for U.S. federal income tax purposes) as described in Section 881(c)(3)(C)
of the Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable.
By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender in writing, and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.
IN WITNESS WHEREOF, the undersigned has caused this certificate to be duly
executed and delivered by its proper and duly authorized signatory as of the day
and year first written above.
[Name of Participant]
By        
Name:    
Title:    
















--------------------------------------------------------------------------------





E-3
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships for U.S. Federal Income Tax
Purposes)
[Date]
Reference is made to that certain Loan and Security Agreement, dated as of
October __, 2016 (as amended, supplemented or otherwise modified from time to
time, the “Loan Agreement”), among TRUPANION, INC., a Delaware corporation
(“Trupanion”), and TRUPANION MANAGERS USA, INC., an Arizona corporation
(“Trupanion Managers”; individually and collectively, “Borrower”), the Lenders
party thereto, and PACIFIC WESTERN BANK, a California state chartered bank, as
Administrative Agent for such Lenders (in such capacity; the “Administrative
Agent”).
Pursuant to the provisions of 2.9(f) of the Loan Agreement, the undersigned
hereby certifies that (i) it is the sole record owner of the participation in
respect of which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such participation,
(iii) with respect to such participation, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of a Borrower (or, if
Borrower is disregarded as an entity separate from its owner for U.S. federal
income tax purposes, Borrower’s tax owner for U.S. federal income tax purposes)
within the meaning of Section 871(h)(3)(B) of the Code and (v) none of its
direct or indirect partners/members is a controlled foreign corporation related
to a Borrower (or, if Borrower is disregarded as an entity separate from its
owner for U.S. federal income tax purposes, Borrower’s tax owner for U.S.
federal income tax purposes) as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its direct or indirect
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, from each
of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform such Lender and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.
IN WITNESS WHEREOF, the undersigned has caused this certificate to be duly
executed and delivered by its proper and duly authorized signatory as of the day
and year first written above.
[Name of Participant]
By        
Name:    
Title:    










--------------------------------------------------------------------------------





E-4
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships for U.S. Federal Income Tax Purposes)
[Date]
Reference is made to that certain Loan and Security Agreement, dated as of
October __, 2016 (as amended, supplemented or otherwise modified from time to
time, the “Loan Agreement”), among TRUPANION, INC., a Delaware corporation
(“Trupanion”), and TRUPANION MANAGERS USA, INC., an Arizona corporation
(“Trupanion Managers”; individually and collectively, “Borrower”), the Lenders
party thereto, and PACIFIC WESTERN BANK, a California state chartered bank, as
Administrative Agent for such Lenders (in such capacity; the “Administrative
Agent”).
Pursuant to the provisions of 2.9(f) of the Loan Agreement, the undersigned
hereby certifies that (i) it is the sole record owner of the Loan(s) (as well as
any Note(s) evidencing such Loan(s)) in respect of which it is providing this
certificate, (ii) its direct or indirect partners/members are the sole
beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to the Loan
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of a Borrower (or, if
Borrower is disregarded as an entity separate from its owner for U.S. federal
income tax purposes, Borrower’s tax owner for U.S. federal income tax purposes)
within the meaning of Section 871(h)(3)(B) of the Code and (v) none of its
direct or indirect partners/members is a controlled foreign corporation related
to a Borrower (or, if Borrower is disregarded as an entity separate from its
owner for U.S. federal income tax purposes, Borrower’s tax owner for U.S.
federal income tax purposes) as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W‑8IMY accompanied by one of the following forms from each of its direct or
indirect partners/members that is claiming the portfolio interest exemption:
(i) an IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, or (ii) an IRS Form
W-8IMY accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable,
from each of such partner’s/member’s beneficial owners that is claiming the
portfolio interest exemption. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrower and the Administrative Agent,
and (2) the undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.
IN WITNESS WHEREOF, the undersigned has caused this certificate to be duly
executed and delivered by its proper and duly authorized signatory as of the day
and year first written above.
[Name of Lender]
By        
Name:    
Title:    






--------------------------------------------------------------------------------






EXHIBIT F
FORM OF REVOLVING LOAN NOTE
[See Attached]




















































--------------------------------------------------------------------------------





REVOLVING NOTE


$20,000,000.00    December 16, 2016


    FOR VALUE RECEIVED, TRUPANION, INC., a Delaware corporation (Trupanion), and
TRUPANION MANAGERS USA, INC., an Arizona corporation (Trupanion Managers;
together with Trupanion, individually and collectively, the Borrower), jointly
and severally, promise to pay to the order of PACIFIC WESTERN BANK, a California
state chartered bank (the Lender), at the place and times provided in the Loan
Agreement (as hereinafter defined), the principal sum of TWENTY MILLION AND
NO/100 DOLLARS ($20,000,000.00) or, if less, the unpaid principal amount of all
Revolving Loans made by the Lender from time to time pursuant to the Loan
Agreement. The Borrower promises to pay interest on the unpaid principal amount
of this Revolving Note on the dates and at the rate or rates provided for in the
Loan Agreement, including the default rate set forth in Section 2.5(b) of the
Loan Agreement, if applicable.




This Revolving Note evidences the obligations of the Borrower to the Lender with
respect to its Revolving Loans made pursuant to that certain Loan and Security
Agreement dated as of December 16, 2016 by and among the Borrower, the Lender
and all the other lenders that are parties thereto from time to time, and
PACIFIC WESTERN BANK, as Administrative Agent (as amended, restated,
supplemented or otherwise modified from time to time, the Loan Agreement).
Capitalized terms used herein and not defined herein shall have the meanings
assigned thereto in the Loan Agreement. Reference is made to the Loan Agreement
for provisions for the prepayment and the repayment of Revolving Loans and the
acceleration of the maturity of Revolving Loans. All payments of principal and
interest on this Revolving Note shall be payable in lawful currency of the
United States in immediately available funds in the matter set forth in the Loan
Agreement. The Borrower hereby waives all requirements as to diligence,
presentment, demand of payment, protest and (except as required by the Loan
Agreement) notice of any kind with respect to this Revolving Note.


THIS REVOLVING NOTE SHALL BE GOVERNED BY, CONSTRUED AND ENFORCED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK, INCLUDING SECTION 5-1401 AND SECTION
5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, WITHOUT
REFERENCE TO ANY OTHER CONFLICTS OR CHOICE OF LAW PRINCIPLES THEREOF.
IN WITNESS WHEREOF, the Borrower has caused this Revolving Note to be duly
executed and delivered by its authorized officer, member or manager, as
applicable, all as of the day and year first above written.
[Signature page follows]




















--------------------------------------------------------------------------------





pwb11.jpg [pwb11.jpg]


































--------------------------------------------------------------------------------





REVOLVING NOTE


$10,000,000.00    December 16, 2016


    
FOR VALUE RECEIVED, TRUPANION, INC., a Delaware corporation (Trupanion), and
TRUPANION MANAGERS USA, INC., an Arizona corporation (Trupanion Managers;
together with Trupanion, individually and collectively, the Borrower), jointly
and severally, promise to pay to the order of WESTERN ALLIANCE BANK, an Arizona
corporation (the Lender), at the place and times provided in the Loan Agreement
(as hereinafter defined), the principal sum of TEN MILLION AND NO/100 DOLLARS
($10,000,000.00) or, if less, the unpaid principal amount of all Revolving Loans
made by the Lender from time to time pursuant to the Loan Agreement. The
Borrower promises to pay interest on the unpaid principal amount of this
Revolving Note on the dates and at the rate or rates provided for in the Loan
Agreement, including the default rate set forth in Section 2.5(b) of the Loan
Agreement, if applicable.


This Revolving Note evidences the obligations of the Borrower to the Lender with
respect to its Revolving Loans made pursuant to that certain Loan and Security
Agreement dated as of December 16, 2016 by and among the Borrower, the Lender
and all the other lenders that are parties thereto from time to time, and
PACIFIC WESTERN BANK, as Administrative Agent (as amended, restated,
supplemented or otherwise modified from time to time, the Loan Agreement).
Capitalized terms used herein and not defined herein shall have the meanings
assigned thereto in the Loan Agreement. Reference is made to the Loan Agreement
for provisions for the prepayment and the repayment of Revolving Loans and the
acceleration of the maturity of Revolving Loans. All payments of principal and
interest on this Revolving Note shall be payable in lawful currency of the
United States in immediately available funds in the matter set forth in the Loan
Agreement. The Borrower hereby waives all requirements as to diligence,
presentment, demand of payment, protest and (except as required by the Loan
Agreement) notice of any kind with respect to this Revolving Note.
 
THIS REVOLVING NOTE SHALL BE GOVERNED BY, CONSTRUED AND ENFORCED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK, INCLUDING SECTION 5-1401 AND SECTION
5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, WITHOUT
REFERENCE TO ANY OTHER CONFLICTS OR CHOICE OF LAW PRINCIPLES THEREOF.
IN WITNESS WHEREOF, the Borrower has caused this Revolving Note to be duly
executed and delivered by its authorized officer, member or manager, as
applicable, all as of the day and year first above written.
[Signature page follows]




















--------------------------------------------------------------------------------





pwb12.jpg [pwb12.jpg]




--------------------------------------------------------------------------------






SCHEDULE 1.1
COMMITMENTS AND COMMITMENT PERCENTAGES
REVOLVING COMMITMENTS
Lender
Revolving Commitment
Revolving Percentage
 
 
 
Pacific Western Bank
$20,000,000
66.66%
Western Alliance Bank
$10,000,000
33.33%
Total
$30,000,000
100.000000000%










--------------------------------------------------------------------------------








SCHEDULE OF EXCEPTIONS AND DISCLOSURES



















































--------------------------------------------------------------------------------







DISCLOSURE SCHEDULE


to the


LOAN AND SECURITY AGREEMENT


Dated as of December 13, 2016
Among
Trupanion, Inc. and Trupanion Managers, USA, Inc.,
as the Borrowers,


and

Pacific Western Bank,
as Administrative Agent



--------------------------------------------------------------------------------







INTRODUCTION TO SCHEDULES


Reference is made to the Loan and Security Agreement (the “Agreement”) of even
date by and among TRUPANION, INC., a Delaware corporation (“Trupanion”),
TRUPANION MANAGERS USA, INC., an Arizona corporation (“Trupanion Managers”;
together with Trupanion, individually and collectively, “Borrower”), the several
banks and other financial institutions or entities from time to time party to
this Agreement (each a “Lender” and, collectively, the “Lenders”), PACIFIC
WESTERN BANK, a California state chartered bank (“PWB”), as a Lender and as
administrative agent and collateral agent for the Lenders (in such capacities,
the “Administrative Agent”). Capitalized terms used herein and not otherwised
defined shall have the meanings ascribed to them in the Agreement.


Each Schedule (and collectively, “Schedules”) is qualified in their entirety by
reference to specific provisions of the Agreement, and are not intended to
constitute, and shall not be construed as constituting, representations or
warranties of the Trupanion, Trupanion Managers or any other Person except as
and to the extent provided in the Agreement.


Any disclosure made in these Schedules is deemed disclosed for purposes of all
relevant sections or subsections of the Agreement and these Schedules to the
extent that that there are appropriate cross references or such disclosure is
sufficiently detailed so as to be manifest on its face that such disclosure is
relevant and responsive to such other sections or subsections.


The disclosure of any matter in any Schedule shall not be deemed to constitute
an admission by the Trupanion or Trupanion Managers or to otherwise imply that
any such matter is material to the Trupanion or Trupanion Managers for the
purposes of the Agreement.


Matters reflected in these Schedules are not necessarily limited to matters
required by the Agreement to be reflected in these Schedules. Any such
additional matters are set forth for information purposes and do not necessarily
include other matters of a similar nature.


Headings have been inserted on the sections in these Schedules for convenience
of referral only and shall to no extent have the effect of amending or changing
the express description of the sections set forth in the Agreement.





--------------------------------------------------------------------------------







List of Schedules


Schedule 5.4        Intellectual Property Collateral
Schedule 5.5        Name; Location of Chief Executive Office
Schedule 5.16        Capitalization (Beneficial Owners of Capital Stock of
Subsidiaries)
Schedule A-1        Permitted Indebtedness
Schedule A-2        Permitted Investment
Schedule A-3        Permitted Liens







--------------------------------------------------------------------------------





Schedule 5.4
Intellectual Property Collateral




Title
Country
Appl’n Serial No. Filing Date
Patent No.
Issue Date
Status
Pet Insurance System and Method 991110
US
61/801,404
3/15/2013
N/A


Converted to US utility and PCT below.
Pet Insurance System and Method 995110
PCT
US14/27042 3/14/2014
N/A


Filed into national countries
Pet Insurance User Interface (Paw Prints user interface design) 995100
EPC (Europe)
2308841
9/13/2013
002308841-00001 09/13/2013
Issued.
Pet Insurance User Interface (Paw Prints user interface design)
991100
US
29/449,619
3/15/2013
N/A
Pending.
Pet Insurance System and Method 991111
US
14/210,079
3/13/2014
N/A
Pending.
Pet Insurance System and Method 991112
US CIP
Track One
14/924,606
10/27/2015
N/A
Pending.
Pet Insurance System and Method 995111
Canada
2,907,162
3/14/2014
N/A
Pending.
Pet Insurance System and Method 995112
Brazil
BR1120150237703 3/14/2014
N/A
Pending.
Pet Insurance System and Method 995113
Japan
NYA
3/14/2014
N/A
Pending.
Pet Insurance System and Method 995114
China
201480027810.4
3/14/2014
N/A
Pending.
Pet Insurance System and Method 995115
EPO
14770490.2
3/14/2014
N/A
Pending.
Pet Insurance System and Method 995116
Hong Kong
16109621.0
8/12/2016
N/A
Pending.



    



--------------------------------------------------------------------------------





Schedule 5.5
Name; Location of Chief Executive Office


Trupanion, Inc. was previously named Vetinsurance International, Inc.
Trupanion Managers USA, Inc. was previously named Vetinsurance Managers, Inc.


Trupanion, Inc., Trupanion Managers USA, Inc. and Trupanion Brokers Ontario Inc.
currently do business as “Trupanion” and previously have done business under
other names including, primarily, “Vetinsurance”.










































































 
 



--------------------------------------------------------------------------------





Schedule 5.16
Capitalization
(Beneficial Owners of All Capital Stock of the Subsidiaries)


Trupanion’s structure is attached below. Trupanion is the parent company and
each entity is below is wholly owned by Trupanion.


pwb13.jpg [pwb13.jpg]

























--------------------------------------------------------------------------------







Schedule A-1
Permitted Indebtedness


Indebtedness under the Lease Agreement Number 041146 dated April 12, 2016 with
Farnam Street Financial. Aggregate indebtedness up to $774,407


Directors and officer’s insurance policy date July 17, 2016 financed with AFCO.
Aggregate indebtedness of $257,447.


Indebtedness under the Enterprise Enrollment Agreement with Microsoft for
software licenses dated February 2014. Aggregated indebtedness up to $170,642.


Indebtedness with IBM for software licenses dated 2015 and 2016. Aggregated
indebtedness of $102,304 and $171,681, respectively.


Other material contractual commitments (not indebtedness, but commitments for
future services):


Contract with Zuora, Inc. for billing services through 2020 for total
contractual commitment of $962,500


Contract with Sunguard for disaster recovery and storage services through 2019
for total contractual commitment of $523,804.


Building lease for our executive office location in Seattle through 2026 for
total commitment of $20,969,962.









--------------------------------------------------------------------------------





Schedule A-2
Permitted Investment
Institutional Investments:


Description
BANK
STATE
CUSIP
Purchased
Maturity
Rate
Par Value
US Treasury Notes
US Bank
New Mexico
912828J35
03/04/2016
02/28/2017
0.500%
105,000
US Treasury Notes
Century Trust
New Mexico
912828J92
03/16/2016
03/31/2017
0.500%
105,000
US Treasury Notes
Citibank
California
912828H78
07/28/2016
01/31/2017
0.500%
150,000
US Treasury Notes
FNBB
Arkansas
912828H78
07/28/2016
01/31/2017
0.500%
105,000
US Treasury Notes
Xerox
Massachusetts
912828H78
07/28/2016
01/31/2017
0.500%
150,000
US Treasury Notes
US Bank
Nevada
912828TG5
07/28/2016
07/31/2017
0.500%
200,000
US Treasury Notes
TD Wealth
New Hampshire
912828C73
09/15/2016
04/15/2017
0.875%
500,000
US Treasury Notes
US Bank
New York
912828SS0
10/31/2016
04/30/2017
0.875%
4,100,000
US Treasury Notes
US Bank
Oregon
912828SY7
12/02/2016
05/31/2017
0.625%
370,000
PR Elec Power
Puerto Rico
US Bank
74526QZC9
10/14/2010
07/01/2023
3.625%
1,000,000
Wells Fargo Adv Tr Pl Mm Ins
Georgia
US Bank
94975H296
n/a
n/a
n/a
100,015
First Amer Treas Oblig MMKT
North Carolina
US Bank
31846V419
n/a
n/a
n/a
300,000
WF Adv Heritage Money Mkt Inst
Virginia
Wells Fargo
949917397
n/a
n/a
n/a
250,000



Other Investments:


Investment in DataPoint LLC in the amount of $300,000


Loans and advances to Territory Partners, total commitment of $295,250.



--------------------------------------------------------------------------------





Schedule A-3
Permitted Liens


None





--------------------------------------------------------------------------------






USA PATRIOT ACT
NOTICE
OF
CUSTOMER IDENTIFICATION


IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT
 
To help the government fight the funding of terrorism and money laundering
activities, Federal law requires all financial institutions to obtain, verify,
and record information that identifies each person who opens an account.


WHAT THIS MEANS FOR YOU: when you open an account, we will ask your name,
address, date of birth, and other information that will allow us to identify
you. We may also ask to see your driver’s license or other identifying
documents.



























































--------------------------------------------------------------------------------





pwb9.jpg [pwb9.jpg]



--------------------------------------------------------------------------------





pwb10.jpg [pwb10.jpg]

